                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION




CHRISTOPHER MICHAEL POSEY SR.,
Individually and on Behalf of All Others
Similarly Situated,                              No. 3:20-cv-00543
                                    Plaintiff,

              v.

 BROOKDALE SENIOR LIVING INC.,
 LUCINDA M. BAIER, T. ANDREW SMITH.
 and STEVEN E. SWAIN
                           Defendants.



                       AMENDED COMPLAINT FOR VIOLATIONS
                        OF THE FEDERAL SECURITIES LAWS




  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 1 of 157 PageID #: 585
                                                      TABLE OF CONTENTS

I.      Summary of the Action .......................................................................................................... 1
II.     Jurisdiction and Venue........................................................................................................... 6
III.    Parties ..................................................................................................................................... 7
          A. Lead Plaintiff ................................................................................................................ 7
          B. Defendants .................................................................................................................... 7
          C. Relevant Non-Parties .................................................................................................... 8
IV. Additional Factual Allegations ............................................................................................ 10
          A. Company Background and Brookdale’s Reliance on Its Assisted Living and Memory
             Care Segments To Generate the Majority of its Annual Revenue .............................. 10
          B. Brookdale’s Operations are Centralized Out of its Corporate Headquarters .............. 14
          C. Brookdale Induces Consumers to Reside at Its Facilities by Promising Services
             Superior to Competitors with Sufficient Staffing to Create a “Home-Like”
             Environment Capable of Meeting Basic Care and Daily Living Needs ..................... 17
          D. In Connection with its 2014 Acquisition of Emeritus, Brookdale’s Stock Price
             Steadily Declines as the Company Saddles itself with High Debt Levels and
             Outdated, Dilapidated Facilities.................................................................................. 20
          E. Brookdale’s Financial Results Further Suffer as Occupancy Declines Due to
             Increased Competition as Residents Favor Competitor’s Newer, Updated Facilities 25
          F. Brookdale Employs a Companywide Strategy of Decreasing Staffing at its Facilities
             Below What is Necessary to Provide Adequate Care in Order to Boost its Bottom
             Line and Meet Financial Forecasts ............................................................................. 28
                i.      Brookdale Manipulates its SAS System To Understaff Its Facilities.................. 29
                ii.     Brookdale Controlled and Limited Its Budget to Deny Staff Increases And
                        Achieve Financial Performance Goals ................................................................ 37
                iii. Brookdale Incentivizes Employees to Acquiesce to its Understaffing By
                     Rewarding Them With Bonus Incentives............................................................ 42
          G. Brookdale Residents File Complaints and Regulators Issue Violations Relating to
             Inadequate Staffing, Poor Services and Safety Concerns ........................................... 43
          H. The Gunza Lawsuit is Filed, Exposing Brookdale’s Understaffing for the First
                Time ............................................................................................................................. 54
V.      Defendants’ Materially False and Misleading Statements................................................... 57
          A. Material False and Misleading Statements Regarding Staffing and the Quality of
             Resident Services ........................................................................................................ 58
                i.      Misstatements that Brookdale Was Increasing Community Staffing Levels ...... 58
                ii.     Misrepresentations Concerning Executive Directors’ Control Over Decision-
                        Making at Their Facilities ................................................................................... 60


                                                                          ii

      Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 2 of 157 PageID #: 586
               iii. Misrepresentations that Brookdale Provided the Highest Quality of Service and
                    Care for its Residents........................................................................................... 66
               iv. Misrepresentations Concerning Improved Resident Experience by Providing and
                   Retaining Top Quality Staffing ........................................................................... 75
               v.      Misrepresentations Concerning Purported Individually Tailored Personal Care
                       Service Options to “Perfectly Suit Their Needs” ................................................ 83
               vi. Misrepresentations that Brookdale Offered “Home-Like” and 24-Hour Services
                   that the Company Wasn’t Actually Providing Due to Severe Understaffing ...... 95
               vii. Materially False and Misleading Statements Concerning Compliance with
                    Internal Policies ................................................................................................. 107
               viii. Materially False and misleading Statements Concerning An Increase in
                     Occupancy ......................................................................................................... 112
VI. The Truth is Revealed ........................................................................................................ 115
VII. Plaintiff’s Allegations Create a Strong Inference of Scienter ............................................ 119
          A. Defendants Knew or Recklessly Disregarded that their Statements Were False When
             Made ......................................................................................................................... 120
               i.      The Individual Defendants Had Knowledge of Understaffing and Resident Care
                       Because Defendant Baier Visited Local Communities and Was “Hands On” .. 120
               ii.     The Individual Defendants Were Aware of Regulatory Violations Because They
                       Frequently Monitored Reports Concerning Such Violations ............................ 122
               iii. The Individual Defendants Were Aware Of Staffing and Quality of Care Issues
                    Because They Controlled SAS, the Budget, and Staffing Determinations ....... 123
               iv. The Individual Defendants Had Knowledge of Brookdale’s Understaffing
                   Because Brookdale Has Been Subject to Numerous Lawsuits and Citations for
                   Violating Laws, Understaffing, and Not Providing Quality Care ..................... 125
               v.      Defendants’ Violations of Brookdale’s Own Internal Policies Supports
                       Scienter .............................................................................................................. 128
               vi. The Individual Defendants Were Aware that Facilities Were Understaffed
                   Because Senior Living Facilities and SAS Were a Highly Material Aspect of the
                   Company’s Business Operations and its “Core” Business ................................ 129
          B. Defendants’ Motive to Commit the Alleged Fraud .................................................. 130
               i.      Defendants Were Motivated to Commit the Alleged Fraud to Avoid Violating the
                       Company’s Debt Covenants .............................................................................. 130
               ii.     Defendants Were Motivated to Commit the Alleged Fraud to Meet Their
                       Lucrative Bonus Targets.................................................................................... 134
               iii. Defendants Were Motivated to Secure and Protect Their Positions From
                    Shareholder Activists......................................................................................... 138
VIII. Loss Causation ................................................................................................................... 142
IX. Presumption of Reliance: the Fraud on the Market Presumption of Reliance Applies ..... 144

                                                                      iii

    Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 3 of 157 PageID #: 587
X.      The Statutory Safe Harbor and Bespeaks Caution Doctrine Do Not Apply ...................... 146
XI. Class Action Allegations.................................................................................................... 147
COUNT I ................................................................................................................................... 148
COUNT II ................................................................................................................................... 150
PRAYER FOR RELIEF ............................................................................................................. 152
JURY DEMAND ........................................................................................................................ 152




                                                                      iv

     Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 4 of 157 PageID #: 588
        Court-appointed Lead Plaintiff Daniel Martin Struve (“Plaintiff”) brings this action against

Brookdale Senior Living (“Brookdale” or the “Company”), Lucinda “Cindy” M. Baier (“Baier”),

T. Andrew Smith (“Smith”), and Steven E. Swain (“Swain” and collectively, the “Defendants”)

pursuant to Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”)

and Rule 10b-5 promulgated thereunder on behalf of themselves and all other persons similarly

situated who purchased or otherwise acquired Brookdale securities between August 9, 2016 and

April 29, 2020, inclusive (the “Class Period”), and were damaged thereby.

        Plaintiff alleges the following based upon personal knowledge as to himself and his own

acts, and upon information and belief as to all other matters. Plaintiff’s information and belief is

based on the investigation of their undersigned Lead Counsel, which included, among other things,

review and analysis of: (i) Brookdale’s public filings with the U.S. Securities and Exchange

Commission (“SEC”) and websites of local and state regulatory agencies; (ii) Brookdale’s other

public statements, including press releases and investor conference calls; (iii) interviews with

confidential witnesses with firsthand knowledge of the allegations herein; (iv) reports of securities

and financial analysts, news articles, and other commentary and analysis concerning Brookdale

and the industry in which it operates; and (v) court filings in other related actions. Lead Counsel’s

investigation into the matters alleged herein is continuing, and many relevant facts are known only

to, or are exclusively within, the custody or control of the Defendants. Plaintiff believes that

substantial additional evidentiary support will exist for the allegations set forth herein after a

reasonable opportunity for discovery.

I.      SUMMARY OF THE ACTION
        1.     With over 740 communities in 45 states and over $4 billion in revenue, Brookdale

is the largest operator of senior living communities in the United States. Brookdale offers a variety

of community options for senior living depending on a resident’s needs, including independent

                                                 1

     Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 5 of 157 PageID #: 589
living, assisted living, memory care and skilled nursing. Brookdale touts that in each of these

communities, “you or your loved one can feel at home.”

       2.      Throughout the Class Period, Brookdale painted a vivid picture of its communities

as offering only the highest quality of resident care, which focused on a “personalized approach”

for residents that were performed by staff who provided “24-hour assistance with activities of

daily life to mid-acuity frail and elderly residents.” Brookdale emphasized that its number one

priority was “protecting” its senior residents stating, “as you would expect, protecting the seniors

that we serve is our most important priority” and “you can enjoy peace of mind knowing we have

staff onsite 24 hours a day, seven days a week, just in case you need us.” Thus, “[w]hen you

move into a Brookdale assisted living community, you can enjoy a life rich in quality care,

genuine friendships and fun activities.”

       3.      For many years Brookdale enjoyed dominating the local markets where it operated.

Beginning in 2016, however, new senior living communities began popping up across the nation

at an expedited pace due to the increasing demand for senior care. Unlike Brookdale, the

communities being built by competitors were brand new and attracted many residents who

otherwise would have resided at Brookdale instead. As Brookdale’s levels of occupancy declined,

it began enforcing a Company-wide strategy to reduce staffing in an effort to reduce expenses and

improve the bottom line.

       4.      According to confidential witnesses, Brookdale intentionally understaffed its

facilities using a system called the Service Alignment System (“SAS”). Brookdale touted SAS as

its proprietary software that set it apart from competition. Essentially, when new residents arrived

at Brookdale, the residents’ care needs were entered into SAS, which calculated a total number of

labor hours required for each community. Staffing for each community was based on this number,



                                                 2

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 6 of 157 PageID #: 590
regardless of any other factors. As confidential witnesses explain, SAS was programed to

undercalculate the number of labor hours needed to provide adequate resident care because the

system failed to account for everyday variables, such as patient falls or other human factors, extra

trips to the bathrooms or providing residents with cups of coffee and other services to enhance

their experience. This resulted in understaffing at nearly every Brookdale community. Yet

Defendants falsely represented to the market that “[w]e are continuing to work on our service

alignment labor model which help us make sure that we’ve got the right labor in the communities

to match to the acuity of the residents’ needs.”

       5.      Further, while Brookdale represented that its local executive directors were given

decision making authority for each of its communities – i.e. “We will make decisions closer to our

customers by empowering our executive directors with more local decision rights” – according

to confidential witnesses, this statement was false. Rather, the executive directors had very limited

authority over the communities and no say whatsoever about community staffing. Rather,

Brookdale was structured so that staffing needs could only be approved at the corporate level.

Thus, as explained by confidential witnesses, when caregivers or staff raised understaffing issues

or requested additional staff, these requests required corporate approval. While Brookdale stated

it was “adding community level support staff to lighten the burden of the job responsibilities,”

confidential witnesses explain that requests for additional staffing were repeatedly denied

regardless of need.

       6.      The resulting degree of insufficient staffing was startling. In some instances, no

supervisors were present for an entire night shift. In other instances, only one caregiver was on

duty to care for 100 residents on three different floors. When residents hit their call lights for help,

staff would not respond for hours. In one instance, a resident who fell and broke her bones waited



                                                   3

   Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 7 of 157 PageID #: 591
22 hours before her call light was answered. In another instance, a resident was locked on a bus

for days before being discovered, at which point the resident had passed away. In yet another

instance, a resident with dementia was left unsupervised and wandered out of the facility at night,

unnoticed, and was found deceased the next morning. The number and severity of resident injury

and death as a result of Brookdale being understaffed is alarming and overwhelming.

       7.      Ultimately, Brookdale was focused on one thing only: its bottom line, earning it the

name “Brookdale Crookdale” by those who were aware of its true practices. The Individual

Defendants were aware of the staffing issues at Brookdale’s facilities because all staffing and

budgets for the local communities were determined at the corporate level. Defendant Baier even

visited Brookdale’s facilities firsthand to shadow caregivers and staff in direct response to

concerns raised by communities about understaffing. Thus, defendant Baier personally witnessed

the degree of inadequate staffing and resident care.

       8.      Further, Brookdale received an insurmountable number of citations from local and

state authorities for regulatory violations throughout the Class Period. These violations detail the

injuries, deaths, and lack of supervision found at Brookdale’s communities across the nation

stemming from staffing and quality of care violations. As a result of these violations, Brookdale

received “deficiency reports” that were ultimately “resolved through a plan of corrective action

relating to the community’s operations.”

       9.      Not only were the Individual Defendants aware of their staffing violations from the

issuance of citations, but Brookdale conducted its own “community inspections . . . on a regular

basis” to inspect, among other things, “quality of resident care” and “compliance with government

regulations.” The results of such inspections were uploaded into a Continuous Quality




                                                 4

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 8 of 157 PageID #: 592
Improvement Program accessible by the Brookdale corporate office, including the Individual

Defendants.

        10.     While Brookdale’s egregious violations were well known within the Company,

resulting in frequent staff turnover, the public remained unaware due to Brookdale’s repeated

representations that it was focused on providing the best care for its residents. Indeed, throughout

the Class Period, Brookdale continuously touted its wide range of services offered, including

“attention and assistance with medication support, bathing, dressing, cooking and other tasks

throughout the day.” Unlike competitors, Brookdale touted that it offered a wide range of services

while providing “a talented team of associates dedicated to providing high-quality care and

services to our residents and patients” with “24-hour assistance.” This high-quality service was

highlighted as starting with a personal assessment of every resident to determine the residents’

needs. Assessments were purportedly continuously updated so that residents can “age-in-place” at

Brookdale.

        11.     Brookdale kept its chronic understaffing practices hidden from investors for years

until, on April 30, 2020, the truth was revealed when multiple local and national news sources

published stories detailing a consumer class action complaint filed by George Gunza in the U.S.

District Court for the Middle District of Tennessee. These articles revealed to the market for the

first time that Brookdale had “chronically insufficient staffing” at its facilities in an effort to meet

financial benchmarks.” Noting that the complaint was brought on behalf of resident with firsthand

knowledge of the operations, one article stated, in part:

        [The Gunza Complaint] alleges that Brookdale participated in “systemic unfair
        and deceptive” trade practices and breaches of contract beginning in April 2016
        by engaging in “inherently flawed and deceptive” staffing practices, and then
        misleading residents and families through misrepresentations and misleading
        statements in marketing materials and residency agreements. The suit further



                                                   5

   Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 9 of 157 PageID #: 593
       alleges that “every resident, regardless of need level, was deprived of services that
       were needed and paid for based on inadequate staffing levels.

       ....

       The complaint states that Brookdale, through its marketing and sales materials,
       promised tailored services to meet the individualized needs of its residents but
       “systematically and willfully understaffed its facility to boost its profitability.”
       Residents and families, the complaint states, were misled that communities would
       meet basic care needs and daily living services.

       According to the complaint, Brookdale used its own service agreement software
       algorithm to enforce corporate-determined staffing levels rather than using
       personal service assessments of each resident’s care and service needs. Residents
       and families allegedly were misled by resident agreements that indicated facilities
       would meet basic care needs and daily living services — some for additional fees
       — based on those PSAs.

       The suit asserts that Brookdale determines, limits and controls day-to-day
       staffing levels at its communities from its corporate headquarters. Executive
       directors at each facility are not permitted to modify those staffing levels without
       permission “from several layers of Brookdale corporate management,” the
       complaint maintains.

       “As a result, Brookdale has systematically short-staffed its assisted living
       facilities on a day-to-day basis, employing a fundamentally flawed and automated
       process, purposefully created and mandated to achieve budget objectives and to
       satisfy predetermined financial performance thresholds rather than meeting
       residents’ needs by, among other things, embedding flawed assumptions into its
       staffing software to underestimate required staffing levels,” the complaint reads.

       12.     On this news, Brookdale’s stock price fell from a closing price of $3.68 on April

29, 2020 to a closing price of $3.61 per share on April 30, 2020 and continued to drop until

reaching a closing price of $2.92 on May 5, 2020.

II.    JURISDICTION AND VENUE
       13.     The claims asserted herein arise pursuant to Section 10(b) and 20(a) of the

Exchange Act, 15 U.S.C. §§ 78j(b) and 78t(a), and SEC Rule 10b-5 promulgated therein, 17 C.F.R.

§ 240.10b-5.

       14.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331, § 27 of the Exchange Act, 15 U.S.C. §78aa. In connection with the acts, conduct and other
                                                6

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 10 of 157 PageID #: 594
wrongs alleged herein, Defendants, directly or indirectly, used the means and instrumentalities of

interstate commerce, including but not limited to, the U.S. mail, interstate telephone

communications and the facilities of the national securities exchange. Brookdale trades in an

efficient market on the New York Stock Exchange (“NYSE”).

       15.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act, 15 U.S.C. § 78aa. Many of the acts charged herein, including the preparation

and/or dissemination of materially false or misleading information, occurred in substantial part in

this District. Additionally, Brookdale maintains executive offices in this District at 111 Westwood

Place, Suite 400, Brentwood, Tennessee 37027.

III.   PARTIES

       A.      Lead Plaintiff
       16.     Court-appointed Lead Plaintiff Daniel Martin Struve purchased Brookdale

common stock during the Class Period at artificially inflated prices and was damaged thereby, as

previously set forth in the PSLRA certification accompanying Plaintiff’s motion for appointment

as lead plaintiff (ECF No. 19-2), incorporated herein by reference.

       B.      Defendants
       17.     Defendant Brookdale is a Delaware corporation with principal executive offices

located at 111 Westwood Place, Suite 400, Brentwood, Tennessee 37027. The Company’s

common stock trades in an efficient market on the NYSE under the ticker symbol “BKD.”

       18.     Defendant Lucinda “Cindy” M. Baier (“Baier”) has served as Brookdale’s

President, Chief Executive Officer (“CEO”), and a Director of the Company since February 2018.

Baier also served as the Company’s Chief Financial Officer (“CFO”) from December 2015 until

she became CEO.




                                                7

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 11 of 157 PageID #: 595
       19.      Defendant T. Andrew Smith (“Smith”) served as Brookdale’s CEO from 2013 until

February 2018.

       20.      Defendant Steven E. Swain (“Swain”) has served as Brookdale’s Executive Vice

President and CFO since September 2018.

       21.      Defendants Baier, Smith, and Swain are sometimes referred to herein as the

“Individual Defendants.”

       22.      The Individual Defendants possessed the power and authority to control the

contents of Brookdale’s filings with the U.S. Securities and Exchange Commission (“SEC”), press

releases, and other market communications. The Individual Defendants were provided with copies

of Brookdale’s SEC filings and press releases alleged herein to be misleading prior to or shortly

after their issuance and had the ability and opportunity to prevent their issuance or to cause them

to be corrected. Because of their positions with Brookdale, and their access to material information

available to them but not to the public, the Individual Defendants knew that the adverse facts

specified herein had not been disclosed to and were being concealed from the public, and that the

representations being made were then materially false and misleading. The Individual Defendants

are liable for the false statements and omissions pleaded herein.

       23.      Brookdale and the Individual Defendants are collectively referred to herein as

“Defendants.”

       C.       Relevant Non-Parties
       24.      CW1, was a former Executive Director with Brookdale from November 2017 until

July 2019, and an Area Director with Brookdale from January 2014 until January 2017. Prior to

January 2014, CW1 worked for the Emeritus Corporation until it was acquired by Brookdale in




                                                 8

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 12 of 157 PageID #: 596
2014. In CW1’s role as Executive Director, he1 oversaw the overall operations of the communities

in Oregon, including in Lebanon, Tualatin, and Keizer, and was responsible for the overall

operations of those communities. As Executive Director, CW1 reported to Ron Clark, the District

Director of Operations, until he left. CW1 then reported to Renee Brooks, the District Director of

Operations. Brooks and Clark reported to the Vice President of Operations, Randy Cyphers, who

reported to several different West Coast Presidents, including Steve Flynt, who reported to the

Vice President of Operations, Yvonne McLaughlin. McLaughlin reported to the CEO.

          25.    CW2 was a former employee of Brookdale from 2006 until November 2018, who

most recently served as Executive Director for one community and oversaw five others in Tucson,

Arizona. CW2 occasionally traveled to Nevada to oversee communities there as well. CW2

reported to Frankie Knighton, Vice President of Operations.

          26.    CW3 was a former Executive Director with a Brookdale facility in Kansas from

April 2017 until October 2019. CW3’s facility was licensed for 29 rooms and 34 people and housed

assisted living, long term care, and hospice residents. As Executive Director, CW3 was responsive

for overseeing nursing, dining, maintenance, staff, and activities in his community. CW3 reported

to Ray Leisure, the District Director of Operations, until Leisure was promoted to Vice President,

Regional Operations. CW3 then reported to Jennifer Shaw, who reported to the Vice President of

the region.

          27.    CW4 was a former employee of Brookdale from August 2016 to April 2019. CW4

was a former District Director of Operations and District Director of Sales at Brookdale who

provided support to 12 properties in the Colorado market. As District Director, CW4 reported to

Regional Vice President, Frankie Knighton. Frankie Knighton reported to President of the West



1
    All CWs are referred to in the masculine to maintain confidentiality.
                                                   9

    Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 13 of 157 PageID #: 597
Division, Steve Flynt, who reported to the CEO, defendant Baier. CW4 reported to Vice President

of Sales, Laura Schmid while working in sales, who reported to Steve Flynt.

          28.     CW5 was a former of employee of Brookdale since 2013, when he joined as an

Executive Director for a community located in Denver, Colorado. In 2017, CW5 was promoted to

District Director of Operations, a position he held until he left the Company in 2019. As Executive

Director, CW5 explained that he was responsible for the day-today operations of the community

and everything that happened, including the quality of care, occupancy, hiring, firing, supervising

department heads, and sales, among other things. As District Director, CW5 stated that he had 11

to 12 communities in his portfolio that he was responsible for overseeing, including managing the

Executive Directors at each community. In both of these roles, CW5 reported to Mike Kreiger,

Ray Oborn, and then Frankie Knighton, who were all Regional Vice Presidents. Knighton reported

to the C-Suite.

IV.       ADDITIONAL FACTUAL ALLEGATIONS2
          A.      Company Background and Brookdale’s Reliance on Its Assisted Living and
                  Memory Care Segments To Generate the Majority of its Annual Revenue

          29.     Brookdale was formed in 2005 through the merger of Brookdale Living

Communities, Inc. and Alterra Healthcare Facilities Corp. On November 22, 2005, Brookdale

initiated its Initial Public Offering (“IPO”) of common stock in which it sold 11,072,000 shares

for proceeds of $116.3 million.

          30.     Since its IPO, Brookdale has experienced rapid growth through an aggressive

acquisition strategy: (i) on July 25, 2006, the Company acquired American Retirement

Corporation, another leading senior living provider, for $1.2 billion; (ii) on September 1, 2011,

Brookdale acquired Horizon Bay, the ninth largest operator of senior living facilities, for $10.7


2
    Unless otherwise indicated, all emphasis is added and internal quotations omitted.
                                                  10

    Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 14 of 157 PageID #: 598
million; and (iii) just three years later, on July 31, 2014, Brookdale acquired Emeritus Corporation,

the second largest operator of senior living facilities, for $2.8 billion, adding 493 communities to

Brookdale’s inventory of facilities as well as its entry into ten new states. To finance these

acquisitions, Brookdale borrowed substantial amounts of cash and agreed to assume large amounts

of debt held by the acquired company, resulting in Brookdale becoming highly leveraged and on

the verge of violating the financial covenants in its debt agreements throughout the Class Period.

       31.       As a result of its aggressive acquisition strategy, throughout the Class Period,

Brookdale described itself as “the largest operator of senior living communities in the United

States” boasting 743 communities located in 45 states and “the ability to serve approximately

65,000 residents.” As of February 1, 2020, Brookdale owned 356 communities, leased 307

communities, managed 77 communities on behalf of third parties, and had 3 communities for

which it has an equity interest. The Company reported over $4 billion in revenue for 2019, making

it one of Nashville’s largest publicly traded healthcare companies.

       32.       Brookdale currently operates in five business segments: (1) Independent Living;

(2) Assisted Living and Memory Care; (3) Continuing Care Retirement Communities (“CCRC”);

(4) Health Care Services; and (5) Management Services—with Assisted Living and Memory Care

accounting for more than one half of the Company’s annual revenue. Brookdale’s business

segments provide the following services:

                Independent Living: Brookdale’s independent living communities are
                 primarily designed for middle to upper income seniors who desire a change
                 in lifestyle within a residential environment. The majority of the Company’s
                 independent living communities consist of both independent and assisted
                 living units in a single community, which allows residents to age-in-place.
                 Each independent living community purportedly provides residents with
                 basic services such as dining service options, 24-hour emergency response,
                 housekeeping, and recreational activities. Communities that include
                 assisted living purportedly also provide personal care and convenience
                 service options to provide assistance with ADLs. Residents with cognitive

                                                 11

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 15 of 157 PageID #: 599
                 or physical frailties and higher level service needs are purportedly provided
                 supplemental services in their own units and have a dedicated assisted living
                 staff and separate assisted living dining rooms and activity areas.

                Assisted Living and Memory Care: Assisted living and memory care
                 communities purportedly offer housing and 24-hour assistance with ADLs
                 to mid-acuity and frail elderly residents. Residents at Brookdale’s assisted
                 living and memory care communities are eligible to receive the basic care
                 level, which purportedly includes ongoing health assessments, three meals
                 per day and snacks, 24-hour staff assistance, coordination of special diets
                 planned by a registered dietitian, assistance with coordination of physician
                 care, social and recreational activities, housekeeping, and personal laundry
                 services. Residents at the memory care units who typically require higher
                 levels of personal care and purportedly can receive specialized services
                 including assistance with ADLs, behavior management, and an activities
                 program.

                CCRCs: Brookdale’s CCRCs are large communities that purportedly offer
                 a variety of living arrangements and services to accommodate all levels of
                 physical ability and health. Defendants claim that “most” of the Company’s
                 CCRCs “have independent living, assisted living, and skilled nursing
                 available on one campus or within the immediate area, and some also
                 include memory care services.”

                Health Care Services: Brookdale’s Health Care Services purportedly
                 include home health, hospice, and outpatient therapy services, as well as
                 education and wellness programs, to residents of its communities and
                 seniors living outside of the communities. Brookdale’s services purportedly
                 include skilled nursing and inpatient healthcare services in its skilled
                 nursing units.

                Management Services: Brookdale receives management fees generally
                 determined by an agreed upon percentage of gross revenues (as defined in
                 the management arrangement), as well as reimbursed expenses, which
                 represent the reimbursement of certain expenses incurred on behalf of the
                 owners. Most of its management arrangements are interim arrangements
                 entered into in connection with prior lease terminations that may be
                 terminated by either party on notice and without reason, have a remaining
                 term of approximately one year or less, or may be terminated by the owner
                 within the next year.

       33.       Through its ancillary services programs, the Company also offers a range of

outpatient therapy, home health, personalized living and hospice services.



                                                  12

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 16 of 157 PageID #: 600
         34.     When residents join a Brookdale community, their resident fee is based on the

services required. Brookdale offers the following service option to residents: (1) Basic Services,

including dining service options, laundry and linen services, transportation, 24-hour emergency

response, housekeeping, recreational activities, and wellness assessments; (2) Personal Service

Assessments “to determine the personal services you require”; and (3) Personal Services for which

Brookdale charges additional monthly fees, including physical assistance, staff supervision with

medications, nutrition (tray service, dietary restrictions, and feeding assistance), dressing and

grooming, personal hygiene, bathing/showering, toileting, and/or transferring out of bed or chair.3

         35.     The Assisted Living and Memory Care segment comprise approximately 50% of

the total units (or apartments) within each community:

       Segment         Communities            Units            % of Total          Average
                                                                 Units            Number of
                                                                                   Units per
                                                                                  Community
    Independent              68               12,514              17.3%              184
    Living
    Assisted Living         573               35,956              49.8%                63
    and      Memory
    Care
    CCCRCs                   22                5,711               7.9%                260
    Management              100               18,086              25.0%                181
    Services
        TOTAL               763               72,267              100%                 95


         36.     As demonstrated in the chart below, throughout the Class Period, Brookdale

generated more than 50% of its annual revenue from its Assisted Living and Memory Care

business segment. Moreover, approximately 80% of its resident fee revenue was generated from




3
 See Gunza v. Brookdale Senior Living, Inc., No. 3:20-cv-00353 (M.D. Tenn.), Dkt No. 1, Class
Action Complaint (hereinafter, “Gunza”)
                                                13

    Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 17 of 157 PageID #: 601
private pay customers, while 16% came from government reimbursement programs (primarily

Medicare) and 4.0% from other payor sources:

  Segments                           Resident and Management Fee Revenue
     (in
 thousands)
                      2019              2018                2017                  2016
 Independen       $544,558    16.7    $599,977     17.0   $465,419      13.8    $679,503     13.7
 t Living                      %                    %         6          %                    %
 Assisted        $1,815,93    55.6    $1,995,85    56.8   $2,210,68     46.6    $2,419,45    48.6
 Living and              4     %          1         %         8          %          9         %
 Memory
 Care
 CCRCs            $402,175    12.3    $416,408     11.8   $468,994     9.9%     $592,826     11.9
                               %                    %                                         %
 Health Care      $447,260    13.7    $436,975     12.4   $446,262     9.4%     $476,833     9.6%
 Services                      %                    %
 Manageme          $57,108    1.7%     $71,986     2.0%   $966,976      20.4 $808,359 16.2
 nt Services                                                             %             %
 Total           $3,267,03 100% $3,521,19 100%                         100% $4,976,98 100%
 resident and            9          7          $4,747,11                        0
 manageme                                      6
 nt        fee
 revenue

       37.       According to Brookdale, its major publicly traded senior housing competitors are

Capital Senior Living Corporation and Five Star Senior Living, Inc. In private senior housing,

Brookdale identifies its major top competitors as Holiday Retirement, Life Care Services, LLC,

Atria Senior Living Inc., Senior Lifestyle Corp., and Sunrise Senior Living, LLC, as well as a large

number of not-for-profit entities.

       B.        Brookdale’s Operations are Centralized Out of its Corporate Headquarters

       38.       Brookdale’s operations are centralized and run entirely out of its corporate

headquarters in Brentwood, Tennessee. In its annual reports filed with the SEC, Brookdale admits

that the Company centralizes all business functions impacting its assisted living facilities at the

corporate headquarters:


                                                  14

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 18 of 157 PageID #: 602
        We have implemented intensive standards, policies and procedures and systems,
        including detailed staff manuals and training materials, which we believe have
        contributed to high levels of customer service and to improved facility operating
        margins. We have centralized accounting, finance and other operating functions
        in our support centers so that, consistent with our operating philosophy,
        community-based personnel can focus on resident care, family connections and
        efficient operations. We have established company-wide policies and procedures
        relating to, among other things: resident care; community design and community
        operations; billings and collections; accounts payable; finance and accounting; risk
        management; development of employee training materials and programs;
        marketing activities; the hiring and training of management and other community-
        based personnel; compliance with applicable local and state regulatory
        requirements; and implementation of our acquisition, development and leasing
        plans.4

                                                ***

        In addition, we have and will continue to consolidate corporate functions such as
        accounting, finance, human resources, legal, information technology and
        marketing.5

                                                ***

        We have developed a centralized support infrastructure and services platform,
        which provides us with a significant operational advantage over local and regional
        operators of senior living communities. The size of our business also allows us to
        achieve increased efficiencies with respect to various corporate functions such as
        human resources, finance, accounting, legal, information technology and
        marketing. We are also able to realize cost efficiencies in the purchasing of food,
        supplies, insurance, benefits, and other goods and services. In addition, we have
        established centralized operations groups to support all of our product lines and
        communities in areas such as training, regulatory affairs, asset management, dining
        and procurement.6



4
  See Brookdale’s annual report filed on Form 10-K for the fiscal year 2015; Brookdale’s annual
report filed on Form 10-K for the fiscal year 2016; Brookdale’s annual report filed on Form 10-K
for the fiscal year 2017; Brookdale’s annual report filed on Form 10-K for the fiscal year 2018.
5
  See Brookdale’s See Brookdale’s annual report filed on Form 10-K for the fiscal year 2014;
Brookdale’s annual report filed on Form 10-K for the fiscal year 2016; Brookdale’s annual report
filed on Form 10-K for the fiscal year 2017; Brookdale’s annual report filed on Form 10-K for the
fiscal year 2018.; Brookdale’s annual report filed on Form 10-K for the fiscal year 2015;
Brookdale’s annual report filed on Form 10-K for the fiscal year 2016; Brookdale’s annual report
filed on Form 10-K for the fiscal year 2017; Brookdale’s annual report filed on Form 10-K for the
fiscal year 2018.
6
  See Id.
                                                15

    Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 19 of 157 PageID #: 603
        39.     Brookdale similarly represented in various court filings that a majority of its

executive and administrative functions are located at its Tennessee headquarters and all final

decisions regarding the Company’s operations of its communities are made from Brookdale’s

corporate headquarters: “Brookdale’s corporate officers, based out of Brentwood, TN, direct,

control, and coordinate Brookdale’s services and overall business operations for its locations

throughout the United States.”7

        40.     For instance, the Company makes all decisions regarding staffing, budgets, and

marketing materials at the corporate level. The Company’s 2019 Definitive Proxy Statement,

confirmed that the “Board and management” were in charge of the “budgeting process.”

        41.     Specifically, the budget for each community was set by the corporate financial

planning and analysis teams (“FP&A”), which determined and preloaded the budgets onto its

internal server. Once the budget was preloaded, each assisted living facility had one week to review

the budget and respond to the Regional Vice President, Regional Director or Operations, and

corporate FP&A with any comments or requests for changes. All changes and final approval of

the budgets were made at the corporate level.

        42.     As further detailed herein Section IV.F, staffing decisions for Brookdale’s

communities input into the budget were based on a uniform system, Service Alignment Software

(“SAS”), a program that was developed, controlled, and maintained at Brookdale’s corporate

headquarters.

        43.     According to Defendants’ public filings:

        This system [SAS] is critical to the daily operations of Brookdale and its
        independent subsidiaries who operate individual communities and represents the



7
 See Edwards v. Brookdale Senior Living, Inc., No. 2:16-cv-08191-BRO-JPR (C.D. Cal.), Dkt
No. 1, Defendants’ Notice of Removal of Action to Federal Court, ¶ 11.
                                                16

    Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 20 of 157 PageID #: 604
         core of Brookdale’s business. The Service Alignment System is also completely
         unique to Brookdale and distinguishes it from its competitors in the industry.

         44.      Thus, the SAS was a critical tool used in Brookdale’s corporate budgeting process.

         C.       Brookdale Induces Consumers to Reside at Its Facilities by Promising
                  Services Superior to Competitors with Sufficient Staffing to Create a “Home-
                  Like” Environment Capable of Meeting Basic Care and Daily Living Needs

         45.      The primary market of the senior living industry is individuals age 80 and older.

Brookdale’s stated vision is “to enable those we serve to live well by offering the most integrated

and highest-quality healthcare and wellness platform in the senior living industry.” To carry out

its vision, the Company’s purported overall strategy is “to be the first choice in senior living by

being the nation’s most trusted and effective senior living provider and employer.”

         46.      Brookdale promises its residents that it will provide tailored services that meet the

individualized and personal needs of its residents. The Company’s senior living communities

purport to offer residents “a supportive home-like setting, assistance with activities of daily living

(‘ADLs’), such as eating, bathing, dressing, toileting, transferring/walking, and licensed skilled

nursing services.”

         47.      Brookdale marketed its home-like, individualized services through online

advertisements to induce potential residents to come to their facilities. For example, Brookdale’s

website states:

         At Brookdale, we believe in delivering senior care that’s tailored to you and your
         loved one based on those unique needs and desires. That’s why we provide a
         variety of options. This personalized approach ensures that you and your family
         get exactly what you need without paying for what you don’t.8

                                                *        *     *

         When it comes to certain daily tasks, like bathing, getting dressed or personal
         grooming, is your loved one able to accomplish them safely? If they struggle to


8
    This representation appeared on Brookdale’s website no later than August 8, 2017.
                                                    17

    Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 21 of 157 PageID #: 605
         perform daily tasks, then assisted living might just be the right fit. At an assisted
         living community, caring staff members are available to help them accomplish
         these tasks, making life a lot easier than if they were living alone. This service
         provides peace of mind for them, as well as you. There’s no need to take a chance
         on their health and safety, because our team of medical professionals can lend the
         right level of support that they need throughout the day.9

                                              *        *      *

         These communities often have programs and team members in place who can
         provide support with everything from assistance with daily living and basic care
         to recreational activities and transportation.10

         48.     At the time a new resident joins the Brookdale community, they are required to

conduct a Personal Services Assessment (“PSA”) to determine the requisite level of individualized

care and services needed. The PSA is then used to place the resident in a “Care Group” based on

the resident’s needs.

         49.     There are two categories of “Care Groups”: Choice Personal Services and

Comprehensive Care Options. Choice Personal Services includes providing for needs related to

medication, nutrition, dressing and grooming, showering or bathing, bathroom assistance, escort

and mobility and service coordination. Comprehensive Care Options include providing services to

meet more serious assess needs, including chronic condition management, respiratory equipment,

nebulizer nutrition, dressing and grooming needs for residents who cannot stand, bathroom

assistance needs for residents who are catheterized, incontinent or cannot stand, two person or

mechanical lifts, cognitive/psychosocial needs caused by memory loss, cognitive impairment and

dangerous behavior reluctance to accept care, behavior management, wound care, smoking

assistance and pet care.




9
    See Gunza supra n. (representing this statement appeared during the Class Period).
10
    See Gunza supra n. (representing this statement appeared during the Class Period).
                                                  18

     Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 22 of 157 PageID #: 606
         50.    The PSA creates an expectation to consumers and investors that the residents will

be allocated appropriate staffing to meet their needs based on the results of the PSA. Indeed, in its

public website disclosures, Brookdale touts the benefits of the PSA and claims residents “can enjoy

peace of mind knowing we have staff onsite 24 hours a day, seven days a week, just in case you

need us:”

         51.    Brookdale’s website further touts:

         When you decide to make your home at Brookdale, one of the first things we’ll do
         is work together to create a personalized service assessment.

         This gives us a chance to get to know who you are and how we can help you make
         the most of this season of life. It also gives you a chance to let us know what you
         want help with and what you would rather do on your own.

         As part of this assessment, you’ll help us know what programs and routines will
         work best for you. Maybe that means you need some help with things like managing
         medication and getting dressed in the morning. Or it might mean we help out with
         the kinds of food you need to eat to stay happy and healthy. Or it may just mean
         you can enjoy peace of mind knowing we have staff onsite 24 hours a day, seven
         days a week, just in case you need us.

         The best part of having a personalized plan is that you only pay for the care you
         need.11

         52.    Brookdale promises that the PSAs enable Brookdale to deliver “exceptional care

and service” by finding out “exactly what your loved one needs” and determining the amount of

staff required to deliver that care. Brookdale continuously reinforces this message. For example,

as of at least April 23, 2020, Brookdale’s website states:

         Forget the cliché stories you’ve heard about seniors sitting around falling asleep to
         sit-com reruns. When you move into a Brookdale assisted living community, you
         can enjoy a life rich in quality care, genuine friendships and fun activities.




11
     www.Brookdale.com (last visited 11/16/20)
                                                  19

     Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 23 of 157 PageID #: 607
       53.     Reiterating its purported personalized and high-quality care, Brookdale further

represents:

       At Brookdale, you can expect us to be a trusted partner by listening and
       understanding your needs, discussing potential solutions and options, mutually
       determining the right thing to do and working with you to take action together. Then
       we customize a solution that puts the life you want within reach. It is our job to
       provide solutions for the unmet needs of those who seek senior living solutions. We
       do this with 741 retirement communities serving around 65,000 residents (as of
       February, 2020), and with a wide range of innovative programs and services. We
       also offer a range of home health, hospice and outpatient therapy services to around
       20,000 patients as of that date. Brookdale associates’ passion, courage and true
       sense of partnership make Brookdale what it is. More than a company, it is a calling.

       54.     In the Company’s uniform Resident Agreement, Brookdale similarly promises

residents it will provide the services and assistance required for each resident as indicated by their

PSA.

       55.     The PSA’s are used to determine monthly fees—the greater the care needs as

determined by the PSA, the higher the monthly fee according to the Care Group they are placed

in.

       56.     Based on Brookdale’s representations, residents and their families are led to believe

that Brookdale offers high quality care and staffing to meet the needs of its residents.

       D.      In Connection with its 2014 Acquisition of Emeritus, Brookdale’s Stock Price
               Steadily Declines as the Company Saddles itself with High Debt Levels and
               Outdated, Dilapidated Facilities

       57.     In connection with its acquisition of Emeritus in 2014, Brookdale acquired a

number of outdated, dilapidated buildings that the market valued as decreasing shareholder value

because they required significant capital investment. Indeed, since the Emeritus acquisition in

2014, Brookdale’s stock has steadily declined:




                                                 20

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 24 of 157 PageID #: 608
         58.   Brookdale did not make those critically needed capital investments which caused a

decline in its business performance and public valuation because there were a tremendous amount

of inventory of dated properties, which drove perspective residents to competitor communities. As

described by one comment posted on Indeed.com in March 2016, Brookdale had ‘“Cruise ship

pricing with Motel 6 environment.’ The perfect epitome of this company!” Upon information and

believe, the buildings acquired from Emeritus were in horrible condition and understaffed.

         59.   CW5 similarly believed that Brookdale was unprepared and sold a bill of goods

with respect to the Emeritus acquisition. CW5 stated that Blackstone12 acquired a lot of Emeritus

properties that had a lot of capital expenditure requirements and Brookdale would rarely spend

money on a capital improvement. CW5 further stated that the Emeritus acquisition caused

Brookdale to double in size overnight and the Company was not ready for that.

         60.   A February 9, 2016 article in Modern Healthcare noted that Brookdale ended 2015

with “flat revenue and a drop in occupancy as the company struggled to digest its $2.8 billion


12
   Brookdale and Blackstone Real Estate Partners VII L.P. (“Blackstone”) entered into a joint
venture in November of 2016 whereby Brookdale agreed to manage the properties owned by the
joint venture.
                                               21

     Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 25 of 157 PageID #: 609
acquisition of Emeritus Corp.”13 The article explained the backlash since the acquisition,

concluding that the deal was “disruptive” due to employee turnover and falling occupancy, which

led to shareholder activists gaining seats on the Board:

         Nashville-based Brookdale acquired Seattle-based Emeritus Corp. in a July 2014
         deal that added 10 states to the company's portfolio. But the deal proved disruptive.
         Brookdale struggled with turnover of key employee and falling occupancy.
         Activist investors Sandell Asset Management, unhappy with the company's
         performance, last year pushed for a real estate transaction and eventually won
         seats on the board.

         Brookdale directors—including two added to the board last year under an
         agreement with hedge fund Sandell Asset Management—have reviewed operations
         and endorsed the company’s existing organization and long-term strategy,
         Brookdale CEO Andy Smith said on the call.

         Investors reacted to the news with a selloff and Brookdale’s stock fell took a
         “surprising” dive on the news no real estate deal is in the works, Frank Morgan, an
         analyst with RBC Capital Market, said in an investor note following the company's
         earnings call.

         In light of the stock’s recent weak performance, “we believed the market was
         already pricing this in, and are surprised by the magnitude of the selloff,” he wrote.
         Brookdale's stock was already down 50% in the last six months, a sharper decline
         than the S&P 500, which has fallen 12% during the period, Morgan noted.14

         61.    During the Class Period, and due in part to the Emeritus acquisition, Brookdale

updated its operational strategy. In 2016, Brookdale undertook a review of its organizational

effectiveness stating that it had “completed the final cutover waves of integration activities” in

2015 from the Emeritus acquisition, and “[w]ith integration activities largely completed” the

Company purportedly “undertook a comprehensive review of [its] organizational effectiveness as

part of updating [its] strategy.”



13
     Melanie Evans, Emeritus deal drags down Brookdale Senior Living results, MODERN
HEALTHCARE,              Feb.           9,         2016,         available            at
https://www.modernhealthcare.com/article/20160209/NEWS/160209855/emeritus-deal-drags-
down-brookdale-senior-living-results.
14
   Id.
                                                  22

     Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 26 of 157 PageID #: 610
       62.     As a result of the review, Brookdale claims to have adopted a refined strategy in

2016 to achieve consistent operational excellence in its core business. Execution of this strategy

was purportedly intended to maximize the value of Brookdale’s existing platform and to build the

foundation for further growth. Pursuant to this strategy, the Company set forth the following “key

priorities”: (i) “Enhance our customer and associate experience”; (ii) “Improve our marketing and

sales processes”; (iii) “Simplify our organization”; (iv) “Optimize our portfolio and leverage

scale”; and (v) “Innovate for growth.” (Emphasis in original).

       63.     As part of its new business strategy, Brookdale began disposing of certain owned

or leased communities and restructuring leases. From 2016 through 2018, Brookdale described its

strategy as resulting in the following:

       From 2016 through 2018, we disposed of an aggregate of 75 owned communities
       (5,396 units) as a result of these initiatives and other transactions (50 in 2016, 3 in
       2017 and 22 in 2018). We also entered into agreements with our largest lessors that
       restructured a significant portion of our triple-net lease obligations. As a result of
       the transactions with HCP, Inc. announced in 2016 and 2017 and Ventas, Inc. and
       Welltower Inc. announced in 2018, as well as other lease expirations and
       terminations, our triple-net lease obligations on an aggregate of 201 communities
       (19,816 unites) were terminated from 2016 to 2018 (7 in 2016, 105 in 2017 and 89
       in 2018). During this period we also sold our ownership interests in seven
       unconsolidated ventures and acquired six communities that we previously leased or
       managed. As of December 31, 2018, we owned 344 communities,
       leased 343 communities, managed 18 communities (7,426 units) on behalf of
       unconsolidated ventures, and managed 187 communities (20,361 units) on behalf
       of third parties.

       64.     In early 2018, Brookdale announced a new “core operational strategy” that would

purportedly “provide[] the best opportunity for [Brookdale] to create stockholder value.”

Brookdale described this strategy as follows:

       As a result of these initiatives and other lease restructuring, expiration and
       termination activity, and other transactions, since January 1, 2018 through February
       1, 2020 we have:


       •        restructured our triple-net lease portfolios with our three largest lessors;

                                                 23

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 27 of 157 PageID #: 611
       •       terminated our triple-net        lease   obligations   on    an   aggregate
               of 99 communities;

       •       acquired 32 formerly-leased or managed communities;

       •       disposed of an aggregate of 36 owned communities generating $288.3
               million of proceeds, net of related debt and transaction costs;

       •       sold substantially all of our ownership interests in unconsolidated ventures,
               including our entry fee CCRC venture; and

       •       reduced our management of communities on behalf of former
               unconsolidated ventures and third parties.


       65.     As part of Brookdale’s strategic changes, it also made changes in its leadership in

February 2018. As detailed by the Company:

       In February 2018, the Board made several key decisions regarding Brookdale’s path to
       delivering long-term value to our stockholders. At that time, we announced that the Board
       had concluded a lengthy strategic review process and that we would execute on a
       turnaround strategy under new leadership. Three former directors departed the Board, the
       Board appointed me as Non-Executive Chairman, and we appointed Lucinda M. Baier as
       our new President and Chief Executive Officer.

       66.     Specifically, as part of the strategic review, the Company announced that President

and CEO Andy Smith would resign at the end of the month to be succeeded by defendant Lucinda

Baier, who was CFO at the time. Additionally, Lee Wielansky was elected non-executive Coard

chairman, replacing Executive Chairman Daniel Decker, who was retiring from the Board.

William Petty, Jr. also informed the Board that he was retiring effective February 21, 2018. Bryan

Richardson, Brookdale’s Executive Vice President and Chief Administrative Officer, was also

announced as leaving the Company effective March 9, 2018.

       67.     In fact, CW1 recalled that when Baier became CEO, Baier was 100 percent hands

on and it was full force that she was going to get the business to make money.




                                                24

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 28 of 157 PageID #: 612
       68.     On August 10, 2018, Brookdale further announced that defendant Swain would join

the Company as its Executive VP and CFO. Prior to joining Brookdale, defendant Swain had

worked as the CFO for the DISH Network Corporation since October 2014.



       E.      Brookdale’s Financial Results Further Suffer as Occupancy Declines Due to
               Increased Competition as Residents Favor Competitor’s Newer, Updated
               Facilities

       69.     Exacerbating matters, the senior living industry in which Brookdale operates is

highly competitive. Since 2016, the industry has experienced an unprecedented number of new

facilities being opened. The increase in facilities is due to the fact that demand for senior care is

expected to rapidly increase, as the 65 and older population is expected to continue growing to 16

percent in 2020, up from 13 percent in 2010. According to an Industry Market Research Report,

as of 2018, the American senior care business industry revenue is expected to grow at an

annualized rate of 3.3% to $92.8 billion. Based on this projected increase in need, the senior care

industry has seen an unprecedented number of competitors entering the marketplace.

       70.     As more newer facilities opened, occupancy at existing facilities, such as

Brookdale’s facilities, experienced a decrease in occupancy. According to data from the National

Investment Center for the Seniors Housing & Care Industry (“NIC”), industry occupancy began

to decrease in 2016 as a result of new competitor openings and oversupply, which Brookdale

disclosed in its SEC filings “adversely affected” Brookdale’s “occupancy, revenues, results of

operations, and cash flow.”

       71.     The entry of competition created difficulties for Brookdale, not only because there

were additional facilities for prospective residents to choose from, but also because these

competing facilities were brand new, unlike many of Brookdale’s older outdated facilities. The



                                                 25

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 29 of 157 PageID #: 613
Company’s financial results were further impacted, including as a result of having to increase

discounts and offers to compete with competitor discounts:

       During fiscal 2016, we have focused on growing our occupancy while increasing
       rate over the prior year. During the third quarter of fiscal 2016, we experienced
       an adverse change in the competitive environment for our consolidated senior
       housing portfolio, with significant new competition opening in several of our
       markets. The increase in competition was more heavily concentrated in our mid-
       sized markets. To address such competition, we have increased our use of
       discounts and incentives in order to maintain occupancy, which has impacted
       rate growth in certain markets. Despite our use of discounts and incentives, our
       growth rate of occupancy has not met our expectations, particularly in mid-sized
       markets facing new competition.

       72.    During the Company’s November 1, 2016 third quarter earnings call, Defendant

Smith explained that the competition was the cause for a reduction in Brookdale’s guidance:

       Good morning, and thanks for joining us. As always, we appreciate your interest in
       Brookdale. We’re disappointed with our results for the quarter and with the fact
       that we have revised our guidance for the year. While we made progress in
       occupancy, rate, cash generation and on a number of fronts, we misjudged the
       effect of new competition in certain of our markets and our results were lower
       than we expected. Our management team and our board are laser focused on and
       acting with urgency to improve our operating results and to optimize our
       portfolio.

       73.    Defendant Smith further stated that the amount of competition was unexpected and

exceeded prior competition levels:

       While we have achieved a number of milestones in our turnaround strategy, it is
       taking longer than we expected to generate our planned level of improvement. As
       the second half of the year has unfolded, it has become increasingly clear that there
       have been several unfavorable developments in the competitive environment that
       have slowed our progress. During the third quarter, we experienced the highest
       amount of new competitors opening within 20 minutes of our communities than
       we have seen in many years. The number of openings in the quarter whose timing
       can be difficult to predict exceeded our projections. Importantly, the market mix
       of new openings also changed. New openings in our larger metropolitan markets
       were consistent with recent averages. But new openings in our midsized markets
       were at the highest level in over a decade. For example, in the third quarter, using
       the markets defined by NIC as secondary or additional markets, new competitor
       openings within 20 minutes of a Brookdale community were more than double the
       level that we saw last year. At the same time, the number of our communities that

                                                26

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 30 of 157 PageID #: 614
       faced multiple competitor openings in these midsized markets, impacted us more
       than we anticipated. Our occupancy in markets like the NIC's secondary and
       additional markets, which represent more than 30% of our total units, only
       increased a little north of 10 basis points sequentially, which is well below our
       seasonal norms. We also did not get as much great rate growth in the quarter as we
       anticipated. In the markets with new competition, we were compelled to use more
       discounts and incentives to maintain occupancy. Although our same community
       revenue per unit increased 3.2%, it nevertheless fell short of our expectations due
       to this increased use of incentives. Based on our history, we fully expect that these
       midsized markets will regain strength. New competition is generally an
       intermediate term headwind and we are normally able to recorder within 12 months
       or so.

       74.     Although the Company stated in November of 2016 that it “expect[ed] this elevated

competitive environment to continue for the next several quarters,” every year the Company

pushed this timeline further. In 2019, the Company reported that it expected competitive pressures

to continue “through 2019,” reporting that

       Elevated rates of competitive new openings and pressures on our occupancy and
       rate growth continued through 2019. On an industry basis, data from NIC shows
       that net absorption of units, a marker of demand, for the third quarter of 2019 was
       the highest single quarter since 2006. Projections from NIC, as applied to our
       product mix, suggest that annual absorption will be around equilibrium with new
       supply during 2020.

       75.     As a result of increased competition adversely impacting Brookdale’s bottom line,

there was a huge push towards bringing new residents in and increasing occupancy.

       76.     CW5 confirmed this was the case, recalling that there was pressure to bring people

in and Brookdale would move residents in at all costs. During the last three months of CW5’s

tenure, it was all about getting move-ins. CW5 recalled the pressure on Executive Directors,

District Directors and Sales was unfortunate, unfair and unethical. For example, CW5 stated that

Brookdale moved residents into assisted living communities whose acuity was too high and thus

they needed more care than what was typically provided by assisted living. Yet, if there were no

facilities available to provide the needed care, the residents were moved into assisted living so



                                                27

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 31 of 157 PageID #: 615
Brookdale could meet monthly occupancy goals even though they could not be properly cared for.

The residents would then be moved out two weeks later when another room freed up.

         77.    CW5 said that because Brookdale was publicly traded and had to report its

occupancy numbers to “The Street,” the Company pushed move-ins to occur by the end of the

month, placing them in an inappropriate facility that could not provide the necessary level of care

based on their acuity. CW5 recalled that Laura Schmid, the VP of Sales and Marketing, and Steve

Flynt, the President of Operations, were driving these sales tactics and believed the sales pushes

were coming from defendants Smith and Baier.

         78.    CW5’s account of move-ins being at the end of the month is consistent with what

the Defendants reported. For instance, on May 6, 2020, Brookdale held an earnings call to discuss

its first quarter 2020 results. During that call, defendant Baier stated: “So most of our move-ins

occur at the end of the month.”

         79.    CW5’s account is further confirmed by regulatory violations Brookdale received

for not providing adequate services that match the acuity needs of patients. For example, on

February 7, 2017, Brookdale’s Brea community in California was cited by the State of California

Health and Human Services Agency for “fail[ing] to provide the appropriate care and supervision”

for a “resident [who] required closer supervision especially during the night time due to falls and

wandering behaviors.” The facility was cited as being deficient because “if a facility chooses to

accept a particular resident for care, the facility shall be responsible for meeting the resident’s

needs as identified in the pre-admission appraisal.”15

         F.     Brookdale Employs a Companywide Strategy of Decreasing Staffing at its
                Facilities Below What is Necessary to Provide Adequate Care in Order to
                Boost its Bottom Line and Meet Financial Forecasts



15
     https://www.ccld.dss.ca.gov/transparencyapi/api/FacilityReports?facNum=306003639&inx=4
                                                28

     Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 32 of 157 PageID #: 616
       80.     It is well known that salary expenses relating to staffing Brookdale’s facilities is

one of the highest expenses in the annual budget. Indeed, CW1 confirmed that it is well known

that staffing is the highest expense at any facility. As disclosed in the Company’s 2019 Form 10-

K, accrued salaries, wages and vacation is the highest cost, representing 46% and 42% of total

accrued expenses for 2019 and 2018, respectively. As Brookdale further recognizes, “our financial

results may be negatively impacted by increasing salaries, wages, and benefits costs for our

associates.”

       81.     In order to compensate for Brookdale’s decrease in occupancy and meet financial

forecasts, Defendants orchestrated a comprehensive, undisclosed Company-wide policy to reduce

salary expense by materially reducing staffing at its communities in order to increase profits and

meet financial forecasts. As set forth herein, throughout the Class Period, Brookdale systemically

understaffed its facilities, refused to increase staffing despite requests from its local communities,

and refused to allocate additional budget towards staffing.

       82.     Brookdale set and maintained its inadequate staffing levels through two primary

means: (1) its manipulation of SAS, which determined the number of staffing needed at each

facility; and (2) creation of a Company-wide budget based on SAS without money set aside for

additional staffing needs. Brookdale enticed its employees to remain within those unreasonable

limits by offering lucrative bonuses to those who complied.

               i. Brookdale Manipulates its SAS System To Understaff Its Facilities

       83.     Throughout the Class Period, Brookdale utilized SAS to determine staffing needs.

The SAS system is used Company-wide to determine the number of staffing hours needed at each

community by quantifying the total daily counts of each type of care service provided and




                                                 29

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 33 of 157 PageID #: 617
multiplying each total count by an assumed average amount of labor time required for the

respective service.

          84.     The SAS system was supposed to be based on two categories of information: (1)

assumptions regarding the amount of time required to perform daily living services, which were

purportedly based on time studies Brookdale conducted; and (2) algorithms and a source code to

purportedly take the results of the time studies, as well as the assessed needs of the residents and

other parameters and factors, to set the number of required staffing hours on a daily basis.

          85.     A declaration by Steven Boisen (“Boisen Declaration”), a Divisional Director of

Service Alignment for Brookdale’s southeast division, filed in a separate litigation against

Brookdale, titled Runton v. Brookdale Senior Living, Inc., No. 17-CV-60664 (M.D. Fla. 2017),16

confirmed the SAS was supposed to inform the staffing budget. According to Boisen’s LinkedIn

profile, as Divisional Director of Service Alignment, Boisen’s responsibilities included

“[a]nalyz[ing] labor reports and provid[ing] guidance on staffing recommendations,” among other

things.17 According to the Boisen Declaration, as of at least 2017, Boisen was responsible for

training Executive Directors on the SAS system, which was “designed to support decision-making

at the local level.” The Boisen Declaration represents in relevant part:

          The Service Alignment System is a highly proprietary operating platform that is
          designed to support decision-making at the local level, . . . . This system is critical
          to daily operations of Brookdale and its independent subsidiaries who operate
          individual communities and represents the core of Brookdale’s business.

          86.     The Boisen Declaration described how benchmarks were established using the

system, explaining in part:

          In general, a time study identifies an estimated time it takes to complete each
          particular task that a community’s staff undertakes in providing care to residents.


16
      The Boisen Declaration was filed in the Runton action on February 1, 2018. Dkt. No. 94-2.
17
     See Runton, Dkt. No. 94-3 (linked-in profile of Steven Boisen).
                                                    30

     Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 34 of 157 PageID #: 618
       During the five years since the inception of the Service Alignment Software,
       Brookdale has conducted numerous time studies to determine an expected time to
       complete various tasks associated with meeting resident care needs on specific
       variables and factors that Brookdale has identified through its institutional
       experience. These data points are then taken into account by the Service Alignment
       System, along with other sever other [sic] variables, to establish benchmarks that
       assist local communities in making staffing determinations.

       87.     The Boisen Declaration further confirms that the time variables are only available

and known to those at the corporate level:

       Brookdale’s time studies are not publicly available and, in fact, are even not
       generally available within Brookdale or its independent subsidiaries. For example,
       Community-level associates and executive directors do not have access to
       Brookdale’s time studies.

       88.     According to the Boisen Declaration, SAS is “comprised of unique algorithms and

source code” that only limited individuals at the corporate level have knowledge of:

       The development of the Service Alignment Software’s underlying algorithms and
       source code was performed by a very limited set of Brookdale’s own personnel.
       This development occurred at Brookdale’s direction and according to its strict
       specifications under the confines of confidentiality.

       [] Since its development, significant efforts have been taken by Brookdale to
       maintain the secrecy of the Service Alignment Software. Neither the Service
       Alignment Software nor the reports generated from this system are publicly
       available. Access to the Service Alignment System is limited to appropriate
       decision makers and to those individuals directly involved in staffing decisions.
       And the platforms in each community where the Service Alignment Software is
       accessible are password protected and restricted to those individual department
       heads who have a particular need for access. Each person who has access must first
       be approved and the access granted is limited to only that information which is
       necessary to that person’s job function and for the time frame necessary for that
       person to perform his or her duties. Furthermore, those limited people who are
       granted access can only do so from a properly registered computer. Moreover, no
       one at the community level have access to the underlying algorithms and source
       codes for the program. These are highly confidential.

       89.     The Boisen Declaration further explained that various reports were generated from

SAS. One such report was the labor detail report:




                                               31

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 35 of 157 PageID #: 619
         [T]he data maintained within and analyzed by Service Alignment Software
         provides the ability to general a number of reports. One such report is known as a
         labor detail report, which is a daily report that identifies and compares the
         staffing benchmarks generated by the Service Alignment System (based, in part,
         on the acuity reports) to actual staffing levels derived directly from staff
         timecards. Brookdale has the ability to generate historical labor detail reports
         dating to when a facility began using the Service Alignment Program.

         90.     As explained below, the labor detail and other reports were used to monitor staff

hours and ensure that no one worked overtime, which would take away from Brookdale’s bottom

line. Indeed, throughout the Class Period, Defendants manipulated the inputs to SAS to cause SAS

to generate underestimated staffing needs for every community and/or ignored SAS output and

understaffed the communities. Defendants accomplished this by inputting into SAS false and

inaccurate assumptions about the time required to carry out personal needs services and/or the

amount of services to be provided to the collective resident population and by simply not providing

the necessary staff to meet resident needs.18 The end result was insufficient staffing to deliver

Brookdale’s promised services.

         91.     When caregivers were not able to perform all the residents’ services during their

shifts, they requested additional staffing, a request that could only be approved at the corporate

level. Requests for additional and adequate staffing, however, were never granted. Instead,

Brookdale knowingly and purposefully used SAS to chronically understaff its facilities. Multiple

former employees provide corroborating accounts.

         92.     For instance, according to CW3, each resident underwent an assessment, the results

of which were entered into SAS. The SAS program would then tell them how much care a resident

needed per hour and how much staff was needed for the day. CW3 said every metric was assessed

including dietary needs, ability to go to the bathroom and shower, among others. According to



18
     See Gunza v. Brookdale Senior Living, No. 3:20-cv-00353 (M.D. Tenn.), Dkt. No. 1.
                                                 32

     Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 36 of 157 PageID #: 620
CW3, his community was not staffed appropriately and there was a lack of care for residents

because they were not allowed to hire additional staff based on the numbers provided by SAS.

CW3 said that even if they entered someone with super heavy care needs into SAS, it still would

not move the needle sufficiently to generate the need for additional staff.

       93.     CW3 recalled that a resident would pull a call light for assistance but no one would

come to help. CW3 recalled receiving a call from a family who told him that their mother needed

to go to the bathroom for the past two hours but no one came. That resident had to call her family

because she needed help. CW3 stated that things like this happened all the time because the facility

did not have enough staff. CW3 further explained that if a resident needed two caregivers to help

them and one caregiver was busy, the resident couldn’t be helped until the second caregiver was

free. CW3 explained that he had over 30 people in the community, but was only allowed 2.5 people

per shift. As a result, CW3 stated that each caregiver had 15 people assigned to them.

       94.     CW4 similarly explained that staffing determinations were based on resident acuity

– the minutes tied to the specific needs of a resident. CW4 stated the levels of acuity were

determined by the Health & Wellness Director, who conducted the Personal Care Assessment.

Care levels were determined by finding out the average points for a resident. CW4 stated the

information was captured in SAS.

       95.     CW2 further confirmed that staffing was determined by acuity level and the acuity

report generated by SAS. CW2 explained that everything was timed and pre-allocated - for

example, it takes five minutes to take a resident to the bathroom, seven minutes to help a resident

with a shower, etc. CW2 explained, however, that the timing did not account for human factors.

For example, CW2 stated that taking an elderly person to the bathroom, if they resisted, takes

longer than five minutes.



                                                33

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 37 of 157 PageID #: 621
       96.     CW2 also explained that the communities he worked in had high acuity and

activities of daily living, or “ADL”. Residents needed a lot of assistance with ADL, such as

dressing, going to the bathroom, and taking a shower. Yet CW2 stated Brookdale did not have

enough staff - there was only one caregiver for every 40 residents.

       97.     CW1 similarly recalled that staffing was determined by care need. For example,

CW1 stated that if Resident A requires help with showers, meds, and transfers, that information

would be entered into SAS. The information of every resident would similarly be uploaded to the

system. CW1 said that SAS would then spit out the number of minutes it takes to help the residents,

which would determine the number of staff needed. CW1 explained, however, that resident care

is a fluid process and that while a resident may only need 15 minutes of care, if they have a fall,

they would then need 60 minutes of care instead. CW1 further explained that you can’t say every

single shower is going to take 30 minutes. There may be someone who had a stroke and then fell

and they are scared to death to take a shower. Assisting that resident is probably going to take an

hour and 15 minutes. Yet SAS did not allow for such variances in care.

       98.     According to CW1, staff at his level could not change the data input into SAS -

only those at the corporate level could make changes. CW1 added that financial analysts from the

“home office” along with Regional Directors were involved in the data inputs in SAS. Those home

office employees, however, did not understand what was necessary to provide the required resident

care or that modifications needed to be frequently made due to a resident’s change in

circumstances. Thus, SAS was not designed to update for such changes.

       99.     As CW1 explained, residents with cognition deficits may not understand that they

should not get up after a fall because they may fall again. That would require caregivers to provide

one-on-one care to that person to prevent them from falling again. According to CW1 there was



                                                34

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 38 of 157 PageID #: 622
no way to immediately go into SAS and change someone’s service needs in real time if they just

had a fall.

        100.     CW1 further confirmed that long-term staffing needs required approval from

corporate as well. Before any increases in staffing could be approved, CW1 recalled that a team of

people from corporate had to visit the facility and follow caregivers around on their shift to look

for “opportunities” to shift workloads around in order to prevent bringing on additional staff. For

example, CW1 recalled that a caregiver got coffee for five residents every day, which took an extra

15 minutes of their day. These 15 minutes were not included in SAS. Instead of hiring more staff,

CW1 said the corporate team said dining should be responsible for providing coffee, and the

caregiver could only get coffee if, and when, the resident asked for it. CW1 also described how

the caregivers were supposed to engage in housecleaning and clean the residents’ rooms on a daily

basis, but CW1 stated there was no way caregivers could provide these services without an increase

in housekeeping. If staff worked overtime, CW1 said he would have to answer for it. CW1

explained that the response was never to get more staffing, it was only how to tweak things and

justify the SAS numbers. CW1 thought that this nickel and diming on minutes led to staff turnover

because caregivers were left to run around like crazy trying to take care of residents. CW1

explained that Brookdale would burn and churn nurses who became frustrated as a result of

understaffing.

        101.     CW1 further explained that the Executive Directors received monthly reports via

email from Renee Brooks or the Regional Directors of Clinical Operations, Deanne Moore,

showing total minutes spent on providing care by staff person at a particular facility. If the

Executive Director in charge of a facility, including himself, was over its budgeted minutes, the

Executive Director had to provide a reason for being over to the Regional Directors of Operations



                                                35

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 39 of 157 PageID #: 623
and the Regional Director of Nursing. CW1 stated he was never asked why the budget was over

or if he needed more staffing. Instead, it was all about controlling costs and the bottom line rather

than helping the community.

       102.    According to CW1, the corporate office was well aware that facilities were

experiencing systemic staffing shortages. In spring or summer of 2018, CW1 recalled that

defendant Baier visited certain communities in Oregon, including CW1’s facility, to witness the

problems with inadequate staffing firsthand.

       103.    CW5 similarly thought the Brookdale communities were understaffed and that SAS

was not a good method for determining staffing for communities. CW5 stated that SAS flowed out

of Brookdale’s corporate offices and there was a whole department of service alignment experts

who told them what to do via data, reports, and numbers.

       104.    CW5 stated that SAS was all about getting in and getting the job done and it did

not care about the residents. While CW5 stated the Personal Care Assessments were conducted to

determine labor and staffing, he thought they were mostly there to nickel and dime the residents.

CW5 thought most of the staffing came from SAS. CW5 further stated that Brookdale was about

cutting its staffing and it was all about numbers. CW5 elaborated that staffing cuts were made at

the community level and included caregivers, nurses, dietary people, and activities. CW5 was

constantly being told to cut staff by Steve Flynt, Frankie Knighton, and Ray Oborn. CW5 believes

the directives came from the C-Suite, meaning defendants Baier and Smith.

       105.    CW5 further stated that he attended calls with Steve Flynt and Frankie Knighton,

as well as some clinical care people and corporate people to discuss labor, staffing and overtime

and how to reduce them. According to CW5, during these calls, Flynt, Knight, and the other

individuals looked at labor schedules and asked the Executive Directors and District Directors of



                                                 36

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 40 of 157 PageID #: 624
Operations to reduce overtime and staff. CW5 stated that Flynt and Knight used a program to

monitor and analyze hours spent where they compared actual hours with those budgeted by SAS

to get a positive or negative variance.

          106.   CW5 stated that the understaffing had a negative impact on care where some

residents did not receive the care they paid for.

                 ii. Brookdale Controlled and Limited Its Budget to Deny Staff Increases And
                     Achieve Financial Performance Goals

          107.   Brookdale limited staffing at local communities by controlling their budget. The

budget for each community was set by the corporate FP&A group, which determined and

preloaded the budgets onto its internal server. Once the budget was preloaded, each assisted living

facility had one week to review the budget and respond to the Regional Vice President, Regional

Director of Operations, and corporate FP&A with any comments or requests for changes. The

employees working at the facilities would only have read access, meaning they could not change

any of the preloaded amounts. All changes and final approval of the budgets were made at the

corporate level.19

          108.   The budgets were set once a year and could not be changed. The budgets did not

allow for extra staff, and even if budgets increased based on an increase in residents, additional

staff was still not provided. The budgets were also strictly enforced and any deviation had to be

approved by Defendants. If the local communities did not stay within that budget, they were

required to explain why they were outside the budget through frequent meetings and calls.

          109.   According to CW2, the budget was based on the previous year and current

consensus, or number of residents. If your building was 40 percent occupied at the time the budget




19
     See Gunza, supra n. 18.
                                                    37

     Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 41 of 157 PageID #: 625
was made, the budget was made based on that 40 percent. If your occupancy increased to 90

percent over the course of the year, you still had to work within the old budget. No adjustments

were made even though costs went up because you had more people to care for. CW2 stated

staffing levels had to remain the same in order to keep in line with the budget for monthly salaries.

         110.    CW2 stated that every month he received a financial report from corporate

containing wages and associated tax expense budgets. The Executive Directors were told they

could not go above those numbers or they would receive a call from the District supervisor and

have to explain why they were over budget. CW2 stated when he was a Regional Director, he

would have to question the Executive Directors as to why they were over budget.

         111.    CW2 also explained that everything was centered on the community’s Net

Operating Income (“NOI”).20 Communities had to make their NOI every month or would have to

write reports explaining why they went over budget and how they planned to cut costs. CW2 stated

that typically, costs for staffing and food budgets were cut.

         112.    CW2 further recalled that he was given a budget for the year in March, three months

after the year had already begun, instead of December of the prior year. Thus, by the time CW2

received the budget, he was already three months in the hole because he only just learned where

the budget had been cut. CW2 stated that he received what was known as a “Red Light, Green

Light Report.” This was a monthly excel spreadsheet that was color coded. Green meant you were

within your budget, yellow meant you better watch these areas, and red was over budget. CW2

said if you were over budget, there was an area for you to write the reason you were over budget.

         113.    CW2 further recalled that a majority of the new Emeritus buildings acquired by

Brookdale were Medicaid recipients whose acuity needs were high. Brookdale only received a flat



20
     Net Operating Income is used interchangeably with Facility Operating Income.
                                                 38

     Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 42 of 157 PageID #: 626
rate to cover their care and the Brookdale communities were told to stay within the staffing and

budget numbers, but those numbers were not realistic. CW2 recalled that they needed more staff

to adequately care for those people but the communities were not allowed to hire.

       114.    CW4 similarly explained that as a District Director of Sales and District Director

of Operations he was involved in the budgeting process. CW4 recalled that budgeting started with

the community team and the Executive Director who would submit what they wanted for the

budget. CW4 would then analyze the requests and lay out what the Executive Directors were

asking for and why. The budget then went to Frankie Knighton, the Regional VP, followed by

Steve Flynt, the President of the Western Division, for approval. Steve Flynt reported to defendant

Baier. CW4 stated that Flynt would always find a way to make cuts so some of the requested

budget was eliminated. CW4 further believes that Defendant Baier and Mary Sue Patchett, the

EVP of Community and Field Operations, were also involved in finalizing budgets.

       115.    According to CW4, the goal at Brookdale was to have high operating margins. CW4

recalled that Flynt would enforce the budget and if there were overages, CW4 would have to have

weekly calls with Knighton and Flynt to provide an explanation for the overage. CW4 stated there

was a CRM system, Brookdale’s lead database platform, to log into to see where budget overages

were occurring, and he would have calls with the Executive Directors in his district if they were

not meeting Net Operating Income. The CRM included information such as all sales (leads),

occupancy trends, overtime, and overage of spend. Overtime had to be kept to 2% or under in

order to achieve NOI. CW4 stated that defendants Baier, Smith and Swain had access to CRM.

       116.    CW4 also stated that throughout CW4’s tenure, Patchett held monthly calls with

district leaders to discuss occupancy leaders, residency, NOI most gain to date, staffing, and

overtime. CW4 recalled that Patchett would point out double dippers – communities that were



                                                39

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 43 of 157 PageID #: 627
running over on staffing and overtime. CW4 stated if you were identified as a double dipper you

had to constantly be on calls with corporate to discuss it. CW4 recalled that defendant Baier would

participate on these calls.

        117.    CW5 believed that Brookdale started to make up the difference in its losses by

cutting expenses, including food costs, staffing and supplies. The Company’s financial statements

confirm CW5’s account - Brookdale reported net losses for the years-ended December 31, 2017,

2018 and 2019 of ($571.6), ($528.4) and ($268.5) million, respectively.

        118.    CW5 stated they were cutting costs at Brookdale. CW5 stated that he would be

asked for his input at budget time by the Regional Vice Presidents and financial people at the

corporate office, and then him and the Executive Directors would submit their budget requests.

CW5 stated that the budget was approved or modified at the corporate level. A couple of weeks

later, he received a budget back that did not look anything like what he had requested. CW5 said

the budgets were cut to the bone and were not realistic to properly run an assisted living

community. CW5 stated that the budgets were a joke, similar to SAS.

        119.    CW5 further recalled that if communities were over budget there was a lot of

screaming and the hammer came down, meaning there were more operations calls with the

Executive Directors about negative variances and they were going to get back in line. CW5 recalled

that there was a lot of pressure to get things back in alignment with the budget, particularly from

Frankie Knighton.

        120.    CW5 further stated that weekly calls with the Executive Directors were held about

the movie-ins and there was a push to achieve the forecasted move-in numbers. CW5 stated that

Schmid and Yvonne McLaughlin would participate on those calls.




                                                40

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 44 of 157 PageID #: 628
       121.    CW5 also believed that resident care was impacted by Brookdale’s initiatives

related to home health services. CW5 explained that each community previously had a therapist

within the community who provided physical, occupational and speech therapy to residents. CW5

recalled a huge initiative to get rid of that and develop a home health agency within Brookdale.

The districts were directed to drive business through the home health agency but Brookdale was

incapable of managing that business. CW5 stated that it eroded the quality of care Brookdale could

provide to residents and was a big issue in Colorado. As with Brookdale’s management of the

Emeritus acquisition, CW5 thought Brookdale was not good at managing the home health

business. CW5 stated that he thought the services were inadequate and did not start in a timely

manner and that there was an overall lack of follow-up

       122.    According to CW1, he was only involved in the budget process once, otherwise the

budget was made and finalized without Executive Director approval or input. CW1 thought that

was insane because the Executive Directors were the ones running the facilities. CW1 stated that

throughout his tenure, he received his budget telling him what his goals were for the year. CW1

further recalled that he would have meetings with his director once a month or quarterly to discuss

the budget. CW1 stated he knew exactly where he was at any given month and year based on the

reports he was sent from his director, which closely monitored the facilities’ operating

performance.

       123.    CW1 explained that his regionals would have to report the budget information up

the chain. CW1 believes that the Divisional Presidents had meetings with corporate every 3 to 6

months about the budget. Prior to defendant Baier becoming CEO, CW1 believed the Division

Presidents most likely met semi-annually or quarterly. CW1 explained that once defendant Baier




                                                41

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 45 of 157 PageID #: 629
became CEO, she was hyper-focused on showing instantaneous growth and there was increased

oversight on occupancy and expenses once defendant Baier arrived.

       124.    CW1 stated that every January Brookdale increased its fees on rent and level of

care. While CW1 proposed suggested increases, it was ultimately someone above her who would

decide the number, even if it was not what CW1 suggested. Residents then received a letter stating

the increase in rent and care, which was sometimes as much as ten percent. CW1 stated the letter

would have his name on it even though he had never seen it before. CW1 also recalled that despite

increasing resident fees. Brookdale did not increase staffing. CW1 further added that Brookdale

would cut staff and costs and try to sell prospective residents on the performance of a community.

While the community looked good on paper, no staff and no money was invested on community

upkeep.

               iii. Brookdale Incentivizes Employees to Acquiesce to its Understaffing By
                    Rewarding Them With Bonus Incentives

       125.    To entice its employees to stay at or below Brookdale’s limits for staffing and

expenses, Brookdale created and implemented a lucrative bonus and incentive program tied to

meeting or exceeding Brookdale’s financial performance targets. These programs provided facility

department heads and Brookdale’s senior management significant bonuses for staying at or below

Brookdale’s budgeted expense limits—the largest of which was staffing. If a communities Net

Operating Income was better than projected, there would be a percentage of that bonus, usually

around March of that year.

       126.    CW1 confirmed that there was a bonus structure at Brookdale based on of total

revenue for that year and other factors, such as regulatory compliance. This was available to certain

positions, including Executive Directors, Registered Nurses, and those at the Vice President level.




                                                 42

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 46 of 157 PageID #: 630
The bonus would go up depending on your position and how much your facility made. According

to CW1, the bonus structure allowed you to make good money if you met your goals.

       127.    CW2 similarly stated that bonuses were given out in March and depended on the

NOI for the prior year.

       128.    CW4 similarly reported that there was a bonus incentive tied to meeting or

exceeding financial targets but they were only give to management and not caregivers. CW4 stated

there were three or four metrics that determined someone’s bonus. CW4 stated he would get a full

20% bonus if he hit NOI, kept overtime under control, had positive reviews, etc. If CW4 did not

hit all the metrics he would receive some percentage of that.

       129.    CW5 confirmed there was a structure based on budgets and NOI and that Executive

Directors had their eye on NOI rather than the quality outcomes for residents. CW5 stated that

bonuses were a percentage of NOI along with other factors, such as occupancy and management,

but that it mainly boiled down to NOI.

       130.    Accordingly, Defendants were able to enforce the limited staffing numbers

determined by SAS by enticing its Executive Directors and other community managers to stay

within their bonus goals. By promising a lucrative bonus, these individuals were more likely to

enforce corporate’s denial of staffing requests and keep staff overtime hours to a minimum to meet

their NOI.

       G.      Brookdale Residents File Complaints and Regulators Issue Violations
               Relating to Inadequate Staffing, Poor Services and Safety Concerns

       131.    As a provider of senior living healthcare in 45 states, Brookdale is subject to

extensive federal, state and local regulations concerning a variety of its operations. This includes

laws and regulations impacting licensure, protecting consumers against deceptive practices, the

management of property and equipment, and the management of operations, such as fire, health,

                                                43

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 47 of 157 PageID #: 631
and safety laws and regulations, and privacy laws. Brookdale is also subject to federal and state

laws governing Medicare and Medicaid, which regulate allowable costs, pricing, quality of

services (including appropriate staffing levels), quality of care, food service, resident rights

(including abuse and neglect) and fraud. There are further federal and state residents’ rights statutes

and regulations that Brookdale must comply with, as well as Anti-Kickback and physicians’

referral (“Stark”) laws, and safety and health standards set by the Occupational Safety and Health

Administration.

         132.   Given the pervasive understaffing and inadequate care at Brookdale’s facilities,

Brookdale received countless citations for violating numerous staffing and quality of care laws

and regulations. For example, throughout the Class Period, numerous reports of inadequate

staffing were issued by the California Department of Social Services’ Community Care Licensing

Division (“Community Care Licensing”), the state agency that regulates assisted living facilities.

This includes, but by no means is limited to, the following examples of citations and complaints:

            i. In June 2016, Brookdale’s Oceanside facility received a citation because it
               only had two caregivers on duty during daytime hours in the assisted living
               part of its facility.21

            ii. In November 2016, a licensing inspector found that even though a resident
                at Brookdale’s Cherry Hills facility was paying for regular incontinence
                checks, she was left lying on the floor for an extended amount of time after
                a fall because staff failed to check on her.22

            iii. On December 24, 2016, 20 residents at Brookdale’s Palm Springs facility
                 missed their meds because there was no med tech on duty, leading to a
                 citation from the Community Care Licensing.23




21
   See California Department of Social Services, https://www.ccld.dss.ca.gov/carefacilitysearch/.
22
   See Id.
23
   See Stiner v. Brookdale Senior Living, Inc. et al., No. 17-cv-03962 (N.D. Cal.), Dkt No. 52
(Second Amended Complaint for Declaratory and Injunctive Relief).
                                                  44

     Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 48 of 157 PageID #: 632
            iv. During a January 2017 visit at Brookdale’s Orangevale facility, a licensing
                inspector tested an emergency call pendant and found it took over 45
                minutes for facility staff to respond.24

            v. In February 2017, a personnel report Brookdale filed with Community Care
               Licensing indicated that Fountaingrove, a facility in Sonoma County, was
               understaffed for the night shift from 10p.m to 6 a.m. The schedule filed lists
               only four resident caregivers assigned to the night shift, three of whom only
               work three days a week, with the result that in many instances there were as
               few as one resident caregiver on duty during the night shift to care for
               approximately 100 residents on three floors.25

            vi. In March 2017, the Community Care Licensing cited a Brookdale facility
                in Santa Cruz County after a licensing inspector found that the facility did
                not have adequate staff to meet its residents’ needs.26


            vii. In March 2017, the Community Care Licensing cited Brookdale’s
                 Fountaingrove facility after a review of the pendant system revealed many
                 instances of extremely lengthy response times, noting in particular a
                 pendant pressed at 5:23 p.m. which was not answered for over 39 minutes
                 and a pendant set off at 5:45 p.m. to which staff did not respond for one
                 hour and 27 minutes.27

            viii.        In 2018, Community Care Licensing issued a citation to Brookdale’s
                 Corona facility after a licensing inspector found “that there are not enough
                 staff present” as there were only 2 staff present for three days on the night
                 shift. Later in the year, Community Care Licensing issued a similar citation
                 when there was not sufficient staff present to attend to the needs of the
                 patients in the dining hall.28

         133.   Similar violations were reported throughout the country and by other regulatory

bodies, some of which resulted in civil fines and penalties. For example, the following are just

some examples of statements of deficiency Brookdale received:

            i. On September 8, 2016, the Oregon Department of Human Services issued
               a violation for Brookdale’s Geary Street facility in Oregon for having
               “failed to adequately assist Resident #1 and Resident #2 with toileting
               services in a timely manner. Residents had to wait up to 44 minutes after
24
   See id.
25
   See Id.
26
   See California Department of Social Services, https://www.ccld.dss.ca.gov/carefacilitysearch/.
27
   See Stiner, supra n.23.
28
   See California Department of Social Services, https://www.ccld.dss.ca.gov/carefacilitysearch/.
                                                 45

     Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 49 of 157 PageID #: 633
               pressing their call light. This failure is a violation of Oregon Administrative
               Rules.”29

            ii. On May 24, 2017, the Colorado Department of Public Health &
                Environment issued a citation for Brookdale’s Boulder Creek facility for
                having “failed to employ sufficient staff to ensure the provision of service
                necessary to meet the needs of two sample residents.” The citation found
                that several residents waited anywhere from between ten minutes to over an
                hour before staff responded to resident calls. According to the citation, one
                resident was told to go to the bathroom in his/her incontinence brief because
                there was not enough staff to help the resident use the toilet. When
                interviewing the staff, the staff stated “[w]e need more staff. Some residents
                need more time and we don’t have enough staff to attend to everyone.” The
                staff further reported that “residents[] that need extra help, like a two person
                transfer, they take from the others (who need less assistance) and the others
                have to wait.”30

            iii. On July 31, 2017, California’s Health and Human Services Agency issued
                 a citation for Brookdale’s Mirage Inn, finding insufficient staffing and a
                 failure to provide timely medical treatment. The citation stated that a civil
                 penalty was issued.31

            iv. On August 23, 2017, Florida’s Agency for Healthcare Administration found
                that “staff d[id] not respond when the call light [wa]s activated” and “a
                record review of the facility’s Resident Council Committee Meeting
                minutes for the past 6 months in addition to the facility’s Grievance Log for
                the past 6 months shows that the residents are constantly bring [sic] up the
                topic of staffing and the call light system response time every month without
                any resolution.” The deficiency report also found a “failure to maintain [sic]
                a pest free environment,” noting the Department of Health inspection had
                already issued citations for pest issues.32

            v. On December 11, 2017, the Colorado Department of Health and
               Environment issued a citation for Brookdale’s Boulder Creek facility in
               Colorado for untimely responses to resident call times.33

            vi. On May 31, 2018, the California Department of Social Services issued a
                citation for Brookdale’s North Fremont facility in California, finding a
                “fail[ure] to ensure adequate staffing is present to meet the needs of the

29
    See Ltclicensing.oregeon.gov.
30
    See https://www.colorado.gov/pacific/cdphe/find-and-compare-facilities.
31
   See
https://www.ccld.dss.ca.gov/transparencyapi/api/FacilityReports?facNum=336410691&inx=8
32
    See http://apps.ahca.myflorida.com/dm_web/DMWeb_Docs/8132998.pdf.
33
    See https://www.colorado.gov/pacific/cdphe/find-and-compare-facilities.
                                                  46

     Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 50 of 157 PageID #: 634
                residents” and that “[s]taff admits to ongoing issues with insufficient staff.”
                The citation was a result of one resident being left alone with a food tray
                when the resident required assistance while eating, and later that day
                observing the same resident laying in dried feces. This was a “repeat
                violation within 12 month period” resulting in an “immediate civil penalty”
                of $1,000.34

            vii. On July 1, 2019, California’s Health and Human Services Agency issued a
                 citation for Brookdale’s Loma Linda facility in California for having “failed
                 to meet resident’s needs.” According to the investigation report, there was
                 a power outage and a resident who was on 24 hour oxygen did not have an
                 emergency supply of oxygen, despite paying for an emergency supply. The
                 resident called for help at 10p.m. but care staff never came. At
                 approximately 12a.m. the resident called 911.35

         134.   Further reports of neglected care or resident deaths were rampant throughout the

Class Period at other Brookdale facilities, including:

            i. In November 2016, a resident in the Brookdale Paso Robles facility pushed
               her emergency pendant after falling in her room. The resident waited 22
               hours on the floor with broken bones until staff finally found her.36

            ii. In November 2016, a resident at Brookdale’s Fountaingrove facility fell,
                injured her head, pressed her call pendant, and waited thirty minutes
                bleeding profusely from her head before staff arrived. She died 10 days
                later.37

            iii. In January 2017 a former resident of Brookdale’s Fountaingrove waited
                 three hours for staff to respond to a call.38

         135.   There were also instances of resident deaths that could have been avoided. For

example, on July 27, 2016, a 90-year-old resident named Bonnie Walker was shown in a video

recording walking out of a Brookdale facility in South Carolina. Ms. Walker had dementia but was




34
   See
https://www.ccld.dss.ca.gov/transparencyapi/api/FacilityReports?facNum=015601255&inx=12.
35
   See
https://www.ccld.dss.ca.gov/transparencyapi/api/FacilityReports?facNum=366409010&inx=13
36
    See Stiner, supra n. 23.
37
    See Id.
38
    See Id.
                                                  47

     Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 51 of 157 PageID #: 635
placed in a facility not suited for dementia patients. Until Ms. Walker could be moved to a unit

that better suited her needs, Brookdale had a treatment plan in place that required her to be watched

around the clock due to her dementia. When Brookdale’s door security bell chimed at 12:15 a.m.,

however, no one was watching Ms. Walker and none of the staff noticed her leave. Ms. Walker

wandered out back where there was a pond with alligators. When Ms. Walker was not present the

next morning, staff when to look for her and found parts of her body in the pond.39

         136.   The Department of Health and Environmental Control (“DHEC”) investigated the

incident and found that the facility staff did not follow their own guidelines to conduct night checks

on the resident, a plan that was put in place when Ms. Walker had wandered off before. In fact,

just days prior she had left the facility “looking to go home.”

         137.   At the time of the investigation of Ms. Walker’s death, the DHEC had followed up

on 15 complaints against Brookdale since 2013 alleging that the facility accepted people beyond

its capacity to serve, that the response time to resident calls was poor, that necessary records were

not kept, and that medications were not given correctly. Eight of these investigations ended in a

citation.

         138.   Another example of a preventable death also occurred in August 2016 in Tulsa,

Oklahoma. Brookdale staff took nine residents for a drive around town, which they did weekly. It

was a 90degree day. When they returned Friday evening, the residents got off the bus and the bus

was locked up for the weekend. However, only eight residents got off the bus and one resident,

Mary Schelct, was locked in the van and perished. Ms. Schelcht was ultimately found by her own

daughter after a search of the facility came up empty. According to reports, Ms. Schelcht was



39
   See https://www.postandcourier.com/news/charleston-assisted-living-facility-where-woman-
was-killed-by-nearby-alligator-could-face-enforcement-from/article_537435a2-624c-11e7-9288-
8b8d44af7005.html.
                                                 48

     Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 52 of 157 PageID #: 636
found in the stairwell of the bus, indicating she was trying to get out of the bus but was unable to

do so because it was locked.

       139.    After investigating this incident, the State Department of Health filed a report that

found the facility neglected to provide supervision to prevent Ms. Schelcht’s death. Brookdale

consequently set new policies and procedures with respect to taking residents off campus, such as

counts on and off the bus, family permissions, and approvals for who drove the bus.

       140.    In addition to violations, throughout the Class Period, Brookdale faced accusations

of understaffing in numerous lawsuits highlighting Brookdale’s common practice of charging

residents for services they do not receive.

       141.    For example, on March 24, 2017, a former employee filed a lawsuit against

Brookdale, titled Rejuso v. Brookdale Senior Living Communities, Inc., Case No. BC655101, Dkt.

No. 1 (Cal. Super. Ct. 2017). The lawsuit alleged that the plaintiff was assigned to provide one-

on-one care for residents who were paying for that extra care option. The plaintiff alleged that one

such resident required one-on-one attention in excess of six hours. When Brookdale began

scheduling the plaintiff’s care with that of multiple residents, the plaintiff complained to her

supervisor. The supervisor stated she had no choice but to help multiple patients at the same time

because the facility was understaffed. This allegedly resulted in a reduction of the plaintiff’s hours

to only one hour per week.

       142.    On April 4, 2017, a class action lawsuit was filed against Brookdale, titled Runton

v. Brookdale Senior Living, Inc., No. 17-CV-60664 (S.D. Fla. 2017) (“Runton”) alleging violations

of the Florida Deceptive and Unfair Trade Practices Act, Section 501.201, et seq., breaches of

contract, and other violations of Florida state law. The violations primarily concerned

understaffing in Florida senior living facilities that were operated by Brookdale, including that



                                                 49

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 53 of 157 PageID #: 637
there were staffing shortages despite having contracted for more personalized care according to

each resident’s PSA. The plaintiff in Runton alleged that Brookdale misrepresented the level of

care that a resident would receive by not having the level of staffing that the residents required.

Gloria Runton, the named plaintiff, alleged that she was charged extra fees for personal care, with

the amount increasing drastically for increased personalized care throughout her residency at a

Brookdale facility. Ms. Runton alleged that she did not receive increased care despite being

charged more by Brookdale and that Brookdale ignored or refused her repeated requests to provide

her personal documentation to her. Among other things, Runton alleges that Brookdale controlled

the staffing levels from their corporate headquarters in Brentwood, Tennessee, implementing a

uniform corporate policy of controlling staffing levels based solely on corporate profits as opposed

to the individualized staffing needs at each facility. See generally Runton, Dkt. No. 1.

       143.    On July 10, 2017, the court denied Brookdale’s motion to dismiss, crediting the

plaintiff’s allegations, see id., Dkt. No. 36, and granted in part a motion for judgment based on the

pleadings on February 2, 2018, see id., Dkt. No. 97. The parties settled the litigation prior to trial,

which was approved by the court on March 23, 2020. See Dkt. No. 156.

      144.     On July 13, 2017, a class action complaint was filed in the Northern District of

California alleging violations of consumer protection laws, among other violations, against

Brookdale, titled Stiner v. Brookdale Senior Living, et al., No. 4:17-cv-03962. The action was

brought on behalf of nine named plaintiffs, each of whom were residents at a Brookdale facility

and received inadequate care due to a lack of staffing. The complaint alleged that “corporate policy

and procedure of providing pre-determined staffing at its facilities precludes BROOKDALE from

providing the care and services residents have been promised and places all residents at substantial

risk that they will not receive the care and services that they have paid for on any given day.”



                                                  50

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 54 of 157 PageID #: 638
       145.    For instance, named plaintiff Stacia Stiner alleged that, among other things: (i) she

had to wait anywhere from 10 minutes to an hour for staff to respond and take her to the use the

bathroom, sometimes causing her to urinate in her bed; (ii) she frequently had to call the outside

line when staff did not respond to her call pendant; and (iii) due to short-staffing, caregivers often

left her in the middle of assisting her with bathing or toileting because they had to respond to call

pendants or because they had left another resident on the commode to respond to Stiner. According

to another named plaintiff, Ralph Schmidt, he waited 20-30 minutes when he used the call button

to summon an escort for each meal, and his apartment was rarely clean despite paying for cleaning

services. Schmidt also alleged that he was previously a resident of Emeritus and thought the care

he received there would remain the same when it was acquired by Brookdale, but it did not. Art

Linstrom, yet another named plaintiff, alleged, among other things, he required special dietary

needs for his diabetes, which was a service he paid for. Brookdale’s understaffing, however, meant

there were too few caregivers to pay attention to his diet so he received oversized meals that were

not appropriate for someone with diabetes, causing him to gain 20 pounds, which exacerbated his

difficulty walking, put him at risk for complications from diabetes, among other consequences.

Lindstrom further alleged that he paid for physical therapy but the physical therapist left six months

after he arrived at Brookdale and a replacement was never hired.

       146.    On October 16, 2018, an individual plaintiff sued Brookdale and defendant Baier,

later removing the action to federal court on February 21, 2019. See Johnson v. BLC Lexington

SNF, LLC d/b/a Brookdale Richmond Place SNF, 5:19-CV-00064 (E.D. Ky. 2019). The operative

complaint brought claims of negligence, breach of contract, fraud, misrepresentations, and other

related claims. As alleged in the third amended complaint filed on March 15, 2019, as a result of

understaffing, the plaintiff suffered physical injuries such as poor hygiene, failure to have a



                                                 51

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 55 of 157 PageID #: 639
surgical wound cleaned, contracting infections, including Methicillin-resistant Staphylococcus

aureus, unnecessary pain and suffering, loss of dignity, emotional distress, and hospitalization. Id.

at Dkt. No. 1. The plaintiff alleged that the defendants engaged in a fraudulent scheme in which

they misrepresented the number of staff and the care a resident would receive.

       147.    On May 3, 2019, another class action lawsuit was filed on behalf of current or

former Brookdale residents of facilities located in North Carolina and Florida, titled Bright v.

Brookdale Senior Living, Inc., 3:19-cv-374 (M.D. Tenn. 2019) (“Bright”). Bright similarly

involved claims of understaffing, alleging “a scheme of understaffing and coverup through

misrepresentations, misleading statements, and concealment of material facts.” Id. Dkt. No. 1. The

lawsuit alleges that rather than using their advertised PSA system, Brookdale used its SAS system

to staff facilities. The plaintiff alleged that SAS was based on false assumptions, including that the

time required for tasks was based on faulty time studies, and that Brookdale deliberately

underestimated the time required by each service which allowed Brookdale to reduce labor costs

and achieve its financial performance thresholds. Additionally, the lawsuit alleges local facilities

are prohibited from making staffing decisions without corporate approval.

       148.    One of the named plaintiffs, Leonard Foote, was alleged to have paid more for

personalized services. Mr. Foote suffered from memory and cognitive problems, had a pacemaker

and coronary artery disease, all of which required additional care. While a resident, however,

Brookdale staff failed to bring Mr. Foote to his required appointments as it promised due to

understaffing. After Brookdale failed to bring Mr. Foote to an appointment that was needed for his

pacemaker, Mr. Foote passed away.

       149.    Similarly, a second named plaintiff in Bright, Jean Howard, allegedly paid more

for personalized services at a facility in North Carolina but Brookdale failed to routinely administer



                                                 52

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 56 of 157 PageID #: 640
her medication, causing a decline in her physical and mental health. Despite receiving questions

and complaints from Ms. Howard, her doctor, and her son regarding her medication not being

administered to her, Brookdale refused to alter their behavior.

       150.    The confidential witnesses also recall instances of noncompliance with laws or

regulations.

       151.    According to CW2, compliance with local and state regulations was the

responsibility of the Executive Director at that community. CW2 recalled that the Medicaid

buildings they acquired from Emeritus were infested with bed bugs, which were expensive to treat

and never go away. CW2 stated it was not within his budget to treat the building every month.

While CW2 wanted to treat the whole building, the Regional Director told him to only spray the

room where the infestation was reported.

       152.    CW1 elaborated that with respect to regulatory compliance, audits, checks and site

visits were conducted by the Regional Director of Operations and the Regional Director of

Nursing. Among other things, CW1 explained that the site visits were supposed to look at high

touch residents, service plans, and whether residents were receiving the right number of minutes

of care. The audits were a minimum of three days. CW1 recalled that there were issues with site

visits from the Regional Nurse and that there were communities that had problems and compliance

issues but did not have recent visits from the Regional Nurse. CW1 was not sure why certain

communities would have compliance issues visit after visit yet no one would check up on them.

CW1 said Brookdale was quick to blame the Executive Directors when there were issues but if

visits were occurring every quarter as they were supposed to then that would not have been

happening. CW1 wondered if someone is supposed to be submitting a report a site visit and they

hadn’t, why wasn’t anyone following up on that?



                                                53

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 57 of 157 PageID #: 641
       153.    According to CW1, after a site visit an email was sent out identifying what issues

were supposed to be revisited on a daily basis. CW1 explained that after the email was sent,

Regional directors were supposed to call on a weekly basis to ensure the necessary changes were

made within 30 days from the initial visit. CW1 explained that these follow-up calls never occurred

and that was why there continued to be violations related to staffing. CW1 added that issues with

staffing were rarely tracked in emails. Brookdale was strategic and HR would set up calls rather

than put things in writing. CW1 explained that everyone knew that Brookdale had their fair share

of lawsuits so they would call instead of putting things in writing. CW1 added that Brookdale was

internally referred to as “Brookdale Crookdale.”

       H.      The Gunza Lawsuit is Filed, Exposing Brookdale’s Understaffing for the
               First Time

       154.    On April 24, 2020, Plaintiff George Gunza filed a consumer class action against

Brookdale in the U.S. District Court for the Middle District of Tennessee, which exposed

Brookdale for, among other things, “systemic unfair and deceptive trade practices and breaches of

contract” since April 24, 2016. See Gunza v. Brookdale Senior Living, No. 3:20-cv-00353 (M.D.

Tenn.), Dkt. No. 1. What was previously hidden from investors would soon come to light as the

result of this lawsuit’s firsthand account of what occurred behind closed doors.

       155.    As alleged in the complaint, Brookdale promised tailored services to meet the

individualized and personal needs of residents, touting there was “an army of passionate

associates” to provide such services. The plaintiff alleged that the sales and marketing and

Residency Agreements led consumers to believe that residents would be provided enough staff in

its facilities to deliver the basic care and living services as required and determined by Brookdale’s




                                                 54

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 58 of 157 PageID #: 642
assessment program. As identified in the complaint, some of these misrepresentations include the

following statements posted on Brookdale’s website:40

          (a) [W]e make every effort to ease your loved one into a comfortable and enjoyable
          lifestyle, offering individually tailored personal care options to perfectly suit their
          needs.

          (b) Your health is our top priority, and we have programs in place to help you
          maintain and stay on top of your health. Here are some care services you’d likely
          find at our assisted living communities: A personalized service assessment and
          plan where we evaluate your individual needs and then create a custom care plan
          tailored to you.

          (c) Brookdale will assess your needs and help you chose the services you need.

          (d) Our trained caregivers provide attention and assistance with medication
          support, bathing, dressing, cooking and other tasks throughout the day. Our staff
          will also coordinate services with outside healthcare providers and monitor
          residents to ensure they are healthy. So your loved one gets the care they need
          while enjoying the quality of life they’ve earned.

          (e) Trained caregivers provide assisted living care by providing assistance with
          medication management, activities of daily living, engaging programming, and
          coordination with outside healthcare providers.

          (f) At an assisted living community, caring staff members are available to help
          them accomplish these tasks, making life a lot easier than if they were living
          alone. This service provides peace of mind for them, as well as you. There’s no
          need to take a chance on their health and safety, because our team of medical
          professionals can lend the right level of support that they need throughout the
          day.

          (g) The Brookdale approach provides services that are tailored to each individual’s
          unique needs, a way of life created to enrich the lives of others – with compassion,
          respect, excellence and integrity. In this way, we can make daily life easier for our
          residents, by offering the desired service and care as their needs and preferences
          dictate. By customizing personal care offerings for the individual, we help to ease
          assisted living residents through lifestyle transitions that complement their vision
          for all the places they would still like their lives to go.

          (h) At Brookdale, we are committed to listening to your needs, understanding the
          life you want for yourself or your loved one, and then partnering with you to
          customize a solution for all the places you still want your life to go.


40
     Emphasis in original.
                                                    55

     Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 59 of 157 PageID #: 643
       (i) The first step towards determining the right senior living option is to understand
       you and your family’s needs.

       (j) [W]e believe in delivering senior care that’s tailored to you and your loved one
       based on those unique needs and desires. That’s why we provide a variety of
       options. This personalized approach ensures that you and your family get exactly
       what you need....

       (k) [We] cannot provide exceptional care and service until we find out exactly
       what it is that your loved one needs.

       (l) We start with a detailed assessment, listing the specifics of your loved one’s
       level of care.

       156.    Contrary to such representations, the complaint alleges that:

       [E]very day that the hours of time required to provide all basic care and daily
       life services to residents in a BROOKDALE facility exceeded the amount
       of actual staff time available to provide these services, residents could not
       have received the promised levels of care and daily living services.

       157.    The complaint alleges that the plaintiff and members of the class encountered

willful understaffing to boost profitability, including:

       [A] system of chronically understaffed assisted living facilities that routinely and
       as a matter of practice fail to provide sufficient staffing that correlates to the
       service needs of its resident populations in order to provide the most basic level of
       promised care and daily living services.

                                         ***
       Instead, BROOKDALE has systemically and willfully understaffed its facilities to
       boost its profitability.

       158.    Indeed, Gunza alleges that rather than use the PSA system to determine staff and

labor hours to meet resident needs, Brookdale used the SAS system to dilute and underestimate

actual staffing times.

       At the heart of this scheme was BROOKDALE’s method of determining and
       limiting staffing levels at its facilities. Rather than providing the amount of staff
       and labor hours required to meet resident service needs as determined by its PSA
       system, BROOKDALE used a staffing algorithm known as its Service Alignment
       Software to dilute and underestimate the staffing time actually needed.

                                                  56

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 60 of 157 PageID #: 644
                                               ***
          In other words, BROOKDALE’s Service Alignment Software systematically
          underestimates the staffing needs at each facility by, inter alia, deliberately
          embedding false and inaccurate assumptions about the time required to carry
          out personal need services and/or the amount of services to be provided to its
          collective resident populations.

          159.    According the complaint, SAS was used to “justify understaffing in order to meet

pre-determined labor budgets designed to achieve corporate profit objectives and financial

performance thresholders.”

          160.    The Gunza lawsuit alleges that Brookdale’s corporate headquarters exercised

absolute control over these actions:

          From its corporate headquarters in Brentwood Tennessee, Brookdale exercises
          absolute and exclusive control over staffing determinations at its facilities,
          monitoring each facility’s staffing and budgetary compliance and measuring any
          variance in the corporate determined budge on a frequent or daily basis. Moreover,
          BROOKDALE prohibits its facilities from making staffing decisions at the local
          level or modifying BROOKDALE’s corporate determined staffing levels without
          corporate approval. BROOKDALE did not disclose and has affirmatively
          concealed these crucial and material facts from residents, including Plaintiff, the
          proposed Class Members, their family members, and the members of the
          consuming public who may consider admission to a Brookdale facility.

          161.    As a result of the foregoing, Gunza sought declaratory and injunctive relief under

North Carolina law and alleged violations of the North Carolina Unfair and Deceptive Trade

Practices Act, breach of contract, unjust enrichment, and tortious interference with a contractual

relationship.

 V.       DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS41

          162.    In order to conceal the Company’s systemic understaffing and poor quality of care,

throughout the Class Period, Defendants issued a series of pervasive and material misstatements




41
     All false and misleading statements are identified in this section by bold and italicized font.
                                                   57

     Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 61 of 157 PageID #: 645
and omitted material facts in the Company’s public filings, press releases, conference calls,

investor presentations and other documents.

        163.     Specifically, Defendants made materially false and misleading statements

concerning: (i) staffing levels and the quality of care of resident services; (ii) compliance with

internal policies and local, state, and federal laws and regulations; and (iii) increased occupancy.

These material misstatements and omissions created the false impression that Brookdale was

appropriately staffing its facilities, meeting the high quality of care promised to residents, and

achieving revenue based on occupancy in line with its benchmarks. This false impression caused

the Company’s stock price to be artificially inflated throughout the Class Period.

        A.       Material False and Misleading Statements Regarding Staffing and the
                 Quality of Resident Services
        164.     Throughout the Class Period, Defendants made materially false and misleading

statements concerning the quality of healthcare and services that were provided to residents at

Brookdale facilities. Defendants repeatedly touted that Brookdale provided “the highest quality

service, care and living accommodations” and that they were sufficiently staffed to provide such

care. In reality, Brookdale intentionally understaffed its facilities, resulting in a low quality of care

and inability to provide timely services paid for by the residents. This resulted in resident injuries,

neglect, and sometimes death.

               i.   Misstatements that Brookdale Was Increasing Community Staffing Levels

        165.     Defendants made materially false and misleading statements that Brookdale was

increasing support staff. For example, on November 1, 2016, Brookdale filed a Form 8-K with the

SEC, attaching as an exhibit a press release dated November 1, 2016 (“November 1, 2016 Press

Release”) and an exhibit titled “Supplemental Information” (“3Q16 Presentation”). In connection

with the November 1, 2016 Press Release, Brookdale also held an investor conference call to


                                                   58

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 62 of 157 PageID #: 646
discuss the Company’s third quarter 2016 financial results (the “3Q16 Call”). Defendants Baer

and Smith participated on the call. During the Q&A portion of the 3Q16 Call, Defendant Baier

stated:

          We are continuing to work on our service alignment labor model which help us
          make sure that we’ve got the right labor in the communities to match to the acuity
          of the residents’ needs and that helps us offset some of the labor pressure, to
          make sure that you're matching labor appropriately to need.

          166.   The statements above were materially false and misleading when made because

Brookdale was intentionally and systemically understaffing its facilities through the use of SAS,

which was programmed to, and did, provide an insufficient number of caregivers to perform the

resident services and care that was promised. The inadequacy and undervaluing of labor hours

needed per resident were well-known defects of SAS but when requests for additional staff were

made, they would be denied. Thus, contrary to Defendants’ statement, Brookdale was not using

the SAS to ensure it got the right labor at each facility. Rather, according to the confidential

witnesses and complaints filed by residents, the opposite was true—Defendants were using the

SAS to reduce staff thereby ensuring Brookdale did not have the right labor needs to match acuity

in order to meet its forecasts.

          167.   On February 13, 2017, Brookdale filed a Form 8-K with the SEC, attaching as an

exhibit a press release dated the same (“February 13, 2017 Press Release”) as well as a presentation

with “Supplemental Information” (“4Q16 Presentation”). In connection with the February 13,

2017 Press Release, Brookdale also held an investor conference call on February 14, 2017 to

discuss the Company’s fourth quarter 2016 financial results (the “4Q16 Call”). Defendants Baier

and Smith participated on the call.

    168.         During the 4Q16 Call, Defendant Smith stated that Brookdale was adding staff:




                                                 59

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 63 of 157 PageID #: 647
       First, we are focused on our programs to reduce turnover and to retain key
       community management. We continue to work to simplify and support these roles.
       We have assessed the compensation of those leaders and continue to make
       appropriate adjustments, as I described previously. And we are adding community
       level support staff to lighten the burden of the job responsibilities. We’ve made
       progress in lowering turnover, but we certainly have room to continue to improve.

       169.     Defendant Baier also represented during the 4Q16 Call that the Company was

investing in community level associates:

       There are 2 factors beyond the transactions that are impacting senior housing on the
       expense side. The first is pressure on our labor costs in our senior housing business.
       While minimum wage is expected to have a small impact on us in 2017,
       approximately $2.5 million, we are experiencing higher wage costs in both hiring
       and for retention. In addition, we are investing in additional community level
       support associates as part of our initiative to retain key community leadership.
       Overall, we expect compensation adjusted for the impact of dispositions to increase
       by 5.5% to 6% driven by increased salary and wages, normalized bonus and
       increased health benefits costs.

       170.     The statements in ¶¶168-69 above were materially false and misleading when made

because Brookdale was not adding or investing in staff at the community level. In fact, when

Brookdale’s employees requested that additional staff be hired due to inadequate staffing, those

requests were consistently denied and the Company looked for ways to cut corners in order to

avoid hiring additional people. The policy against hiring at the community level was so strong that

if employees were even allowed to work overtime then they would have to answer to the higher

ups.

              ii.   Misrepresentations Concerning Executive Directors’ Control Over
                    Decision-Making at Their Facilities

       171.     The 3Q16 Form 10-Q set forth the Company’s purported 2016 strategic goals,

which falsely claimed Defendants were prioritizing customer needs at a local level as part of

Brookdale’s strategic goals:

       With integration activities largely completed, during 2016 we undertook a
       comprehensive review of our organizational effectiveness to develop a refined

                                                60

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 64 of 157 PageID #: 648
    three-year strategy designed to further our mission to enrich the lives of those we
    serve with compassion, respect, excellence, and integrity, to maximize the value
    of our existing platform, and to build the foundation for further growth. During the
    three months ended September 30, 2016, we completed this review and adopted a
    refined strategy: to achieve consistent operational excellence in our core
    businesses.

    We have identified five key priorities for which we have developed initiatives or
    plan to develop initiatives to support our strategy and have created a transformation
    process to develop cross-functional initiatives directly tied to key priorities. These
    five priorities include:

    • Enhance our customer and associate experience. With this priority, we intend
    to simplify the role of the executive directors of our communities to allow them
    to focus on our customers and associates, to improve our model for recruiting and
    retaining community associates, to implement new talent development and
    training programs, and to implement a system to gauge and improve the quality
    of our relationships with our customers and associates.

    • Improve our marketing and sales processes. We intend to design and implement
    a network sales model, to implement a new lead management system, and to
    segment our communities to align operating standards with optimal market
    positions.

    • Simplify our organization. We are actively identifying and executing on
    initiatives to simplify our organization in order to align our structure around our
    customers’ priorities while improving our operational effectiveness and
    efficiency.

    • Optimize our portfolio and leverage scale. Our initiatives will focus on
    maximizing the value and performance of our ancillary services, optimizing our
    community portfolio through selective dispositions, capturing synergies from our
    scale, and making strategic and cost effective capital expenditure investments.

    • Innovate for growth. We intend to evaluate, test and implement innovations that
    enhance customer and associate experience and to explore models to drive new
    economics.

    We believe that successful execution upon our strategy and the initiatives
    supporting our strategy will enable us to grow stockholder value and better fulfill
    our mission by reaching and satisfying more customers, building improved
    relationships between us, our associates and our customers, and by improving the
    quality and durability of our cash flow, improving liquidity and reducing our debt
    and lease leverage.




                                             61

Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 65 of 157 PageID #: 649
       172.    On February 15, 2017, Brookdale filed its Annual Report on Form 10-K with the

SEC for year ended December 31, 2016 (“2016 Form 10-K”), which was signed by Defendants

Baier and Smith. The 2016 Form 10-K contained a similar representation as the 3Q16 Form 10-Q

and elaborated on Brookdale’s purported goals, stating:

       We have identified five key priorities for which we have developed initiatives or
       are developing initiatives to support our strategy and have created a transformation
       process to develop cross-functional initiatives directly tied to key priorities. These
       five priorities include:

          Enhance our customer and associate experience. With this priority, we are
           simplifying the role of the executive directors of our communities to allow
           them to focus on our customers and associates, improving our model for
           recruiting and retaining community associates, implementing new talent
           development and training programs, and will continue to implement an
           expanded system to gauge and improve the quality of our relationships with
           our customers and associates.

                                              *        *     *
          Simplify our organization. We are actively identifying and executing on
           initiatives to simplify our organization in order to align our structure around
           our customers’ priorities while improving our operational effectiveness and
           efficiency. Through our realignment efforts, we have reduced spans and
           layers in our organization to increase accountability and bring decision
           making closer to our customers. We also plan to continue to establish
           corporate shared service centers of excellence to reduce costs and improve our
           effectiveness.     We expect that our organizational simplification and
           streamlining efforts will lead to opportunities for general and administrative
           expense efficiencies. . . .

       173.    The statements above that decisions would now be made at the local level by

executive directors were materially false and misleading when made because Executive Directors:

(i) had no control over local decisions concerning staffing, as all staffing decisions were dictated

and approved by the corporate office; (ii) had no control over the local budget, as the budget was

dictated and approved by corporate; (iii) would have to explain any deviations from staffing or

budgets to the corporate office; and, accordingly, (iv) lacked any control over the major decisions

impacting the quality of care of residents.

                                                  62

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 66 of 157 PageID #: 650
       174.    On February 22, 2018, Brookdale filed a Form 8-K with the SEC, attaching as an

exhibit a press release dated February 22, 2018 (“February 22, 2018 Press Release”) as well as a

presentation with “Supplemental Information” (“4Q17 Presentation”).

       175.    In connection with the February 22, 2018 Press Release, Brookdale held an investor

conference call on February 22, 2018 to discuss the Company’s fourth quarter and full year 2018

financial results (the “4Q17 Call”). Defendant Baier participated on the call as President and CEO

and falsely reiterated Brookdale’s purported focus on high-quality care and investment in retaining

associates, adding that Brookdale was focusing on its residents by giving local executive directors

more control over decisions when, in fact, executive directors had no control over the most

important decisions such as the budget and staffing:

       Let me turn to the operations next. Our operating focus will be based on 3 tenets:
       first, attract, engage, develop and retain the best associates. Second, our resident
       and family trust and endorsement by providing valued, high-quality care and
       personalized service, which in turn leaves us to our third tenet, which is to drive
       attractive long-term returns for our shareholders. We plan to return to our strong
       foundation, while we will differentiate ourselves based on caring associates who
       create passionate advocates and generate referrals. It's about winning locally while
       leveraging our industry-leading scale and experience.

       On the surface, you may not see this as a big change from what we said in the
       past, but the reality is, our focus is very different. We will make decisions closer
       to our customers by empowering our executive directors with more local decision
       rights. We are also changing how we allocate our resources. This is about
       improving our ability to operate by narrowing our focus. You can't be the best of
       anything when you're trying to do everything. But we will stop trying to do so much
       and we will eliminate anything that distracts us from our mission. We will make
       sure that our associates are able to focus only on what matters most, our
       residents.


                                         *      *       *

       Second, our strategy improved our focus on our residents and patients. Our
       unwavering commitment is to our customers. We will continue our work on
       enhancing our customer value proposition, differentiating based on quality,

                                                63

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 67 of 157 PageID #: 651
       choice, personalized services and associates who care. We will raise Brookdale's
       profile on a local level with potential customers and their adult children. We will
       concentrate on customer satisfaction because we know through improving Net
       Promoter Score, work that delighted our residents, correlates with higher
       performance. We’ve identified the need to change our sales and marketing national
       versus local mix and intend to implement other changes we’ve identified to improve
       our performance. For example, we have initiatives to improve our lead
       management, pursuing the most productive channels, improving our initial
       response and follow up on those leads and marketing in a local targeted manner. At
       the same time, we are discontinuing well-meaning initiatives that distract from the
       things that matter most.

       176.    The statements above that resident care decisions would be made at the local level

by Executive Directors were materially false and misleading when made because Executive

Directors: (i) had no control over local decisions concerning staffing, as all staffing decisions were

dictated and approved by the corporate office; (ii) had no control over the local budget, as the

budget was dictated and approved by corporate; (iii) would have to explain any deviations from

staffing or budgets to the corporate office; and, accordingly, (iv) lacked any control over the major

decisions impacting the quality of care of residents.

       177.    Further, the statements above concerning “high quality” and “quality” care were

materially false and misleading when made because Brookdale intentionally and systemically

understaffed its facilities so that there were not enough caregivers to perform the services and care

that was promised to residents or required to meet even the most basic needs. Brookdale’s staffing

was so deficient that, in some instances, there was only 1 caregiver per 100 residents, or no

caregiver at all. Further, in order to increase occupancy, residents were placed in facilities

regardless of whether those facilities could provide sufficient care for their level of acuity. As a

result of its understaffing, numerous instances of neglect and lack of care occurred, including that:

(i) residents did not receive assistance after pushing a call light, sometimes waiting almost an entire

day before receiving a response; (ii) residents were not checked on at night, resulting in some


                                                  64

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 68 of 157 PageID #: 652
residents wandering out of a facility unnoticed; (iii) residents were unsupervised; (iv) residents

who fell or were otherwise injured went hours or days before being found; (v) residents wandered

outside the facility without anyone noticing; (vi) residents missed doctors’ appointments; (vii)

resident one-on-one care was reduced; (viii) residents did not receive the medications as

prescribed; and, in some instances, (ix) resident deaths resulted. The severity of this lack of care

is further evidenced by the countless number of citations and lawsuits that have been filed against

Brookdale for violating local, state, and federal laws as a result of its understaffing and poor

resident care. Accordingly, Brookdale’s level of care was far from “high quality.”

       178.    On May 7, 2018, Brookdale filed a Form 8-K with the SEC, attaching as an exhibit

a press release dated May 7, 2018 (“May 7, 2018 Press Release”) as well as a presentation with

“Supplemental Information” (“1Q18 Presentation”). In connection with the May 7, 2018 Press

Release, Brookdale also held an investor conference call on May 8, 2018 to discuss the Company’s

first quarter 2018 financial results (the “1Q18 Call”). Defendant Baier participated on the call as

well as Teresa Sparks, Brookdale’ interim CFO.

       179.    During the 1Q18 Call, Defendant Baier falsely reiterated that executive directors

were “empowered” with local decision-making:

       I'll now turn to some drivers to reduce controllable move-outs. Our goal is to make
       decisions as close to the customer as we can, while capturing the benefits of scale.
       Our operations leadership team is empowering our Executive Directors with
       more local decision [ rights ] so that they can take care of the community as if
       they owned it. For example, they're reallocating resources during low-contact
       time periods to look at ways to enhance our facility's focus. I'm committed to
       spending time in our communities every month to ensure that our communities
       have what they need to succeed. During my visits, I've seen evidence that our
       culture of winning locally is starting to be revitalized with a focus on differentiating
       Brookdale, based on caring, quality, personalized service to our residents. The
       Brookdale team is actively pursuing all 3 of our strategic priorities. So let me
       provide the highlights for the third priority, our shareholders.



                                                 65

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 69 of 157 PageID #: 653
       180.      The statements above that decisions would be made at the local level by Executive

Directors were materially false and misleading when made because Executive Directors: (i) had

no control over local decisions concerning staffing, as all staffing decisions were dictated and

approved by the corporate office; (ii) had no control over the local budget, as the budget was

dictated and approved by corporate; (iii) would have to explain any deviations from staffing or

budgets to the corporate office; and, accordingly, (iv) lacked any control over the major decisions

impacting the quality of care of residents.

              iii.   Misrepresentations that Brookdale Provided the Highest Quality of
                     Service and Care for its Residents

       181.      On August 9, 2016, the first day of the Class Period, Brookdale filed a Form 8-K

with the SEC, attaching as an exhibit a press release dated August 8, 2016 (“August 9, 2016 Press

Release”) and an exhibit titled “Supplemental Information” (“2Q16 Presentation”).

       182.      The 2Q16 Presentation stated:

       Brookdale Senior Living Inc. (“Brookdale”) is the leading operator of senior living
       communities throughout the United States. The Company is committed to
       providing senior living solutions primarily within properties that are designed,
       purpose-built and operated to provide the highest quality service, care and living
       accommodations for residents.

       183.      On August 9, 2016, after market close, Brookdale filed its quarterly report on Form

10-Q for the period ended June 30, 2016 with the SEC (“2Q16 Form 10-Q”), signed by defendants

Baier and Smith. An identical statement as that in ¶_ appeared in the 2Q16 Form 10-Q.

       184.      An identical statement as ¶182 also appeared in subsequent quarterly reports on

Form 10-Q, including: the quarterly report on Form 10-Q for the period ended September 30,

2016 filed on November 3, 2016 (“3Q16 Form 10-Q”); the quarterly report on Form 10-Q for the

period ended March 31, 2017 filed on May 10, 2017 (“1Q17 Form 10-Q”); the quarterly report on

Form 10-Q for the period ended June 30, 2017 filed on August 8, 2017 (“2Q17 Form 10-Q”); and

                                                 66

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 70 of 157 PageID #: 654
the quarterly report on Form 10-Q for the period ended September 20, 2017 filed on November 7,

2017 (“3Q17 Form 10-Q”). Each of these Form 10-Qs were signed by Defendants Baier and Smith.

An identical representation also appeared in a press release dated February 13, 2017. The press

release was attached as an exhibit to a Form 8-K filed with the SEC on February 13, 2017

(“February 13, 2017 Press Release”). Specifically, Defendants stated:

        Brookdale Senior Living Inc. (“Brookdale” or the “Company”) is the leading
        operator of senior living communities throughout the United States. The Company
        is committed to providing senior living solutions primarily within properties that
        are designed, purpose-built and operated to provide quality service, care and
        living accommodations for residents.

        185.   The statement in ¶184 appeared in the following: the quarterly report on Form 10-

Q for the period ended March 31, 2018 filed on n May 8, 2018 (“1Q18 Form 10-Q”); the quarterly

report on Form 10-Q for the period ended June 30, 2018 filed with the SEC on August 7, 2018

(“2Q18 Form 10-Q”); and the quarterly report on Form 10-Q for the period ended September 30,

2018 filed on November 6, 2018 (“3Q18 Form 10-Q”). Defendants Baier and Teresa Sparks signed

the 1Q18 Form 10-Q and 2Q18 Form 10-Q. Defendants Baier and Swain signed the 3Q18 Form

10-Q.

        186.   Further, a nearly identical representation as that in ¶184, appeared in the: quarterly

report on Form 10-Q for the period ended March 31, 2019 filed on May 7, 2019 (“1Q19 Form 10-

Q”); the quarterly report on Form 10-Q for the period ended June 30, 2019 filed on August 6, 2019

(“2Q19 Form 10-Q”); and the quarterly report on Form 10-Q for the period ended September 30,

2019 filed on November 5, 2019 (“3Q19 Form 10-Q”). These were signed by Defendants Baier

and Swain. The 1Q19, 2Q19, and 3Q19 Form 10-Qs falsely represented:

        Brookdale Senior Living Inc. (“Brookdale” or the “Company”) is an operator of
        senior living communities throughout the United States. The Company is
        committed to providing senior living solutions primarily within properties that



                                                67

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 71 of 157 PageID #: 655
       are designed, purpose-built, and operated to provide quality service, care, and
       living accommodations for residents.

       187.    The statements above concerning “high quality” and “quality” care were materially

false and misleading when made because Brookdale intentionally and systemically understaffed

its facilities so that there were not enough caregivers to perform the services and care that was

promised to residents or required to meet even the most basic needs. Brookdale’s staffing was so

deficient that, in some instances, there was only 1 caregiver per 100 residents, or no caregiver at

all. As a result of its understaffing, numerous instances of neglect and lack of care occurred,

including that: (i) residents did not receive assistance after pushing a call light, sometimes waiting

almost an entire day before receiving a response; (ii) residents were not checked on at night,

resulting in some residents wandering out of a facility unnoticed; (iii) residents were unsupervised;

(iv) residents who fell or were otherwise injured went hours or days before being found; (v)

residents wandered outside the facility without anyone noticing; (vi) residents missed doctors’

appointments; (vii) resident one-on-one care was reduced; (viii) residents did not receive the

medications as prescribed; and, in some instances, (ix) resident deaths resulted. The severity of

this lack of care is further evidenced by the countless number of citations and lawsuits that have

been filed against Brookdale for violating local, state, and federal laws as a result of its

understaffing and poor resident care. Accordingly, Brookdale’s level of care was far from “quality”

or “high quality.”

       188.    The November 1, 2016 Press Release quoted defendant Smith as touting the

Company’s purported “consistent quality service,” commenting:

      We grew average occupancy by 40 basis points sequentially. However, during the
      quarter we saw an unprecedented number of new competitive openings in our mid-
      sized markets that caused us to fall short of our revenue expectations. We are
      focused on regaining market share and improved profitability through providing



                                                 68

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 72 of 157 PageID #: 656
       consistent quality service, positioning our products properly and improving sales
       execution.

        189.   The statements above concerning “consistent quality service” of care were

materially false and misleading when made because Brookdale intentionally and systemically

understaffed its facilities so that there were not enough caregivers to perform the services and care

that was promised to residents or required to meet even the most basic needs. As a result of its

understaffing, numerous instances of neglect and lack of care occurred, including that: (i) residents

did not receive assistance after pushing a call light, sometimes waiting almost an entire day before

receiving a response; (ii) residents were not checked on at night, resulting in some residents

wandering out of a facility unnoticed; (iii) residents were unsupervised; (iv) residents who fell or

were otherwise injured went hours or days before being found; (v) residents wandered outside the

facility without anyone noticing; (vi) residents missed doctors’ appointments; (vii) resident one-

on-one care was reduced; (viii) residents did not receive the medications as prescribed; and, in

some instances, (ix) resident deaths resulted. The severity of this lack of care is further evidenced

by the countless number of citations and lawsuits that have been filed against Brookdale for

violating local, state, and federal laws as a result of its understaffing and poor resident care

Accordingly, Brookdale’s level of care was far from consistent or quality.

        190.   On May 8, 2017, Brookdale filed a Form 8-K with the SEC, attaching as an exhibit

a press release dated May 8, 2017 (“May 8, 2017 Press Release”) as well as a presentation titled

“Supplemental Information” (“1Q17 Presentation”). In connection with the May 8, 2017 Press

Release, Brookdale also held an investor conference call on May 9, 2017 to discuss the Company’s

first quarter 2017 financial results (the “1Q17 Call”). Defendants Baier and Smith participated on

the call.




                                                 69

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 73 of 157 PageID #: 657
       191.    During the 1Q17 Call, Defendant Smith similarly highlighted Brookdale’s

purported “high-quality” care:

       Right. Thank you, Dan. As Dan mentioned, our management and board are focused
       on maximizing shareholder value. While we are exploring the options and
       alternatives available to us, we are also fully committed to driving the operational
       improvements in our business that will increase shareholder value, while also
       providing high-quality care to our residents and strong opportunities for our
       associates.
       192.    The statements above concerning “high quality” care were materially false and

misleading when made because Brookdale intentionally and systemically understaffed its facilities

so that there were not enough caregivers to perform the services and care that was promised to

residents or required to meet even the most basic needs. Brookdale’s staffing was so deficient that,

in some instances, there was only 1 caregiver per 100 residents, or no caregiver at all. As a result

of its understaffing, numerous instances of neglect and lack of care occurred, including that: (i)

residents did not receive assistance after pushing a call light, sometimes waiting almost an entire

day before receiving a response; (ii) residents were not checked on at night, resulting in some

residents wandering out of a facility unnoticed; (iii) residents were unsupervised; (iv) residents

who fell or were otherwise injured went hours or days before being found; (v) residents wandered

outside the facility without anyone noticing; (vi) residents missed doctors’ appointments; (vii)

resident one-on-one care was reduced; (viii) residents did not receive the medications as

prescribed; and, in some instances, (ix) resident deaths resulted. The severity of this lack of care

is further evidenced by the countless number of citations and lawsuits that have been filed against

Brookdale for violating local, state, and federal laws as a result of its understaffing and poor

resident care. Accordingly, Brookdale’s level of care was far from “high quality.”

       193.     Defendant Baier further emphasized Brookdale’s purported focus on quality care

during the 1Q18 Call, stating:

                                                70

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 74 of 157 PageID #: 658
         Turning to our second strategic priority. We believe that providing quality care to
         our residents will improve RevPAR.42 As covered widely by the media, this was
         an extremely difficult flu season, especially for more frail seniors. While you can't
         directly correlate to flu specific deaths, in the first quarter 2018, death rates were
         up compared to a more normal flu season. Teresa will provide more details in the
         financial section.

          Taking care of our residents is paramount. Because Brookdale is the leader, we
         have robust and industry-leading protocols to appropriately protect our residents.
         This includes infection control processes, vaccination programs, containment of
         illnesses when they occur and temporarily stopping visits and new move-ins if there
         is a concern in a community. Our teams work diligently to maintain [ leaves ] during
         this time and went out to future resident homes to do the initial assessment. This is
         an example of how we focus on what we control, which leads me to our sales and
         marketing efforts.
         194.   On June 5, 2018, Defendant Baier presented at the Jefferies 2018 Healthcare

Conference (“2018 Jefferies Presentation”). Defendant Baier reiterated:

         The second element of our strategy is to generate resident referrals by creating
         passionate advocates by delivering high-quality valued service to our residents.

         195.   The statements above concerning “high quality” care were materially false and

misleading when made because Brookdale intentionally and systemically understaffed its facilities

so that there were not enough caregivers to perform the services and care that was promised to

residents or required to meet even the most basic needs. Brookdale’s staffing was so deficient that,

in some instances, there was only 1 caregiver per 100 residents or no caregiver at all. As a result

of its understaffing, numerous instances of neglect and lack of care occurred, including that: (i)

residents did not receive assistance after pushing a call light, sometimes waiting almost an entire

day before receiving a response; (ii) residents were not checked on at night, resulting in some



42
  RevPar or average monthly senior housing resident fee revenues per available unit, is defined
by the Company as resident fee revenues, excluding Health Care Services segment revenue and
entrance fee amortization, for the corresponding portfolio for the period, divided by the weighted
average number of available units in the corresponding portfolio for the period, divided by the
number of months in the period.
                                                  71

     Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 75 of 157 PageID #: 659
residents wandering out of a facility unnoticed; (iii) residents were unsupervised; (iv) residents

who fell or were otherwise injured went hours or days before being found; (v) residents wandered

outside the facility without anyone noticing; (vi) residents missed doctors’ appointments; (vii)

resident one-on-one care was reduced; (viii) residents did not receive the medications as

prescribed; and, in some instances, (ix) resident deaths resulted. The severity of this lack of care

is further evidenced by the countless number of citations and lawsuits that have been filed against

Brookdale for violating local, state, and federal laws as a result of its understaffing and poor

resident care. Accordingly, Brookdale’s level of care was far from “quality” or “high quality.”

       196.    On August 5, 2019, Brookdale field a Form 8-K with the SEC, attaching as an

exhibit a press release dated August 5, 2019 (“August 5, 2019 Press Release”) as well as a

presentation with “Supplemental Information” (“2Q19 Presentation”). In connection with the

August 6, 2019 Press Release, Brookdale also held an investor conference call on August 6, 2019

to discuss the Company’s second quarter 2019 financial results (the “2Q19 Call”). Defendants

Baier and Swain participated on the call.

       197.    During the 2Q19 Call, Defendant Baier once again emphasized Brookdale’s

purported “high-quality care,” adding that such care was performed by “a talented team” that

Brookdale “focus[ed] on retaining”:

       At Brookdale, there is simply no substitute for great people who genuinely care, do
       the right thing and serve our residents and patients with high-quality care. Our
       associates do extraordinary things every single day. That is why the foundation of
       our strategy is to win locally, which relies on having a talented team of associates
       dedicated to providing high-quality care and services to our residents and
       patients. We’re pleased that we continue to see positive associate metrics showing
       our strategy is working as we focus first on retaining our high-quality group of
       associates.

       198.    The statements above concerning “high quality” care were materially false and

misleading when made because Brookdale intentionally and systemically understaffed its facilities

                                                72

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 76 of 157 PageID #: 660
so that there were not enough caregivers to perform the services and care that was promised to

residents or required to meet even the most basic needs. Brookdale’s staffing was so deficient that,

in some instances, there was only 1 caregiver per 100 residents, or no caregiver at all. As a result

of its understaffing, numerous instances of neglect and lack of care occurred, including that: (i)

residents did not receive assistance after pushing a call light, sometimes waiting almost an entire

day before receiving a response; (ii) residents were not checked on at night, resulting in some

residents wandering out of a facility unnoticed; (iii) residents were unsupervised; (iv) residents

who fell or were otherwise injured went hours or days before being found; (v) residents wandered

outside the facility without anyone noticing; (vi) residents missed doctors’ appointments; (vii)

resident one-on-one care was reduced; (viii) residents did not receive the medications as

prescribed; and, in some instances, (ix) resident deaths resulted. The severity of this lack of care

is further evidenced by the countless number of citations and lawsuits that have been filed against

Brookdale for violating local, state, and federal laws as a result of its understaffing and poor

resident care. Accordingly, Brookdale’s level of care was far from “high quality.”

       199.    Moreover, the statements above concerning a “focus first on retaining” staff were

materially false and misleading because: (i) Defendants cut staff and refused to hire additional staff

in an effort to cut expenses, no matter how short-staffed the facilities already were; (ii) Defendants

programed SAS output to purposefully require less staff; (iii) the budget was created at the

corporate level and Defendants’ refused to adjust the budget to allow for additional staff, even

after receiving more resident fees; and (iv) primarily as a result of operating with so few staff,

there was a high turnover rate of employees due to employee dissatisfaction.




                                                 73

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 77 of 157 PageID #: 661
       200.    On July 16, 2019, the Company filed a Schedule 14A with the SEC (“July 2019

Schedule A”), commenting on a letter received from stockholder activist, Land & Buildings.

Therein, the Company stated:

       The Company’s business and operating performance has improved, and we are
       providing quality service and care to residents and patients. . . ..

       201.    The statements above concerning “quality” care were materially false and

misleading when made because Brookdale intentionally and systemically understaffed its facilities

so that there were not enough caregivers to perform the services and care that was promised to

residents or required to meet even the most basic needs. Brookdale’s staffing was so deficient that,

in some instances, there was only 1 caregiver per 100 residents, or no caregiver at all. As a result

of its understaffing, numerous instances of neglect and lack of care occurred, including that: (i)

residents did not receive assistance after pushing a call light, sometimes waiting almost an entire

day before receiving a response; (ii) residents were not checked on at night, resulting in some

residents wandering out of a facility unnoticed; (iii) residents were unsupervised; (iv) residents

who fell or were otherwise injured went hours or days before being found; (v) residents wandered

outside the facility without anyone noticing; (vi) residents missed doctors’ appointments; (vii)

resident one-on-one care was reduced; (viii) residents did not receive the medications as

prescribed; and, in some instances, (ix) resident deaths resulted. The severity of this lack of care

is further evidenced by the countless number of citations and lawsuits that have been filed against

Brookdale for violating local, state, and federal laws as a result of its understaffing and poor

resident care. .Accordingly, Brookdale’s level of care was far from quality.

       202.    On November 4, 2019, Brookdale filed a Form 8-K with the SEC, attaching as an

exhibit a press release dated November 4, 2019 (“November 4, 2019 Press Release”) as well as a

presentation with “Supplemental Information” (“3Q19 Presentation”). In connection with the

                                                74

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 78 of 157 PageID #: 662
November 4, 2019 Press Release, Brookdale also held an investor conference call on November

5, 2019 to discuss the Company’s third quarter 2019 financial results (the “3Q19 Call”).

Defendants Baier and Swain participated on the call.

       203.         During the 3Q19 Call, Defendant Baier repeated:

       Even so, we still believe in our continued pricing power based on delivering
       high-quality care and services to our residents.

       204.         The statements above concerning “quality” care were materially false and

misleading when made because Brookdale intentionally and systemically understaffed its facilities

so that there were not enough caregivers to perform the services and care that was promised to

residents or required to meet even the most basic needs. Brookdale’s staffing was so deficient that,

in some instances, there was only 1 caregiver per 100 residents, or no caregiver at all. As a result

of its understaffing, numerous instances of neglect and lack of care occurred, including that: (i)

residents did not receive assistance after pushing a call light, sometimes waiting almost an entire

day before receiving a response; (ii) residents were not checked on at night, resulting in some

residents wandering out of a facility unnoticed; (iii) residents were unsupervised; (iv) residents

who fell or were otherwise injured went hours or days before being found; (v) residents wandered

outside the facility without anyone noticing; (vi) residents missed doctors’ appointments; (vii)

resident one-on-one care was reduced; (viii) residents did not receive the medications as

prescribed; and, in some instances, (ix) resident deaths resulted. The severity of this lack of care

is further evidenced by the countless number of citations and lawsuits that have been filed against

Brookdale for violating local, state, and federal laws as a result of its understaffing and poor

resident care. Accordingly, Brookdale’s level of care was far from “quality.”

              iv.      Misrepresentations Concerning Improved Resident Experience by
                       Providing and Retaining Top Quality Staffing


                                                   75

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 79 of 157 PageID #: 663
       205.    Defendants continued to make similar false and misleading representations

regarding Brookdale’s purported high quality of care throughout the Class Period. For example, in

connection with the August 9, 2016 Press Release, Brookdale also held an investor conference call

to discuss the Company’s second quarter 2016 financial results (the “2Q16 Call”). Defendants

Baer and Smith participated on the call. During the 2Q16 Call, Defendant Smith emphasized that

Brookdale was investing in its associates and focusing on its residents:

       Our primary focus is on operational excellence, further developing our
       competitive advantages to improve performance in the fundamental drivers of our
       business. Operationally, we’re focused on 3 key elements: first, consistently
       delivering a great resident and family experience. We have recently enhanced
       our resident experience programming, which we call the Brookdale Experience.
       This program includes operational and customer service standards, technology,
       training, programming and Net Promoter Score measurement. The goal of this
       program is to provide our associates with the tools for delivering a great resident
       and family experience, along with the method for measurement and feedback to
       ensure that we’re delivering on that promise.

       Our secondary operational focus is attracting and retaining the best talent. The
       quality and longevity of community-level leadership drives each community
       success. And so we are very excited about work that is underway to formalize
       proprietary customized leadership model and leadership development program
       throughout the company. The program is the result of extensive in-depth
       investigation and analysis related to Brookdale’s culture and thought leadership.
       And its design will connect leaders at all levels with the company's strategy and is
       still a common focus.

       In the last quarter, we formalized the process to nurture our internal leaders. We are
       identifying our high-potential performers and surrounding them with mentors,
       coaches and development plans to help them succeed not only today, but also at
       higher levels in the organization. This will help ensure that we are developing our
       leaders and creating better engagement with those associates, which, as I'm sure
       you know, leads to better job satisfaction and better retention.

       And the third element of our operations focus is to sell the value that we offer, so
       we're focused on sales. In April, we enhanced our Brookdale School of Sales, and
       over 150 sales associates have already participated in it. This new training focuses
       on the customer, of course, and on the customer’s journey. People do not make
       snap judgments when it comes to senior living. In this training program, our sales
       associates are challenged to identify where the customers are in their journey and
       then to work with them to build a tangible and practical plan that meets their needs.

                                                76

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 80 of 157 PageID #: 664
       We know that moving into seniors housing is a difficult decision for seniors and
       their families. Helping to clarify the solution and working as a partner increases
       comfort levels for all involved.

       206.    The statements above were materially false and misleading when made because

Brookdale intentionally and systemically understaffed its facilities so that there were not enough

caregivers to perform the services and care that was promised to residents or required to meet even

the most basic needs. As a result of its understaffing, numerous instances of neglect and lack of

care occurred, including that: (i) residents did not receive assistance after pushing a call light,

sometimes waiting almost an entire day before receiving a response; (ii) residents were not checked

on at night, resulting in some residents wandering out of a facility unnoticed; (iii) residents were

unsupervised; (iv) residents who fell or were otherwise injured went hours or days before being

found; (v) residents wandered outside the facility without anyone noticing; (vi) residents missed

doctors’ appointments; (vii) resident one-on-one care was reduced; (viii) residents did not receive

the medications as prescribed; and, in some instances, (ix) resident deaths resulted. The severity

of this lack of care is further evidenced by the countless number of citations and lawsuits that have

been filed against Brookdale for violating local, state, and federal laws as a result of its

understaffing and poor resident care. Accordingly, Brookdale’s level of care was not providing a

great resident experience.

       207.    Moreover, the statements above that Brookdale was focused on “retaining the best

talent” were materially false and misleading because: (i) Defendants cut staff and refused to hire

additional staff in an effort to cut expenses, no matter how short-staffed the facilities already were;

(ii) Defendants programed SAS output to purposefully require less staff; (iii) the budget was

created at the corporate level and refused to adjust for additional staff even after receiving more




                                                  77

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 81 of 157 PageID #: 665
resident fees; and (iv) partially as a result of operating with so few staff, there was a high turnover

rate of employees due to employee dissatisfaction.

       208.    During the 3Q16 Call, Defendant Smith similarly represented that Brookdale

delivered a “great customer experience”:

       As we look to our near-term outlook, we are disappointed that our progress, while
       still positive is slower than we anticipated. However, we are confident that the
       initiatives that we have in place are taking us down the right path. The long-term
       opportunity is obvious. The need for seniors to use services like ours will only
       grow. We believe in our plan because, first, it delivers a great customer
       experience. We are continuing and expanding our market segmentation efforts
       to create the right product for different customer needs. We are continuing to
       differentiate the programming in our communities to better meet the marketplace.
       Second, we are simplifying and streamlining the business. As I just discussed, we
       are making good progress on our asset disposition program and in our efforts to exit
       or restructure leases. Again, we intend to aggressively pursue these opportunities
       as we move forward. We are also beginning to make headway on reducing our
       overhead as we previously committed. And third, our plan is to attract and retain
       the best talent. We are excited with the hiring of Cedric Coco as our new Chief
       People Officer. He comes with a background in large diverse organizations and he
       will enhance our capabilities to attract, retain and develop our organization's human
       resources. We are showing progress with the initiative to reduce associate turnover.
       For example, health and wellness director turnover declined from the second
       quarter to the third quarter based on some adjustments we have made around that
       position. But we recognize the need to improve our performance even further, and
       we remain confident that we will do so.

       209.    The statements above concerning “great customer experience” and offering

products for individual customer needs were materially false and misleading when made because

Brookdale intentionally and systemically understaffed its facilities so that there were not enough

caregivers to perform the services and care that was promised to residents or required to meet even

the most basic needs. Further, rather than offering the “right” product for customer needs, and in

order to increase occupancy, residents were placed in facilities regardless of whether those

facilities could provide sufficient care for their level of acuity As a result of its understaffing,

numerous instances of neglect and lack of care occurred, including that: (i) residents did not receive



                                                  78

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 82 of 157 PageID #: 666
assistance after pushing a call light, sometimes waiting almost an entire day before receiving a

response; (ii) residents were not checked on at night, resulting in some residents wandering out of

a facility unnoticed; (iii) residents were unsupervised; (iv) residents who fell or were otherwise

injured went hours or days before being found; (v) residents wandered outside the facility without

anyone noticing; (vi) residents missed doctors’ appointments; (vii) resident one-on-one care was

reduced; (viii) residents did not receive the medications as prescribed; and, in some instances, (ix)

resident deaths resulted. The severity of this lack of care is further evidenced by the countless

number of citations and lawsuits that have been filed against Brookdale for violating local, state,

and federal laws as a result of its understaffing and poor resident care. Accordingly, Brookdale’s

level of care was not providing a great customer experience.

       210.    On May 16, 2018, Defendant Baier presented at the Bank of America Merrill Lynch

2018 Healthcare Conference (“2018 BofA Presentation”). Defendant Baier once again emphasized

Brookdale’s purported focus on providing high quality care and the best service to residents:

       We’re very pleased to be the largest senior living provider in the U.S., and we have
       a mission that is all around serving seniors. So it's a fabulous business to be a part
       of. Our objective is to be the nation's first choice in senior living. That's about
       providing the best service for seniors to help them live the best lives possible, and
       we have recently made a pivot in our strategy. . . .

       Our intention is to win based on having the best team in the business. So our first
       strategic priority is about attracting, engaging, retaining and developing the best
       team in the industry. That matters because this is a relationship-driven business.
       When we have the best people in the industry, it results in the best results in the
       industry. The second part of the plan is around earning resident and family trust
       and endorsements by providing valued high-quality care. Now trust is really
       important when you’re dealing with seniors. The best seniors refer their friends,
       which is good for occupancy and also good for our investors. That brings us to the
       third leg of our strategy to take action to provide attractive long-term returns to our
       shareholders, and we’ll talk about that in just a minute.
       211.    On March 15, 2018, Defendant Baier presented at the Barclays Healthcare

Conference (“2018 Barclays Presentation”). At the 2018 Barclays Presentation, Defendant Baier

                                                 79

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 83 of 157 PageID #: 667
stated: “Well, as you would expect, protecting the seniors that we serve is our most important

priority.”

       212.    The statements above concerning the “priority” of “protecting” seniors were

materially false and misleading when made because Brookdale intentionally and systemically

understaffed its facilities so that there were not enough caregivers to perform the services and care

that was promised to residents or required to meet even the most basic needs. Brookdale’s staffing

was so deficient that, in some instances, there was only 1 caregiver per 100 residents, or no

caregiver at all. Further, in order to increase occupancy, residents were placed in facilities

regardless of whether those facilities could provide sufficient care for their level of acuity. As a

result of its understaffing, numerous instances of neglect and lack of care occurred, including that:

(i) residents did not receive assistance after pushing a call light, sometimes waiting almost an entire

day before receiving a response; (ii) residents were not checked on at night, resulting in some

residents wandering out of a facility unnoticed; (iii) residents were unsupervised; (iv) residents

who fell or were otherwise injured went hours or days before being found; (v) residents wandered

outside the facility without anyone noticing; (vi) residents missed doctors’ appointments; (vii)

resident one-on-one care was reduced; (viii) residents did not receive the medications as

prescribed; and, in some instances, (ix) resident deaths resulted. The severity of this lack of care

is further evidenced by the countless number of citations and lawsuits that have been filed against

Brookdale for violating local, state, and federal laws as a result of its understaffing and poor

resident care. Accordingly, Brookdale was putting itself first rather than protecting is seniors.

       213.    Moreover, the statements above that Brookdale was focused on “retaining” the best

team were materially false and misleading because: (i) Defendants cut staff and refused to hire

additional staff in an effort to cut expenses, no matter how short-staffed the facilities already were;



                                                  80

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 84 of 157 PageID #: 668
(ii) Defendants programed SAS output to purposefully require less staff; (iii) the budget was

created at the corporate level and refused to adjust for additional staff even after receiving more

resident fees; and (iv) primarily as a result of operating with so few staff, there was a high turnover

rate of employees due to employee dissatisfaction.

       214.       On May 16, 2018, Defendant Baier presented at the Bank of America Merrill Lynch

2018 Healthcare Conference (“2018 BofA Presentation”). During the 2018 BofA Presentation,

Defendant Baier stated:

       Our focus is on trying to lock our teams down to make sure that they are paid
       appropriately, to make sure that we remove any barriers to them doing their jobs
       and that they are very engaged with us. Now that's not to say that somebody won't
       be attracted to a brand-new shiny building and a really high, above-market pay
       package, but we are doing everything we can to protect our people.

       215.       Defendants’ representations above concerning “retaining the best associates” and

“removing any barriers” for them to do their job false and misleading when made because: (i)

Defendants cut staff and refused to hire additional staff in an effort to cut expenses, no matter how

short-staffed the facilities already were; (ii) Defendants programed SAS output to purposefully

require less staff; (iii) the budget was created at the corporate level and Defendants refused to

adjust for additional staff even after receiving more resident fees; and (iv) primarily as a result of

operating with so few staff, there was a high turnover rate of employees due to employee

dissatisfaction

       216.       On November 5, 2018, Brookdale filed a Form 8-K with the SEC, attaching as an

exhibit a press release dated the same (“November 5, 2018 Press Release”) as well as a presentation

with “Supplemental Information” (“3Q18 Presentation”). In connection with the November 5,

2018 Press Release, Brookdale also held an investor conference call on November 6, 2018 to

discuss the Company’s second quarter 2018 financial results (the “3Q18 Call”). Defendants Baier



                                                  81

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 85 of 157 PageID #: 669
and Swain participated on the call. During the 3Q18 Call, Defendant Baier similarly focused on

the purported high-quality service delivered:

       Brookdale’s top priority is the turnaround strategy to drive operational
       improvement. I will now share the progress were making to turn around our
       business by winning locally. Let me remind you of our 3 strategic priorities: to write
       attractive long-term returns to our shareholders; by attracting and retaining the
       best associates; and earning resident and family trust by delivering high-quality
       care and services, which creates Brookdale advocates and generates future resident
       referrals.
                                          *       *       *
       We are a company providing health care and services, so that our country's
       seniors, possibly your mom or dad, can live the best life that is possible for them.
       We are a company that believes in the balance of mission and margin, and I
       imagine, if you are an investor, that you also believe in both.
       217.    The statements above concerning the “high quality” care were materially false and

misleading when made because Brookdale intentionally and systemically understaffed its facilities

so that there were not enough caregivers to perform the services and care that was promised to

residents or required to meet even the most basic needs. Brookdale’s staffing was so deficient that,

in some instances, there was only 1 caregiver per 100 residents, or no caregiver at all. Further, in

order to increase occupancy, residents were placed in facilities regardless of whether those

facilities could provide sufficient care for their level of acuity. As a result of its understaffing,

numerous instances of neglect and lack of care occurred, including that: (i) residents did not receive

assistance after pushing a call light, sometimes waiting almost an entire day before receiving a

response; (ii) residents were not checked on at night, resulting in some residents wandering out of

a facility unnoticed; (iii) residents were unsupervised; (iv) residents who fell or were otherwise

injured went hours or days before being found; (v) residents wandered outside the facility without

anyone noticing; (vi) residents missed doctors’ appointments; (vii) resident one-on-one care was

reduced; (viii) residents did not receive the medications as prescribed; and, in some instances, (ix)


                                                 82

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 86 of 157 PageID #: 670
resident deaths resulted. The severity of this lack of care is further evidenced by the countless

number of citations and lawsuits that have been filed against Brookdale for violating local, state,

and federal laws as a result of its understaffing and poor resident care. Accordingly, Brookdale

was putting itself first rather than protecting is seniors.

        218.     Moreover, the statements above that Brookdale was focused on “retaining” the best

associates were materially false and misleading because: (i) Defendants cut staff and refused to

hire additional staff in an effort to cut expenses, no matter how short-staffed the facilities already

were; (ii) Defendants programed SAS output to purposefully require less staff; (iii) the budget was

created at the corporate level and Defendants refused to adjust for additional staff even after

receiving more resident fees; and (iv) primarily as a result of operating with so few staff, there was

a high turnover rate of employees due to employee dissatisfaction.

               v.   Misrepresentations Concerning Purported Individually Tailored Personal
                    Care Service Options to “Perfectly Suit Their Needs”

        219.     In connection with the May 8, 2017 Press Release, Brookdale also held an investor

conference call on May 9, 2017 to discuss the Company’s first quarter 2017 financial results (the

“1Q17 Call”). Defendants Baier and Smith participated on the call. During the 1Q17 Call,

Defendant Smith falsely stated that Brookdale put its residents first:

        And finally, we continue our portfolio-optimization work to dispose of
        communities that aren't consistent with our strategy or our return expectations. Our
        goal is to have a portfolio that will enrich the lives of our residents while providing
        strong long-term returns for our shareholders.

    220.         The 1Q18 Form 10-Q, 2Q18 Form 10-Q, 3Q18 Form 10-Q similarly stated:

        Residents, Patients and Their Families. Brookdale continues to be driven by its
        mission—to enrich the lives of those we serve with compassion, respect,
        excellence and integrity—and we believe this continued focus is essential to create
        value for all of our stakeholders. This strategic priority includes enhancing our
        organizational alignment to foster an environment where our associates can
        focus on providing valued, high quality care and personalized service. We intend

                                                   83

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 87 of 157 PageID #: 671
       to win locally through our targeted sales and marketing efforts by differentiating
       our community and service offerings based on quality, a portfolio of choices, and
       personalized service delivered by caring associates.


       221.    The statements above were materially false and misleading when made because

Brookdale intentionally and systemically understaffed its facilities so that there were not enough

caregivers to perform the services and care that was promised to residents or required to meet even

the most basic needs. Brookdale’s staffing was so deficient that, in some instances, there was only

1 caregiver per 100 residents, or no caregiver at all. Further, in order to increase occupancy,

residents were placed in facilities regardless of whether those facilities could provide sufficient

care for their level of acuity. As a result of its understaffing, numerous instances of neglect and

lack of care occurred, including that: (i) residents did not receive assistance after pushing a call

light, sometimes waiting almost an entire day before receiving a response; (ii) residents were not

checked on at night, resulting in some residents wandering out of a facility unnoticed; (iii) residents

were unsupervised; (iv) residents who fell or were otherwise injured went hours or days before

being found; (v) residents wandered outside the facility without anyone noticing; (vi) residents

missed doctors’ appointments; (vii) resident one-on-one care was reduced; (viii) residents did not

receive the medications as prescribed; and, in some instances, (ix) resident deaths resulted. The

severity of this lack of care is further evidenced by the countless number of citations and lawsuits

that have been filed against Brookdale for violating local, state, and federal laws as a result of its

understaffing and poor resident care. Accordingly, Brookdale’s level of care was far from “high

quality” or personalized.

       222.    On February 22, 2018, Brookdale filed its Annual Report on Form 10-K with the

SEC for year ended December 31, 2017 (“2017 Form 10-K”), which was signed by defendants




                                                  84

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 88 of 157 PageID #: 672
Baier and Smith. The 2017 Form 10-K falsely represented that Brookdale was focused on

providing “high quality care and personalized service” stating:

        Residents, Patients and Their Families. Brookdale continues to be driven by its
        mission—to enrich the lives of those we serve with compassion, respect, excellence
        and integrity—and we believe this continued focus is essential to create value for
        all of our stakeholders. This strategic priority includes enhancing our
        organizational alignment to foster an environment where our associates can
        focus on providing valued, high quality care and personalized service. We intend
        to win locally through our targeted sales and marketing efforts by differentiating
        our community and service offerings based on quality, a portfolio of choices, and
        personalized service delivered by caring associates.

        223.    The statements above “high quality” and “personalized” care were materially false

and misleading when made because Brookdale intentionally and systemically understaffed its

facilities so that there were not enough caregivers to perform the services and care that was

promised to residents or required to meet even the most basic needs. Brookdale’s staffing was so

deficient that, in some instances, there was only 1 caregiver per 100 residents, or no caregiver at

all. Further, rather than provide personalized care, and in order to increase occupancy, residents

were placed in facilities regardless of whether those facilities could provide sufficient care for their

level of acuity. As a result of its understaffing, numerous instances of neglect and lack of care

occurred, including that: (i) residents did not receive assistance after pushing a call light,

sometimes waiting almost an entire day before receiving a response; (ii) residents were not checked

on at night, resulting in some residents wandering out of a facility unnoticed; (iii) residents were

unsupervised; (iv) residents who fell or were otherwise injured went hours or days before being

found; (v) residents wandered outside the facility without anyone noticing; (vi) residents missed

doctors’ appointments; (vii) resident one-on-one care was reduced; (viii) residents did not receive

the medications as prescribed; and, in some instances, (ix) resident deaths resulted. The severity

of this lack of care is further evidenced by the countless number of citations and lawsuits that have



                                                  85

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 89 of 157 PageID #: 673
been filed against Brookdale for violating local, state, and federal laws as a result of its

understaffing and poor resident care. Accordingly, Brookdale’s level of care was far from “high

quality” or “personalized.”

       224.    During the 2018 Barclays Presentation, Defendant Baier emphasized Brookdale’s

purported focus on its residents and providing high quality care, stating:

       We have a very focused operational strategy. We’re a mission-driven business, our
       associates are attracted to serving our seniors. Our vision is to be the nation’s first
       choice in senior living, and we plan to do that by winning locally. We will
       differentiate by providing choice, by providing high quality, by providing
       personalized service with caring associates. That will give us the ability to capture
       our industry-leading scale and experience.
                                         *       *      *
       For our residents, it's about earning resident and family trust and endorsements
       by providing high-quality care and personalized service. The personalized service
       is a key part of our mission because if mom has her choice, she wants to stay at
       home. Our job is to show that she can have a better life by having a supportive
       environment provided by either independent living, assisted living or memory
       care.

       225.    The statements above concerning personalized and high quality care were

materially false and misleading when made because Brookdale intentionally and systemically

understaffed its facilities so that there were not enough caregivers to perform the services and care

that was promised to residents or required to meet even the most basic needs. Brookdale’s staffing

was so deficient that, in some instances, there was only 1 caregiver per 100 residents, or no

caregiver at all. Further, rather than provide personalized care, and in order to increase occupancy,

residents were placed in facilities regardless of whether those facilities could provide sufficient

care for their level of acuity. As a result of its understaffing, numerous instances of neglect and

lack of care occurred, including that: (i) residents did not receive assistance after pushing a call

light, sometimes waiting almost an entire day before receiving a response; (ii) residents were not

checked on at night, resulting in some residents wandering out of a facility unnoticed; (iii) residents

                                                  86

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 90 of 157 PageID #: 674
were unsupervised; (iv) residents who fell or were otherwise injured went hours or days before

being found; (v) residents wandered outside the facility without anyone noticing; (vi) residents

missed doctors’ appointments; (vii) resident one-on-one care was reduced; (viii) residents did not

receive the medications as prescribed; and, in some instances, (ix) resident deaths resulted. The

severity of this lack of care is further evidenced by the countless number of citations and lawsuits

that have been filed against Brookdale for violating local, state, and federal laws as a result of its

understaffing and poor resident care. Accordingly, Brookdale’s level of care was far from “high

quality” or personalized.

          226.   On May 7, 2018, Brookdale filed a Form 8-K with the SEC, attaching as an exhibit

a press release dated May 7, 2018 (“May 7, 2018 Press Release”) as well as a presentation with

“Supplemental Information” (“1Q18 Presentation”). In connection with the May 7, 2018 Press

Release, Brookdale also held an investor conference call on May 8, 2018 to discuss the Company’s

first quarter 2018 financial results (the “1Q18 Call”). Defendant Baier participated on the call as

well as Teresa Sparks, Brookdale’s interim CFO.

          227.   During the 1Q18 Call, Defendant Baier again reiterated Brookdale’s focus to

retain staff and provide high quality and personalized care:

          I’ve now been in the CEO seat for just over 2 months and want you to know that
          our strategy is consistent with what I announced in late February. Our top priority
          remains the operational turnaround based on 3 strategic priorities: First, attract,
          engage, develop and retain the best associates; second, earn resident and family
          trust and endorsement by providing valued, high-quality care and personalized
          service, which, in turn, will lead us to our third priority, to drive attractive, long-
          term returns for our shareholders.
          228.   On June 5, 2018, Defendant Baier presented at the Jefferies 2018 Healthcare

Conference (“2018 Jefferies Presentation”). At the 2018 Jefferies Presentation, Defendant Baier

stated:


                                                    87

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 91 of 157 PageID #: 675
       But what we're really excited about is the fact that we've been able to energize our
       local teams, our executive directors, our Health & Wellness directors, our sales
       directors and to win locally. So we've told our CEO -- our EDs that they are the
       CEO of their own community. And what that allows them to do is to win in an ultra-
       local business while capitalizing on the benefits that Brookdale has. Some of the
       scale that we have allows them to have best-in-class programming for memory
       care. It allows them to buy food cheaper, it allows them to take care of their
       residents better, because we can take all of the learning of our company and get
       the best outcomes for our seniors.

       229.    The statements above were materially false and misleading when made because

Brookdale intentionally and systemically understaffed its facilities so that there were not enough

caregivers to perform the services and care that was promised to residents or required to meet even

the most basic needs. Brookdale’s staffing was so deficient that, in some instances, there was only

1 caregiver per 100 residents, or no caregiver at all. Further, rather than provide personalized care,

and in order to increase occupancy, residents were placed in facilities regardless of whether those

facilities could provide sufficient care for their level of acuity. As a result of its understaffing,

numerous instances of neglect and lack of care occurred, including that: (i) residents did not receive

assistance after pushing a call light, sometimes waiting almost an entire day before receiving a

response; (ii) residents were not checked on at night, resulting in some residents wandering out of

a facility unnoticed; (iii) residents were unsupervised; (iv) residents who fell or were otherwise

injured went hours or days before being found; (v) residents wandered outside the facility without

anyone noticing; (vi) residents missed doctors’ appointments; (vii) resident one-on-one care was

reduced; (viii) residents did not receive the medications as prescribed; and, in some instances, (ix)

resident deaths resulted. The severity of this lack of care is further evidenced by the countless

number of citations and lawsuits that have been filed against Brookdale for violating local, state,

and federal laws as a result of its understaffing and poor resident care. Accordingly, Brookdale’s

level of care was far from “high quality” or personalized.



                                                 88

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 92 of 157 PageID #: 676
        230.   On August 6, 2018, Brookdale filed a Form 8-K with the SEC, attaching as an

exhibit a press release dated August 6, 2018 (“August 6, 2018 Press Release”) as well as a

presentation with “Supplemental Information” (“2Q18 Presentation”). In connection with the

August 6, 2018 Press Release, Brookdale also held an investor conference call on August 7, 2018

to discuss the Company’s second quarter 2018 financial results (the “2Q18 Call”). Defendants

Baier and Sparks participated on the call.

        231.   Defendant Baier reiterated during the 2Q18 Call that Brookdale’s focus on quality

care:

        Now let’s turn to discuss the progress we’re making to turn around our business by
        winning locally. Let me remind you of our 3 strategic priorities: First, attract and
        retain the best associates; second, earn resident and family trust by delivering
        high-quality care and services to create Brookdale advocates and generate future
        resident referrals; and third, drive attractive long-term returns for our shareholders.

        Let me start with our associates priority. The top 3 leaders in each community set
        the standard for the rest of their teams to provide the best service to residents and
        win locally. Therefore, it is critical that we have the field teams supporting and
        coaching the top leaders in our communities. At the beginning of the second
        quarter, we reduced the number of regions and improved the span of control. By
        the beginning of June, we had also completed the vertical realignment of our sales
        organization so community-level sales associates now report to sales leadership. In
        June, our contact center implemented extended hours and now operate 7 days a
        week.

        232.   On September 17, 2018, Brookdale filed a presentation with the SEC titled

“Investor Update September 2018” (“September 2018 Presentation”). The September 2018

Presentation similarly claimed that Brookdale’s “Mission” was purportedly “Enriching the lives

of those we serve with compassion respect, excellence and integrity.” The presentation stated the

Company’s “Strategy” was “Win Locally by providing choices for high quality care &

personalized service by caring associates while leveraging industry leading scale and




                                                  89

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 93 of 157 PageID #: 677
experience.” The “Plan” included “Earn resident and family trust and endorsements by

providing valued high quality care and personalized service.”

       233.    The statements above were materially false and misleading when made because

Brookdale intentionally and systemically understaffed its facilities so that there were not enough

caregivers to perform the services and care that was promised to residents or required to meet even

the most basic needs. Brookdale’s staffing was so deficient that, in some instances, there was only

1 caregiver per 100 residents, or no caregiver at all. Further, rather than provide personalized care,

and in order to increase occupancy, residents were placed in facilities regardless of whether those

facilities could provide sufficient care for their level of acuity. As a result of its understaffing,

numerous instances of neglect and lack of care occurred, including that: (i) residents did not receive

assistance after pushing a call light, sometimes waiting almost an entire day before receiving a

response; (ii) residents were not checked on at night, resulting in some residents wandering out of

a facility unnoticed; (iii) residents were unsupervised; (iv) residents who fell or were otherwise

injured went hours or days before being found; (v) residents wandered outside the facility without

anyone noticing; (vi) residents missed doctors’ appointments; (vii) resident one-on-one care was

reduced; (viii) residents did not receive the medications as prescribed; and, in some instances, (ix)

resident deaths resulted. The severity of this lack of care is further evidenced by the countless

number of citations and lawsuits that have been filed against Brookdale for violating local, state,

and federal laws as a result of its understaffing and poor resident care. Accordingly, Brookdale’s

level of care was far from “high quality” or “personalized” to enrich residents’ lives.

       234.    On February 14, 2019, Brookdale filed its Annual Report on Form 10-K with the

SEC for year ended December 31, 2018 (“2018 Form 10-K”), which was signed by Defendants

Baier and Swain. The 2018 Form 10-K further boasted “personalized service by caring associates”



                                                 90

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 94 of 157 PageID #: 678
when, in fact, Defendants knew or recklessly disregarded that Brookdale was woefully

understaffed and, thus, was incapable of providing personalized services:

       Our strategy is to win locally by providing choices for high quality care and
       personalized service by caring associates while leveraging our industry-leading
       scale and experience. We believe that successfully executing on our strategy will
       improve our operations and provide attractive long-term returns to our
       stockholders.

       235.    On March 13, 2019 Defendant Swain presented at the Barclays global Healthcare

Conference (“2019 Barclays Presentation”). Defendant Swain repeated, “Earn the family and the

residence trust and win locally and effectively use our scale.”

       236.    The statements above were materially false and misleading when made because

Brookdale intentionally and systemically understaffed its facilities so that there were not enough

caregivers to perform the services and care that was promised to residents or required to meet even

the most basic needs. Brookdale’s staffing was so deficient that, in some instances, there was only

1 caregiver per 100 residents, or no caregiver at all. Further, rather than provide personalized care,

and in order to increase occupancy, residents were placed in facilities regardless of whether those

facilities could provide sufficient care for their level of acuity. As a result of its understaffing,

numerous instances of neglect and lack of care occurred, including that: (i) residents did not receive

assistance after pushing a call light, sometimes waiting almost an entire day before receiving a

response; (ii) residents were not checked on at night, resulting in some residents wandering out of

a facility unnoticed; (iii) residents were unsupervised; (iv) residents who fell or were otherwise

injured went hours or days before being found; (v) residents wandered outside the facility without

anyone noticing; (vi) residents missed doctors’ appointments; (vii) resident one-on-one care was

reduced; (viii) residents did not receive the medications as prescribed; and, in some instances, (ix)

resident deaths resulted. The severity of this lack of care is further evidenced by the countless



                                                 91

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 95 of 157 PageID #: 679
number of citations and lawsuits that have been filed against Brookdale for violating local, state,

and federal laws as a result of its understaffing and poor resident care. Accordingly, Brookdale’s

level of care was far from “high quality” or earning resident trust.

   237.        The 2019 Form 10-K stated under strategy:

       Continued Operational Improvement and Simplification. We are focused on
       our core senior living communities and intend to continue to drive improvements
       in our senior living portfolio by winning locally. Through our “win locally”
       initiative, we intend to provide choices for high quality care and personalized
       service by caring associates while leveraging our industry-leading scale and
       experience. Such efforts include improvements to our sales and marketing process,
       prioritizing communities with the most opportunities for improvement, and
       ensuring that our communities are ready for new competition. We also continue
       to focus on attracting, engaging, developing, and retaining the best associates by
       maintaining a compelling value proposition in the areas of compensation,
       leadership, career development, and meaningful work. We believe engaged
       associates lead to an enhanced resident experience, lower turnover, and, ultimately,
       improved operations. To sharpen our focus on our core senior living operations, we
       are (and have been) executing on initiatives to reduce the complexity of our
       business and to ensure appropriate risk-reward tradeoffs in our highly regulated
       product lines. Such initiatives include exiting our entry fee CCRC business and
       continuing to optimize our management services business.
       ....
       Expansion of Healthcare and Service Platform. Our vision is to enable those we
       serve to live well by offering the most integrated and highest-quality healthcare
       and wellness platform in the senior living industry.

       238.    The statements above concerning “high quality” and “personalized” care were

materially false and misleading when made because Brookdale intentionally and systemically

understaffed its facilities so that there were not enough caregivers to perform the services and care

that was promised to residents or required to meet even the most basic needs. Brookdale’s staffing

was so deficient that, in some instances, there was only 1 caregiver per 100 residents, or no

caregiver at all. Further, in order to increase occupancy, residents were placed in facilities

regardless of whether those facilities could provide sufficient care for their level of acuity. As a

result of its understaffing, numerous instances of neglect and lack of care occurred, including that:



                                                 92

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 96 of 157 PageID #: 680
(i) residents did not receive assistance after pushing a call light, sometimes waiting almost an entire

day before receiving a response; (ii) residents were not checked on at night, resulting in some

residents wandering out of a facility unnoticed; (iii) residents were unsupervised; (iv) residents

who fell or were otherwise injured went hours or days before being found; (v) residents wandered

outside the facility without anyone noticing; (vi) residents missed doctors’ appointments; (vii)

resident one-on-one care was reduced; (viii) residents did not receive the medications as

prescribed; and, in some instances, (ix) resident deaths resulted. The severity of this lack of care

is further evidenced by the countless number of citations and lawsuits that have been filed against

Brookdale for violating local, state, and federal laws as a result of its understaffing and poor

resident care. Accordingly, Brookdale’s level of care was far from “high quality” or personalized.

         239.   During    the   Class   Period,   Defendants     further   made     several   material

misrepresentations on Brookdale’s website regarding its quality of care, including the following:

               At Brookdale, we believe in delivering senior care that’s tailored to you and
                your loved one based on those unique needs and desires. That’s why we
                provide a variety of options. This personalized approach ensures that you
                and your family get exactly what you need without paying for what you
                don’t.43

               [W]e make every effort to ease your loved one into a comfortable and
                enjoyable lifestyle, offering individually tailored personal care options to
                perfectly suit their needs.44

               Your health is our top priority, and we have programs in place to help you
                maintain and stay on top of your health. Here are some care services you’d
                likely find at our assisted living communities: A personalized service
                assessment and plan where we evaluate your individual needs and then
                create a custom care plan tailored to you.45

               Our trained caregivers provide attention and assistance with medication
                support, bathing, dressing, cooking and other tasks throughout the day.

43
   This representation appeared no later than August 8, 2017.
44
   This representation appeared no later than August 22, 2017.
45
   This representation appeared no later than October 21, 2017.
                                                  93

     Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 97 of 157 PageID #: 681
                Our staff will also coordinate services with outside healthcare providers and
                monitor residents to ensure they are healthy. So your loved one gets the
                care they need while enjoying the quality of life they’ve earned.46

               Trained caregivers provide assisted living care by providing assistance
                with medication management, activities of daily living, engaging
                programming, and coordination with outside healthcare providers.47

               At an assisted living community, caring staff members are available to
                help them accomplish these tasks, making life a lot easier than if they
                were living alone. This service provides peace of mind for them, as well
                as you. There’s no need to take a chance on their health and safety,
                because our team of medical professionals can lend the right level of
                support that they need throughout the day.48

               [W]e believe in delivering senior care that’s tailored to you and your loved
                one based on those unique needs and desires. That’s why we provide a
                variety of options. This personalized approach ensures that you and your
                family get exactly what you need....49

               Forget the cliché stories you’ve heard about seniors sitting around falling
                asleep to sit-com reruns. When you move into a Brookdale assisted living
                community, you can enjoy a life rich in quality care, genuine friendships
                and fun activities.50

         240.   The statements above concerning “personalized” care to provide “a life rich in

quality care” were materially false and misleading when made because Brookdale intentionally

and systemically understaffed its facilities so that there were not enough caregivers to perform the

services and care that was promised to residents or required to meet even the most basic needs.

Brookdale’s staffing was so deficient that, in some instances, there was only 1 caregiver per 100

residents, or no caregiver at all. Further, rather than provide personalized care, and in order to

increase occupancy, residents were placed in facilities regardless of whether those facilities could



46
   See Gunza, supra n. 18.
47
   See Gunza, supra n. 18.
48
   See Gunza, supra n. 18.
49
   See Gunza, supra n. 18.
50
   This representation appeared no later than April 23, 2020.
                                                 94

     Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 98 of 157 PageID #: 682
provide sufficient care for their level of acuity. As a result of its understaffing, numerous instances

of neglect and lack of care occurred, including that: (i) residents did not receive assistance after

pushing a call light, sometimes waiting almost an entire day before receiving a response; (ii)

residents were not checked on at night, resulting in some residents wandering out of a facility

unnoticed; (iii) residents were unsupervised; (iv) residents who fell or were otherwise injured went

hours or days before being found; (v) residents wandered outside the facility without anyone

noticing; (vi) residents missed doctors’ appointments; (vii) resident one-on-one care was reduced;

(viii) residents did not receive the medications as prescribed; and, in some instances, (ix) resident

deaths resulted. The severity of this lack of care is further evidenced by the countless number of

citations and lawsuits that have been filed against Brookdale for violating local, state, and federal

laws as a result of its understaffing and poor resident care. Accordingly, Brookdale’s level of care

was far from “high quality” or “personalized” to enrich the residents’ lives.

              vi.      Misrepresentations that Brookdale Offered “Home-Like” and 24-Hour
                       Services that the Company Wasn’t Actually Providing Due to Severe
                       Understaffing

       241.         Defendants further touted that Brookdale was able to offer specific services, such

as 24-hour assistance and home-like services when, in fact, it could not provide such services due

to severe understaffing. For example, the 2Q16 Form 10-Q represented that Brookdale provided

24-hours assistance:

       Assisted Living. The Company's Assisted Living segment includes owned or
       leased communities that offer housing and 24-hour assistance with activities of
       daily life to mid-acuity frail and elderly residents. Assisted living communities
       include both freestanding, multi-story communities and freestanding single story
       communities. The Company also operates memory care communities, which are
       freestanding assisted living communities specially designed for residents with
       Alzheimer’s disease and other dementias.




                                                    95

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 99 of 157 PageID #: 683
       242.    An identical representation appeared in the 3Q16 Form 10-Q, 1Q17 Form 10-Q,

2Q17 Form 10-Q, 3Q17 Form 10-Q, 1Q18 Form 10-Q, 2Q18 Form 10-Q, and 3Q18 Form 10-Q.

       243.    Further, a substantially similar representation to ¶241 appeared in the 1Q19 Form

10-Q and 2Q19 Form 10-Q, but referred to Assisted Living as Assisted Living and Memory Care:

       Assisted Living and Memory Care. The Company’s Assisted Living and Memory
       Care segment includes owned or leased communities that offer housing and 24-
       hour assistance with activities of daily life to mid-acuity frail and elderly
       residents. Assisted living and memory care communities include both freestanding,
       multi-story communities and freestanding, single story communities. The Company
       also provides memory care services at freestanding memory care communities that
       are specially designed for residents with Alzheimer's and other dementias.

       244.    The statements above were materially false and misleading when made because

Brookdale did not provide 24-hour assistance due to the fact it was understaffed, as evidenced by

the fact: (i) call lights went unanswered for an entire day in some instances before receiving a

response from staff ; (ii) residents were not checked on at night, resulting in some residents

wandering out of a facility unnoticed; (iii) residents, even those with plans to be constantly

monitored, wandered outside the facility without anyone noticing; and (iv) residents missed

doctors’ appointments because there was no staff. Further, Brookdale is the subject of countless

lawsuits and has received numerous citations for violation laws local, state, and federal laws as a

result of not having an adequate number of caregivers to care for the number of residents.

       245.    In addition to 24-hour assistance, Defendants continued to tout other purported

services offered by Brookdale, including a “home-like” setting. The 2Q16 Form 10-Q stated, for

example:

       We believe that we are positioned to take advantage of favorable demographic
       trends and future supply-demand dynamics in the senior living industry. We also
       believe that we operate in the most attractive sectors of the senior living industry
       with opportunities to increase our revenues through providing a combination of
       housing, hospitality services, ancillary services and health care services. Our senior
       living communities offer residents a supportive “home-like” setting, assistance

                                                96

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 100 of 157 PageID #: 684
      with activities of daily living (such as eating, bathing, dressing, toileting and
      transferring/walking) and, in certain communities, licensed skilled nursing
      services. We also provide ancillary services, including therapy and home health
      services, to our residents. Our strategy is to be the leading provider of senior living
      solutions, built on a large and growing senior housing platform. By providing
      residents with a range of service options as their needs change, we provide greater
      continuity of care, enabling seniors to “age-in-place” and thereby maintain
      residency with us for a longer period of time. The ability of residents to age-in-
      place is also beneficial to our residents and their families who are concerned with
      care decisions for their elderly relatives.

      246.   A substantially similar representations appeared in the 3Q16 Form 10-Q, stating:

      We intend to be the leading provider of senior living solutions, and we believe that
      we are positioned to take advantage of favorable demographic trends and future
      supply-demand dynamics in the senior living industry. We also believe that we
      operate in the most attractive sectors of the senior living industry with opportunities
      to increase our revenues through providing a combination of housing, hospitality
      services, ancillary services and health care services. Our senior living communities
      offer residents a supportive home-like setting, assistance with activities of daily
      living (such as eating, bathing, dressing, toileting and transferring/walking) and,
      in certain communities, licensed skilled nursing services. We also provide
      ancillary services, including therapy and home health services, to our residents. By
      providing residents with a range of service options as their needs change, we
      provide greater continuity of care, enabling seniors to “age-in-place” and thereby
      maintain residency with us for a longer period of time. The ability of residents to
      age-in-place is also beneficial to our residents and their families who are
      concerned with care decisions for their elderly relatives

      247.   A substantially similarly representation as ¶¶245-46 also appeared in the 1Q17

Form 10-Q, 2Q17 Form 10-Q, and 3Q17 Form 10-Q, stating;

      We intend to be the leading provider of senior living solutions, and we believe that
      we are positioned to take advantage of favorable demographic trends over time. We
      also believe that we operate in the most attractive sectors of the senior living industry
      with opportunities to increase our revenues through providing a combination of
      housing, hospitality services, ancillary services and health care services. Our senior
      living communities offer residents a supportive home-like setting, assistance with
      activities of daily living (such as eating, bathing, dressing, toileting and
      transferring/walking) and, in certain communities, licensed skilled nursing
      services. We also provide ancillary services, including outpatient therapy, home
      health services and hospice services, to our residents. By providing residents with a
      range of service options as their needs change, we provide greater continuity of
      care, enabling seniors to “age-in-place” and thereby maintain residency with us
      for a longer period of time. The ability of residents to age-in-place is also

                                                97

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 101 of 157 PageID #: 685
       beneficial to our residents and their families who are concerned with care
       decisions for their elderly relatives.

       248.    A substantially similar representation as ¶¶245-47 appeared in the1Q18 Form 10-

Q, 2Q18 Form 10-Q, and 3Q18 Form 10-Q, stating:

       We believe that we operate in the most attractive sectors of the senior living industry, and
       our goal is to be the first choice in senior living by being the nation’s most trusted and
       effective senior living provider and employer. Our community and service offerings
       combine housing, health care, hospitality, and ancillary services. Our senior living
       communities offer residents a supportive home-like setting, assistance with activities of
       daily living (ADL) such as eating, bathing, dressing, toileting and transferring/walking
       and, in certain communities, licensed skilled nursing services. We also provide ancillary
       services, including home health, hospice and outpatient therapy services to residents of
       many of our communities and to seniors living outside of our communities. By providing
       residents with a range of service options as their needs change, we provide greater
       continuity of care, enabling seniors to "age-in-place," which we believe enables them to
       maintain residency with us for a longer period of time. The ability of residents to age-in-
       place is also beneficial to our residents and their families who are concerned with care
       decisions for their elderly relatives. With our platform of a range of community and service
       offerings, we believe that we are positioned to take advantage of favorable demographic
       trends over time.

       249.    A similar representation also appeared in the 1Q19 Form 10-Q, stating:

       Our goal is to be the first choice in senior living by being the nation’s most trusted
       and effective senior living provider and employer. With our range of community
       and service offerings, we believe that we are positioned to take advantage of
       favorable demographic trends over time. Our community and service offerings
       combine housing with hospitality and healthcare services. Our senior living
       communities offer residents a supportive home-like setting, assistance with
       activities of daily living such as eating, bathing, dressing, toileting, and
       transferring/walking and, in certain communities, licensed skilled nursing
       services. We also provide home health, hospice, and outpatient therapy services to
       residents of many of our communities and to seniors living outside of our
       communities. By providing residents with a range of service options as their needs
       change, we provide greater continuity of care, enabling seniors to age-in-place,
       which we believe enables them to maintain residency with us for a longer period
       of time. The ability of residents to age-in-place is also beneficial to our residents
       and their families who are concerned with care decisions for their elderly
       relatives.

       250.    An identical representation as ¶249 appeared in the 2Q19 Form 10-Q but updated

for as of June 30, 2019.

                                                98

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 102 of 157 PageID #: 686
       251.    A similar representation to that in ¶249 appeared in the 2016 Form 10-K, stating:

       Our senior living communities offer residents a supportive home-like setting,
       assistance with activities of daily living (“ADLs”) (such as eating, bathing,
       dressing, toileting and transferring/walking) and, in certain communities,
       licensed skilled nursing services. We also provide ancillary services, including
       outpatient therapy, home health services and hospice services, to our residents. By
       providing residents with a range of service options as their needs change, we
       provide greater continuity of care, enabling seniors to “age-in-place” and thereby
       maintain residency with us for a longer period of time. The ability of residents to
       age-in-place is also beneficial to our residents and their families who are
       concerned with care decisions for their elderly relatives.

       252.    A substantially similar representation as ¶251 appeared in the 2017 Form 10-K:

       Our senior living communities offer residents a supportive home-like setting,
       assistance with activities of daily living ("ADL") such as eating, bathing,
       dressing, toileting and transferring/walking and, in certain communities,
       licensed skilled nursing services. We also provide ancillary services, including
       home health, hospice and outpatient therapy services to residents of many of our
       communities and to seniors living outside of our communities. By providing
       residents with a range of service options as their needs change, we provide greater
       continuity of care, enabling seniors to "age-in-place," which we believe enables
       them to maintain residency with us for a longer period of time. The ability of
       residents to age-in-place is also beneficial to our residents and their families who
       are concerned with care decisions for their elderly relatives. With our platform of
       a range of community and service offerings, we believe that we are positioned to
       take advantage of favorable demographic trends over time.

       253.    An identical representation as the one in ¶252 also appeared in the 2018 Form 10-

K and 2019 Form 10-K.

       254.    The statements above were materially false and misleading when made because

Brookdale intentionally and systemically understaffed its facilities so that there were not enough

caregivers to perform the services and care that was promised to residents or required to meet even

the most basic needs. Brookdale’s staffing was so deficient that, in some instances, there was only

1 caregiver per 100 residents, or no caregiver at all. Further, in order to increase occupancy,

residents were placed in facilities regardless of whether those facilities could provide sufficient

care for their level of acuity. As a result of its understaffing, numerous instances of neglect and

                                                99

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 103 of 157 PageID #: 687
lack of care occurred, including that: (i) residents did not receive assistance after pushing a call

light, sometimes waiting almost an entire day before receiving a response; (ii) residents were not

checked on at night, resulting in some residents wandering out of a facility unnoticed; (iii) residents

were unsupervised; (iv) residents who fell or were otherwise injured went hours or days before

being found; (v) residents wandered outside the facility without anyone noticing; (vi) residents

missed doctors’ appointments; (vii) resident one-on-one care was reduced; (viii) residents did not

receive the medications as prescribed; and, in some instances, (ix) resident deaths resulted. The

severity of this lack of care is further evidenced by the countless number of citations and lawsuits

that have been filed against Brookdale for violating local, state, and federal laws as a result of its

understaffing and poor resident care.

       255.    In addition, the 2016 Form 10-K touted the purported specific services offered by

Brookdale, stating:

       Retirement Centers

       Our retirement center communities are primarily designed for middle to upper
       income seniors generally age 75 and older who desire an upscale residential
       environment providing the highest quality of service. The majority of our
       retirement center communities consist of both independent and assisted living units
       in a single community, which allows residents to “age-in-place” by providing
       them with a continuum of senior independent and assisted living services. While
       the number varies depending upon the particular community, as of December 31,
       2016 approximately 78.2% of all of the units at our retirement center communities
       are independent living units, with the balance of units licensed for assisted living.

       Our retirement center communities are large multi-story buildings containing on
       average 189 units with extensive common areas and amenities. Residents may
       choose from studio, one-bedroom and two-bedroom units, depending upon the
       specific community. Each retirement center community provides residents with
       basic services such as meal service, 24-hour emergency response, housekeeping,
       concierge services, transportation and recreational activities. Most of these
       communities also offer custom tailored supplemental care services at an
       additional charge, which may include medication reminders, check-in services
       and escort and companion services.



                                                 100

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 104 of 157 PageID #: 688
    In addition to the basic services, our retirement center communities that include
    assisted living also provide residents with supplemental care service options to
    provide assistance with ADLs. The levels of care provided to residents vary from
    community to community depending, among other things, upon the licensing
    requirements and healthcare regulations of the state in which the community is
    located.

    Residents in our retirement center communities are able to maintain their
    residency for an extended period of time due to the range of service options
    available to residents (not including skilled nursing) as their needs change.
    Residents with cognitive or physical frailties and higher level service needs are
    accommodated with supplemental services in their own units or, in certain
    communities, are cared for in a more structured and supervised environment on
    a separate wing or floor. These communities also generally have a dedicated
    assisted living staff, including nurses at the majority of communities, and
    separate assisted living dining rooms and activity areas.

    Retirement center communities that we own or lease are included in our Retirement
    Centers segment, and retirement center communities for which we provide
    management services for third parties or unconsolidated ventures in which we have
    an ownership interest are included in our Management Services segment. As of
    December 31, 2016, our Retirement Center segment consisted of 93 retirement
    center communities with 17,094 units, representing 16.5% of our total senior living
    capacity, and 36 retirement center communities with 7,275 units were included in
    our Management Services segment, representing 7.0% of our total senior living
    capacity. In the aggregate, these retirement center communities represented 23.5%
    of our total senior living capacity.

    Assisted Living

    Our assisted living communities offer housing and 24-hour assistance with ADLs
    to mid-acuity frail and elderly residents. Our assisted living communities include
    both freestanding, multi-story communities with more than 50 beds and smaller,
    freestanding single story communities with less than 50 beds. Depending upon the
    specific location, the community may include (i) private studio, one-bedroom and
    one-bedroom deluxe apartments, or (ii) individual rooms for one or two residents
    in wings or “neighborhoods” scaled to a single-family home, which includes a
    living room, dining room, patio or enclosed porch, laundry room and personal care
    area, as well as a caregiver work station.

    We also operate memory care communities, which are freestanding assisted living
    communities specially designed for residents with Alzheimer’s disease and other
    dementias requiring the attention, personal care and services needed to help
    cognitively impaired residents maintain a higher quality of life. Our memory care
    communities have from 8 to 75 beds and some are part of a campus setting which
    includes a freestanding assisted living community.

                                           101

Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 105 of 157 PageID #: 689
       All residents at our assisted living and memory care communities receive the
       basic care level, which includes ongoing health assessments, three meals per day
       and snacks, coordination of special diets planned by a registered dietitian,
       assistance with coordination of physician care, social and recreational activities,
       housekeeping and personal laundry services. In some locations we offer our
       residents exercise programs and programs designed to address issues associated
       with early stages of Alzheimer's and other forms of dementia. In addition, we offer
       at additional cost, higher levels of personal care services to residents at these
       communities who are very physically frail or experiencing early stages of
       Alzheimer’s disease or other dementia and who require more frequent or
       intensive physical assistance or increased personal care and supervision due to
       cognitive impairments.

       256.    The 2017 Form 10-K contained an identical representation as that in ¶255 but

updated for fiscal year 2017.

       257.    The 2018 Form 10-K contained a similar representation, stating:

       Independent Living Communities

       Our independent living communities are primarily designed for middle to upper
       income seniors who desire an upscale residential environment providing the
       highest quality of service. A number of our independent living residents relocate
       to one of our communities in order to be in a metropolitan area that is closer to
       their adult children. The majority of our independent living communities consist
       of both independent and assisted living units in a single community, which allows
       residents to age-in-place by providing them with a continuum of senior
       independent and assisted living services. While the number varies depending
       upon the particular community, as of December 31, 2018 approximately 78.5% of
       all of the units at our independent living communities were independent living
       units, with the balance of the units licensed for assisted living and memory care.

                                       *       *      *

       Each independent living community provides residents with basic services such
       as meal service, 24-hour emergency response, housekeeping, concierge services,
       transportation and recreational activities. Most of these communities also offer
       custom tailored personal care services at an additional charge, which may
       include medication reminders, check-in services and escort and companion
       services.

       In addition to the basic services, our independent living communities that
       include assisted living also provide residents with personal care service options
       to provide assistance with ADLs. The levels of care provided to residents vary

                                              102

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 106 of 157 PageID #: 690
    from community to community depending, among other things, upon the licensing
    requirements and healthcare regulations of the state in which the community is
    located.

    Residents in our independent living communities are able to maintain their
    residency for an extended period of time due to the range of service options
    available to residents (not including skilled nursing) as their needs change.
    Residents with cognitive or physical frailties and higher level service needs are
    accommodated with supplemental services in their own units or, in certain
    communities, are cared for in a more structured and supervised environment on
    a separate wing or floor. These communities also generally have a dedicated
    assisted living staff and separate assisted living dining rooms and activity areas.

    Assisted Living and Memory Care Communities

    Our assisted living and memory care communities offer housing and 24-hour
    assistance with ADLs to mid-acuity frail and elderly residents. Residents
    typically enter an assisted living or memory care community due to a relatively
    immediate need for services that may have been triggered by a medical event. Our
    assisted living and memory care communities include both freestanding, multi-
    story communities with more than 50 beds, and smaller, freestanding single story
    communities. Depending upon the specific location, the community may include
    (i) private studio, one-bedroom and one-bedroom deluxe apartments, or (ii)
    individual rooms for one or two residents in wings or "neighborhoods" scaled to a
    single-family home, which includes a living room, dining room, patio or enclosed
    porch, laundry room and personal care area, as well as a caregiver work station.

    We also provide memory care services at freestanding memory care communities
    that are specially designed for residents with Alzheimer's and other dementias. Our
    freestanding memory care communities have approximately 20 to 70 beds and
    some are part of a campus-like setting which includes a freestanding assisted living
    community. As of December 31, 2018, we provide memory care services at 462
    of our communities, aggregating 11,860 memory care units across our segments.
    These communities include 115 freestanding memory care communities with
    4,473 units included in our Assisted Living and Memory Care segment.

    All residents at our assisted living and memory care communities are eligible to
    receive the basic care level, which includes ongoing health assessments, three
    meals per day and snacks, coordination of special diets planned by a registered
    dietitian, assistance with coordination of physician care, social and recreational
    activities, housekeeping and personal laundry services. In some locations we
    offer our residents exercise programs and programs designed to address issues
    associated with early stages of Alzheimer's and other dementias. In addition, we
    offer at additional cost, higher levels of personal care services to residents at
    these communities who are very physically frail or who require more frequent



                                            103

Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 107 of 157 PageID #: 691
    or intensive physical assistance or increased personal care and supervision due
    to cognitive impairments.

    258.   The 2019 Form 10-K contained a substantially similar representation, stating:

    Independent Living Communities

    Our independent living communities are primarily designed for middle to upper
    income seniors who desire a change in lifestyle within a residential environment to
    live life to the fullest. A number of our independent living residents relocate to one
    of our communities in order to be in a metropolitan area that is closer to their adult
    children. The majority of our independent living communities consist of both
    independent and assisted living units in a single community, which allows
    residents to age-in-place by providing them with a broad continuum of senior
    independent and assisted living services. While the number varies depending upon
    the particular community, as of December 31, 2019 approximately 80% of all of
    the units at our independent living communities were independent living units, with
    the balance of the units licensed for assisted living and memory care.

    Our independent living communities generally are large multi-story buildings
    averaging 184 units with extensive common areas and amenities. Residents may
    choose from studio, one-bedroom, and two-bedroom units, depending upon the
    specific community. Each independent living community provides residents with
    basic services such as dining service options, 24-hour emergency response,
    housekeeping, and recreational activities. Most of these communities also offer
    custom tailored concierge and personal assistance/private duty services at an
    additional charge, which may include medication reminders, check-in,
    transportation, shopping, escort, and companion services.

    In addition to the basic services, our independent living communities that include
    assisted living also provide residents with personal care and convenience service
    options to provide assistance with ADLs. The levels of care provided to residents
    vary from community to community depending, among other things, upon the
    licensing requirements and healthcare regulations of the state in which the
    community is located.

    Residents in our independent living communities are able to maintain their
    residency for an extended period of time due to the range of service options
    available (not including skilled nursing). Residents with cognitive or physical
    frailties and higher level service needs are accommodated with supplemental
    services in their own units or, in certain communities, are cared for in a more
    structured and supervised environment on a separate wing or floor. These
    communities also generally have a dedicated assisted living staff and separate
    assisted living dining rooms and activity areas.

    Assisted Living and Memory Care Communities

                                             104

Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 108 of 157 PageID #: 692
      Our assisted living and memory care communities offer housing and 24-hour
      assistance with ADLs to mid-acuity and frail elderly residents. Residents typically
      enter an assisted living or memory care community due to a relatively immediate
      need for services that may have been triggered by a medical event. Our assisted
      living and memory care communities include both freestanding, multi-story
      communities with more than 50 beds, and smaller, freestanding, single story
      communities. Depending upon the specific location, the community may include
      (i) private studio, one-bedroom, and one-bedroom deluxe apartments, or (ii)
      individual rooms for one or two residents in wings or "neighborhoods" scaled to a
      single-family home, which includes a living room, dining room, patio or enclosed
      porch, laundry room, and personal care area, as well as a caregiver work station.

      We also provide memory care services at freestanding memory care communities
      that are specially designed for residents with dementia, including Alzheimer's
      disease and other forms of cognitive impairment. Our freestanding memory care
      communities have approximately 20 to 70 beds and some are part of a campus-like
      setting which includes a freestanding assisted living community. As
      of December 31, 2019, we provide memory care services at 392 of our
      communities, aggregating 10,350 memory care units across our segments. These
      communities include 112 freestanding memory care communities with 4,347 units
      included in our Assisted Living and Memory Care segment.

      All residents at our assisted living and memory care communities are eligible to
      receive the basic care level, which includes ongoing health assessments, three
      meals per day and snacks, 24-hour staff assistance, coordination of special diets
      planned by a registered dietitian, assistance with coordination of physician care,
      social and recreational activities, housekeeping, and personal laundry services.
      In some locations we offer our residents exercise programs and programs
      designed to address issues associated with early stages of Alzheimer's disease and
      other dementias. For an additional cost at these communities, we offer higher
      levels of personal care services to residents who are more physically frail or
      require more frequent or intensive physical assistance or increased personal care
      and supervision due to cognitive impairments.

      As a result of their progressive decline in cognitive abilities, residents at our
      memory care units typically require higher levels of personal care and services
      than in assisted living and therefore pay higher monthly service fees. Specialized
      services include assistance with ADLs, behavior management, and an activities
      program, the goal of which is to provide a normalized environment that supports
      residents' remaining functional abilities.

      259.   The statements above were materially false and misleading when made because

Brookdale did not provide residents with services to age-in-place due to the fact it was



                                             105

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 109 of 157 PageID #: 693
understaffed, as evidenced by the fact: (i) call lights went unanswered for an entire day in some

instances before receiving a response from staff ; (ii) residents were not checked on at night,

resulting in some residents wandering out of a facility unnoticed; (iii) residents, even those with

plans to be constantly monitored, wandered outside the facility without anyone noticing; and (iv)

residents missed doctors’ appointments because there was no staff. Further, Brookdale is the

subject of countless lawsuits and has received numerous citations for violation laws local, state,

and federal laws as a result of not having an adequate number of caregivers to care for the number

of residents.

       260.      Among Brookdale’s competitive strengths, the 2016 Form 10-K identified, in part,

the following:

       Ability to provide a broad spectrum of care. Given our diverse mix of retirement
       centers, assisted living communities and CCRCs, as well as our ancillary services
       offerings, we are able to meet a wide range of our customers’ needs. We believe
       that we are one of the few companies in the senior living industry with this
       capability and the only company that does so at scale on a national basis. We
       believe that our multiple product offerings create marketing synergies and cross-
       selling opportunities.

       261.      The 2017 Form 10-K, 2018 Form 10-K, and 2019 Form 10-K contained identical

representations

       262.      The statements above, including that Brookdale offered the “full continuum of

services”, a “supportive home-like setting,” “assistance with activities of daily living” “such as

eating, bathing, dressing, toileting, and transferring/walking and . . . licensed skilled nursing

services,” were materially false and misleading when made because Brookdale intentionally and

systemically understaffed its facilities so that there were not enough caregivers to perform the

services and care that was promised to residents or required to meet even the most basic needs.

Brookdale’s staffing was so deficient that, in some instances, there was only 1 caregiver per 100



                                               106

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 110 of 157 PageID #: 694
residents, or no caregiver at all. Further, in order to increase occupancy, residents were placed in

facilities regardless of whether those facilities could provide sufficient care for their level of acuity.

As a result of its understaffing, numerous instances of neglect and lack of care occurred, including

that: (i) residents did not receive assistance after pushing a call light, sometimes waiting almost an

entire day before receiving a response; (ii) residents were not checked on at night, resulting in

some residents wandering out of a facility unnoticed; (iii) residents were unsupervised; (iv)

residents who fell or were otherwise injured went hours or days before being found; (v) residents

wandered outside the facility without anyone noticing; (vi) residents missed doctors’

appointments; (vii) resident one-on-one care was reduced; (viii) residents did not receive the

medications as prescribed; and, in some instances, (ix) resident deaths resulted. The severity of

this lack of care is further evidenced by the countless number of citations and lawsuits that have

been filed against Brookdale for violating local, state, and federal laws as a result of its

understaffing and poor resident care.

            vii.      Materially False and Misleading Statements Concerning Compliance with
                      Internal Policies

        263.       Throughout the Class Period, Defendants represented that Brookdale was in

compliance with its own internal polices, including those that mandate certain staffing and care

requirements. These statements were materially false and misleading because Brookdale was in

violation of such polices, as a result of its understaffing and in ability to adequately perform basic

services for its guests. These violations resulted in numerous citations by state authorities and

lawsuits.

        264.       For example, the 2016 Form 10-K misrepresented that Brookdale had implemented

its own policies and procedures to ensure adequate and high levels of care in addition to local and

state laws and regulations. For example, the 2016 Form 10-K stated:

                                                   107

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 111 of 157 PageID #: 695
    We have implemented intensive standards, policies and procedures and systems,
    including detailed staff manuals and training materials, which we believe have
    contributed to high levels of customer service. We have centralized accounting,
    finance and other operating functions in our support centers so that, consistent with
    our operating philosophy, community-based personnel can focus on resident care,
    family connections and efficient operations. Our operating procedures include
    securing national vendor contracts to obtain lower pricing for certain services such
    as food, energy and insurance, implementing effective budgeting and financial
    controls at each community, and establishing standardized training and operations
    procedures. We have also established company-wide policies and procedures
    relating to, among other things: resident care; community design and community
    operations; billing and collections; accounts payable; finance and accounting; risk
    management; development of employee training materials and programs;
    marketing activities; the hiring and training of management and other community-
    based personnel; compliance with applicable local and state regulatory
    requirements; and implementation of our acquisition, development and leasing
    plans.

 265.      The 2017 Form 10-K similarly stated:

    We have implemented intensive standards, policies and procedures and systems,
    including detailed staff manuals and training materials, which we believe have
    contributed to high levels of customer service. Further, we believe our centralized
    support infrastructure allows our community-based leaders and personnel to focus
    on resident care and family connections. Our operating procedures include securing
    national vendor contracts to obtain lower pricing for certain services such as food,
    supplies and insurance, implementing effective budgeting and financial controls at
    each community, and establishing standardized training and operations
    procedures. We have also established company-wide policies and procedures
    relating to, among other things: resident care; community design and community
    operations; billing and collections; accounts payable; finance and accounting; risk
    management; development of employee training materials and programs;
    marketing activities; the hiring and training of management and other community-
    based personnel; compliance with applicable local and state regulatory
    requirements; and implementation of our acquisition, development and leasing
    plans.

 266.      The 2018 Form 10-K similarly stated:

    Operations Overview

    We have implemented intensive standards, policies and procedures and systems,
    including detailed staff manuals and training materials, which we believe have
    contributed to high levels of customer service. Further, we believe our centralized
    support infrastructure allows our community-based leaders and personnel to focus
    on resident care and family connections.

                                            108

Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 112 of 157 PageID #: 696
    Consolidated Corporate Operations Support

    We have developed a centralized support infrastructure and services platform,
    which provides us with a significant operational advantage over local and regional
    operators of senior living communities. The size of our business also allows us to
    achieve increased efficiencies with respect to various corporate functions such as
    procurement, human resources, finance, accounting, legal, information technology
    and marketing. We are also able to realize cost efficiencies in the purchasing of
    food, supplies, insurance, benefits, and other goods and services. In addition, we
    have established centralized operations groups to support all of our product lines
    and communities in areas such as training, regulatory affairs, asset management,
    dining and procurement. We have also established company-wide policies and
    procedures relating to, among other things: resident care; community design and
    community operations; billing and collections; accounts payable; finance and
    accounting; risk management; development of employee training materials and
    programs; marketing activities; the hiring and training of management and other
    community-based personnel; compliance with applicable local and state regulatory
    requirements; and implementation of our acquisition, development and leasing
    plans.

 267.       The 2019 Form 10-K contained a substantially similar representation, stating:

    Operations Overview

    We have implemented intensive standards, policies and procedures, and systems,
    including detailed staff resources and training materials, which we believe have
    contributed to high levels of customer service. Further, we believe our centralized
    support infrastructure allows our community-based leaders and personnel to focus
    on resident care and family connections.

    Consolidated Corporate Operations Support

    We have developed a centralized support infrastructure and services platform, which
    provides us with a significant operational advantage over local and regional
    operators of senior living communities. The size of our business also allows us to
    achieve increased efficiencies with respect to various corporate functions such as
    procurement, human resources, finance, accounting, legal, information technology,
    and marketing. We are also able to realize cost efficiencies in the purchasing of food,
    supplies, insurance, benefits, and other goods and services. In addition, we have
    established centralized operations groups to support all of our product lines and
    communities in areas such as training, regulatory affairs, asset management, dining,
    clinical services, sales, customer engagement, marketing, and procurement. We have
    also established company-wide policies and procedures relating to, among other
    things: resident care; community design and community operations; billing and
    collections; accounts payable; finance and accounting; risk management;

                                              109

Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 113 of 157 PageID #: 697
      development of associate training materials and programs; advertising and
      marketing activities; the hiring and training of management and other community-
      based personnel; compliance with applicable local and state regulatory
      requirements; and implementation of our acquisition, development, and leasing
      plans.

       268.    The 2016 Form 10-K further stated that Brookdale maintains a quality assurance

program that conducts inspections to monitor the quality of service:

       Quality Assurance

       We maintain quality assurance programs at each of our communities through
       our corporate and regional staff. Our quality assurance programs are designed
       to achieve a high degree of resident and family member satisfaction with the care
       and services that we provide. Our quality control measures include, among other
       things, community inspections conducted by corporate staff on a regular basis.
       These inspections cover the appearance of the exterior and grounds; the
       appearance and cleanliness of the interior; the professionalism and friendliness of
       staff; quality of resident care (including assisted living services, nursing care,
       therapy and home health programs); the quality of activities and the dining
       program; observance of residents in their daily living activities; and compliance
       with government regulations. Our quality control measures also include the
       survey of residents and family members on a regular basis to monitor their
       perception of the quality of services provided to residents.

       In order to foster a sense of community as well as to respond to residents’ needs
       and desires, at many of our communities, we have established a resident council
       or other resident advisory committee that meets monthly with the Executive
       Director of the community. Separate resident committees also exist at many of
       these communities for food service, activities, marketing and hospitality. These
       committees promote resident involvement and satisfaction and enable community
       management to be more responsive to the residents’ needs and desires.

       269.    The 2017 Form 10-K contained an identical representation. A substantially similar

representation appeared in the 2018 Form 10-K, stating:

       Quality Assurance

       We maintain quality assurance programs at each of our communities through
       our corporate and regional staff. Our quality assurance programs are designed
       to achieve a high degree of resident and family member satisfaction with the care
       and services that we provide. Our quality control measures include, among other
       things, community inspections conducted by corporate staff on a regular basis.
       These inspections cover the appearance of the exterior and grounds; the

                                               110

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 114 of 157 PageID #: 698
           appearance and cleanliness of the interior; the professionalism and friendliness of
           staff; quality of resident care (including assisted living services, nursing care,
           therapy and home health programs); the quality of activities and the dining
           program; observance of residents in their daily living activities; and compliance
           with government regulations. Our quality control measures also include the
           survey of residents and family members on a regular basis to monitor their
           perception of the quality of services provided to residents.

           In order to foster a sense of community as well as to respond to residents' needs
           and desires, at many of our communities, we have established a resident council
           or other resident advisory committee that meets monthly with the Executive
           Director of the community. Separate resident committees also exist at many of
           these communities for food service, activities, marketing and hospitality. These
           committees promote resident involvement and satisfaction and enable community
           management to be more responsive to the residents’ needs and desires.

           270.   The 2019 Form 10-K contained a nearly identical representation as ¶¶268-69

stating:

           Quality Assurance

           We maintain quality assurance programs at each of our communities through
           our corporate and regional staff. Our quality assurance programs are designed
           to achieve a high degree of resident and family member satisfaction through the
           care and services that we provide. Our quality control measures include, among
           other things, community inspections conducted by corporate staff on a regular
           basis. These inspections cover the appearance of the exterior and grounds; the
           appearance and cleanliness of the interior; the professionalism and friendliness of
           staff; quality of resident care (including assisted living services, nursing care,
           therapy, and home health programs); the quality of activities and the dining
           program; observance of residents in their daily living activities; and compliance
           with government regulations. Our quality control measures also include the
           survey of residents and family members on a regular basis to monitor their
           perception of the quality of services we provide to residents.

           In order to foster a sense of belonging and engagement, as well as to respond to
           residents' needs and desires, at many of our communities, we have established a
           resident council or other resident advisory committees that meet at least monthly
           with the Executive Director of the community. Separate resident committees also
           exist at many of these communities for food service, activities, marketing, and
           hospitality. These committees promote resident involvement and satisfaction and
           enable community management to be more responsive to their residents' needs
           and desires.



                                                  111

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 115 of 157 PageID #: 699
       271.    The statements above concerning compliance with Brookdale’s own internal

policies and procedure and quality assurance were materially false and misleading when made

because: (i) Brookdale was violating its own policies and procedures by not providing adequate

staffing as residents were promised, which resulted in inadequate care and, in certain instances,

patient injury or death; (ii) Brookdale was not performing its quality assurance inspections; and

(iii) when Brookdale did perform a quality assurance inspection, multiple violations and

compliance issues were found, including violations of regulations, yet according to CW1 and

CW5, nothing was done to enforce the Company’s internal policies or to correct such problems.

           viii.    Materially False and misleading Statements Concerning An Increase in
                    Occupancy

       272.    Throughout the Class Period, Defendants made material misrepresentations that

occupancy had increased at Brookdale’s facilities but failed to disclose that the occupancy only

increased because Defendants induced new residents with false promises of high quality care with

sufficient staffing to allow the resident to age in place. For example, The November 1, 2016 Press

Release reported:

       Weighted average same-community senior housing occupancy increased 40 basis
       points from the second quarter of 2016, and senior housing same community
       average monthly revenue per occupied unit increased 3.2% from the third quarter
       of 2015.
   273.        During the 3Q16 Call, Defendant Baier stated:

       Our third quarter 2016 average occupancy for the consolidated senior housing
       portfolio was 86.2% versus 85.8% in second quarter 2016, a 40 basis points
       sequential increase. Our revenue growth continues to be impacted by lower year-
       over-year occupancy. Our weighted average occupancy for third quarter 2016 was
       50 basis points lower than Quarter 4 of 2015. At the same time, the year-over-year
       same-store occupancy decline narrowed to 100 basis points in the third quarter
       compared to 120 basis points in the second quarter. As we said before, we expected
       to make more progress on occupancy but the impact of new supply in our midsized
       market was greater than we expected it to be. We are continuing to achieve solid
       year-over-year rate growth. Our third quarter 2016 same community revenue per
       occupied unit increased 3.2% on a year-over-year basis. We continue to see a decent
                                               112

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 116 of 157 PageID #: 700
       pricing environment in the aggregate, with the ability to pass on cost effectively
       and a system in place that routinely updates resident care fee charges when acuity
       rises. However, given the competitive environment, we increased the use of our
       discounts and incentives in certain markets, which negatively impacted our rate
       growth, resulting in being below our expectations of our revenue rate growth. As
       you would expect, the lower-than-expected occupancy and rate resulted in lower
       revenue growth than we anticipated.

       274.    With respect to the Senior Housing segment, the May 8, 2017 Press Release stated:

       Same community revenue for the consolidated senior housing portfolio for the three
       months ended March 31, 2017 increased 0.8% over the corresponding period in
       2016. Same community RevPAR increased 0.8% in the first quarter of 2017 from
       the first quarter of 2016, driven by an increase in same community RevPOR of
       2.0% and a decline in weighted average unit occupancy of 100 basis points.
       Consolidated same community facility operating expenses for the first quarter of
       2017 increased by 0.1% over the first quarter of 2016, evidencing strong cost
       controls. As a result, same community operating income for the consolidated senior
       housing portfolio for the first quarter of 2017 increased by 2.0% from the first
       quarter of 2016, to $298.0 million.

       275.    The statements above were materially false and misleading when made because: (i)

Defendants failed to disclose that Brookdale increased occupancy by inducing residents to come

to Brookdale’s facilities with false promises of a high quality of services and care, sufficient

staffing, and superior quality of life so they could age in place; (ii) Brookdale rushed residents into

its facilities with the wrong and usually insufficient level of care in order to report higher

occupancy; (iii) the residents that were rushed in only lasted a couple weeks before having to move

out because their level of acuity could not be met; and, as a result, (iv) Brookdale was not

experiencing an increase in occupancy.

        276. In November 5, 2018 Press Release, defendant Baier is quoted as touting

Brookdale’s occupancy as exceeding the industry:

       Lucinda (“Cindy”) Baier, Brookdale’s President and CEO, said “For the third
       quarter on a sequential basis, we were pleased to have outperformed the industry
       in occupancy growth. On a year-over-year basis, senior housing RevPAR
       improved 2.9%, driven by our Retirement Centers improvements of 5.8% in
       RevPAR and 190 bps in occupancy. The Retirement Centers outperformed the

                                                 113

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 117 of 157 PageID #: 701
       industry and benefited from our community portfolio optimization. While the
       industry will continue to face headwinds from oversupply and a tight labor market,
       we remain focused on improving what we control. We are executing our turnaround
       strategy and making investments in our associates to build the best team in the
       industry. We believe that this strategy will allow us to deliver our mission to more
       seniors and provide long-term value to our shareholders.

       277.    With respect to the Senior Housing segment, the 2Q19 Form 10-Q reported an

increase in weighted occupancy:

       The decrease in the segment’s resident fees was primarily attributable to the
       disposition of 17 communities since the beginning of the prior year period, which
       resulted in $29.2 million less in resident fees during the three months ended June
       30, 2019 compared to the prior year period. The decrease in resident fees was
       partially offset by the increase in the segment’s same community RevPAR,
       comprised of a 2.7% increase in same community RevPOR and a 50 basis points
       increase in same community weighted average occupancy. The increase in the
       segment’s same community RevPOR was primarily the result of in-place rent
       increases.

       278.    In connection with the February 18, 2020 Press Release, Brookdale also held an

investor conference call on February 19, 2019 to discuss the Company’s fourth quarter and full

year 2019 financial results (the “4Q19 Call”). Defendants Baier and Swain participated on the call.

Defendant Baier commented:

       Focusing on the fourth quarter 2019, NIC senior housing occupancy increased
       20 basis points on a sequential basis. Brookdale again exceeded NIC by
       increasing 30 basis points on a same-community basis. Brookdale's RevPAR, on
       a same-community basis, increased 20 basis points sequentially. On a year-over-
       year basis, RevPAR grew 2.1% for the fourth quarter and 1.9% for the full year.
       This is strong evidence that our strategy to turn around senior living operations,
       drive top line growth and win locally has been and will continue to be successful.

       279.    Defendant Swain also reported on operating results during the 4Q19 Call, stating:

       Thank you, Cindy. Last year, we delivered on significant milestones. This
       momentum will set us up for EBITDA growth in 2020. I'll provide highlights as
       they relate to the fourth quarter and full year 2019 financial results, then I'll provide
       you with the building blocks to deliver 2020 guidance. Starting with 2019, we
       achieved full year financial results within or better than our original guidance
       ranges despite a very competitive market. Annual same-community revenue grew

                                                 114

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 118 of 157 PageID #: 702
       1.9% year-over-year, and fourth quarter revenue increased both sequentially and on
       a year-over-year basis. Brookdale delivered the best in-year occupancy
       improvement since before the Emeritus merger 5 years ago as same-community
       occupancy increased sequentially in the third and fourth quarters.

                                               ***
       Starting with senior housing, same-community fourth quarter revenue improved
       2.1% compared to the prior year quarter, and for the full year, improved 1.9%. Our
       focus on improving rate growth in 2019 drove stronger financial results. We passed
       through larger in-place rent increases by linking them to higher labor investments.
       We also maintained overall price discipline while flexing pricing in select markets
       when necessary to remain competitive. Because of these actions, 2019 annual
       RevPOR increased 2.9% compared to last year's annual increase of 1.2%. For the
       segments, independent living revenue growth was 1.1% for the fourth quarter and
       2.5% annually compared to the prior year periods. This growth was largely driven
       by rate increases. For the full year, independent living occupancy increased 10
       basis points. While it remains a tough competitive environment for independent
       living, we're excited that we were able to grow occupancy.

       280.    The statements above were materially false and misleading when made because: (i)

Defendants failed to disclose that Brookdale increased occupancy by inducing residents to come

to Brookdale’s facilities with false promises of a high quality of services and care, sufficient

staffing, and superior quality of life so they could age in place; (ii) Brookdale rushed residents into

its facilities with the wrong and usually insufficient level of care in order to report higher

occupancy; (iii) the residents that were rushed in only lasted a couple weeks before having to move

out because their level of acuity could not be met; and, as a result, (iv) Brookdale was not

experiencing an increase in occupancy.

VI.    THE TRUTH IS REVEALED

       281.    On April 30, 2020, the Nashville Business Journal, which has a national audience

of 14.6 million monthly unique online visitors, 1.3 million weekly print readers, and 213,000

annual event attendees, published an article titled “Lawsuit accuses Brentwood health care giant

of deception, understaffing,” which publicly reported for the first time that a proposed class action


                                                 115

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 119 of 157 PageID #: 703
lawsuit had been filed by a Brookdale resident against Brookdale accusing the Company of, among

other things, purposeful “chronically insufficient staffing” at its facilities in an effort to meet

financial benchmarks since at least April 24, 2016. Plaintiff Gunza was a resident of Brookdale’s

Reynolds Road facility and experienced first-hand the Company’s grossly inadequate staffing.

       282.    Specifically, the article stated:

       Weeks after announcing plans to hire thousands of workers, Brookdale Senior
       Living Inc. is facing allegations of understaffing.

       In a proposed class-action lawsuit filed in the U.S. District Court of Middle
       Tennessee, the Brentwood-based senior-living operator is accused of purposeful
       “chronically insufficient staffing” at its facilities in an effort to meet financial
       benchmarks. According to the filing, Brookdale misled residents and their families
       when it promised basic care and daily living services.

       The lawsuit claims that the proposed class of plaintiffs — who are current and
       former residents of 56 Brookdale facilities in North Carolina — “have not received
       the care and services they paid for.” The lawsuit asks for damages and for
       Brookdale to “stop the unlawful and fraudulent practices.”

       Brookdale has yet to file a response but denied the claims in an emailed statement:

           “The health and wellbeing of our residents is Brookdale’s top priority. We
           absolutely disagree with the allegations in the suit and believe the complaint
           is completely without merit.”

       Brookdale (NYSE: BKD) is the nation’s largest senior-living community operator,
       with more than 750 facilities in 45 states. The company reported $4 billion of
       revenue in 2019, making it one of Nashville’s largest publicly traded health care
       companies, according to Nashville Business Journal research.

       The company has approximately 38,400 full-time employees nationwide, according
       to its 2019 earnings report filed with the U.S. Securities and Exchange Commission.

       283.    The Gunza lawsuit also caught the attention of McKnight’s Senior Living, a

national media brand, which published an April 30, 2020 article titled “Brookdale says lawsuit

questioning marketing materials, residency agreements ‘completely without merit.’” The

McKnight article stated:



                                                   116

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 120 of 157 PageID #: 704
    The country’s largest senior living company is facing a potential class-action
    lawsuit over alleged unfair trade practices and alleged failure to provide
    promised services at dozens of its assisted living communities.

    The complaint, filed April 24 in the U.S. District Court of the Middle District of
    Tennessee, Nashville Division, claims that Brentwood, TN-based Brookdale
    Senior Living misled residents and their families about personalized services and
    staffing levels at its assisted living communities through its marketing materials
    and residency agreements. Brookdale disagrees.

    “The health and wellbeing of our residents is Brookdale’s top priority,” Heather
    Hunter, a senior public relations specialist at Brookdale, told McKnight’s Senior
    Living. “We absolutely disagree with the allegations in the suit and believe the
    complaint is completely without merit.”

    The company operated at least 56 communities in North Carolina during the time
    period covered by the lawsuit. The complaint anticipates that more than 5,000
    current and former residents could be part of the class action status if it is certified.

    The suit is being brought under the North Carolina Uniform Declaratory Judgment
    Act and the North Carolina Unfair and Deceptive Trade Practices Act.

    It alleges that Brookdale participated in “systemic unfair and deceptive” trade
    practices and breaches of contract beginning in April 2016 by engaging in
    “inherently flawed and deceptive” staffing practices, and then misleading
    residents and families through misrepresentations and misleading statements in
    marketing materials and residency agreements. The suit further alleges that
    “every resident, regardless of need level, was deprived of services that were
    needed and paid for based on inadequate staffing levels.

    The complaint was filed by Peggy Fisher on behalf of her brother George Gunza, a
    resident of Brookdale Reynolda Road, an assisted living community in Winston-
    Salem, NC. Fisher, acting power of attorney, withdrew Gunza from the community
    in May 2018 as a result of staffing she said was insufficient to meet her brother’s
    needs.

    The complaint states that Brookdale, through its marketing and sales materials,
    promised tailored services to meet the individualized needs of its residents but
    “systematically and willfully understaffed its facility to boost its profitability.”
    Residents and families, the complaint states, were misled that communities would
    meet basic care needs and daily living services.

    According to the complaint, Brookdale used its own service agreement software
    algorithm to enforce corporate-determined staffing levels rather than using
    personal service assessments of each resident’s care and service needs. Residents
    and families allegedly were misled by resident agreements that indicated facilities
    would meet basic care needs and daily living services — some for additional fees
    — based on those PSAs.
                                              117

Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 121 of 157 PageID #: 705
       The suit asserts that Brookdale determines, limits and controls day-to-day
       staffing levels at its communities from its corporate headquarters. Executive
       directors at each facility are not permitted to modify those staffing levels without
       permission “from several layers of Brookdale corporate management,” the
       complaint maintains.

       “As a result, Brookdale has systematically short-staffed its assisted living
       facilities on a day-to-day basis, employing a fundamentally flawed and automated
       process, purposefully created and mandated to achieve budget objectives and to
       satisfy predetermined financial performance thresholds rather than meeting
       residents’ needs by, among other things, embedding flawed assumptions into its
       staffing software to underestimate required staffing levels,” the complaint reads.

       Christa L. Collins, lead counsel for Gunza and Fisher, cited strict court rules in
       declining comment on the suit.

       This is the second recent lawsuit accusing the company of understaffing. Another
       suit, filed in 2017 in California, was thought to be the first class-action lawsuit
       against an assisted living operator to be brought under the ADA. Potential damages
       in that case could exceed $45 million, as the lawsuit is seeking a minimum of
       $9,000 for each affected resident and more than 5,000 residents of Brookdale
       communities in California could become part of the class.

       284.      An article in the NashvillePost also reported on the Gunza lawsuit on April 30,

2020, stating:

       A putative class-action lawsuit has been filed against Brookdale Senior Living
       alleging its leaders have willfully understaffed facilities to boost profits.

       A group of elderly and disabled residents from nearly 56 Brookdale facilities are
       members of the proposed class claiming the Brentwood-based company “engaged
       in a scheme of understaffing and coverup through misrepresentations, misleading
       statements, omissions and concealment of material facts, and the inherently flawed
       and deceptive staffing practices” from April 2016 to now.

       The group accuses the company of limiting care levels through a staffing algorithm
       from its corporate headquarters rather than using an individualized approach from
       patient assessments to determine how many workers are needed to provide care at
       each facility.

       “As described by Brookdale, its Service Alignment Software consists of two main
       categories of data. First, it includes assumptions regarding the amount of time
       required to perform daily living services which are purportedly based on time
       studies Brookdale itself conducted; and the aggregate assess care needs of all
       residents. Second, the Service Alignment Software consists of algorithms and a
       source code "which takes the results of the time studies, as well as the assessed

                                               118

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 122 of 157 PageID #: 706
       needs of the residents and other parameters and factors” to set the number of
       staffing hours on a daily basis,” the complaint reads, saying the use of the algorithm
       is faulty and flawed.

       The lawsuit was filed last week in federal court and class certification has not yet
       been granted. The case has been referred to the magistrate judge for case
       management and Brookdale has not yet filed a response. In a comment to the Post,
       Brookdale vice president of communications Julie Davis said:

       “We were pleased with the court’s overall decision to enforce arbitration. We firmly
       believe this case is completely without merit and will continue to defend ourselves
       vigorously.”

       285.    Upon the reporting of the filing of the Gunza complaint and its allegations of

understaffing, Brookdale’s stock price fell from a closing price of $3.68 on April 29, 2020 to a

closing price of $3.61 per share on April 30, 2020, and continued to drop until reaching a closing

price of $2.92 on May 5, 2020.

VII.   PLAINTIFF’S ALLEGATIONS CREATE A STRONG INFERENCE OF
       SCIENTER

       286.    As alleged herein, each of the Individual Defendants acted with scienter in that they

knew or recklessly disregarded that the public statements and documents issued and disseminated

in the name of the Company were materially false and misleading, knew or acted with deliberate

recklessness in disregarding that such statements and documents would be issued and disseminated

to the investing public, and knowingly and substantially participated and/or acquiesced in the

issuance or dissemination of such statements and documents as primary violators of the federal

securities laws.

       287.    The Individual Defendants had the opportunity to commit and participate in the

wrongful conduct complained of herein. Each was a senior executive officer and/or director of

Brookdale and, thus, controlled the information disseminated to the investing public in the

Company’s press releases, investor conference calls, and SEC filings. As a result, each could



                                                119

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 123 of 157 PageID #: 707
falsify the information that reached the public about the Company’s business, performance, and

quality of care.

       288.     Throughout the Class Period, each of the Individual Defendants acted intentionally

or recklessly and participated in and orchestrated the fraudulent schemes herein to inflate the

Company’s stock price. The Individual Defendants’ scienter may be imputed to Brookdale as the

Individual Defendants were among the Company’s most senior management and were acting

within the scope of their employment.

       A.       Defendants Knew or Recklessly Disregarded that their Statements Were
                False When Made
       289.     As discussed below, the Individual Defendants knew that Brookdale was severely

understaffed and not able to provide the quality of care it contracted to residents because: (i)

Defendants personally visited and shadowed employees at the community level to witness

firsthand Brookdale’s inadequate staffing; (ii) Brookdale frequently monitored reports concerning

regulatory compliance at each facility; (iii) Brookdale has received voluminous citations and been

named as a defendant in numerous lawsuits for violating laws and regulations concerning its

chronic understaffing; (iv) Defendants controlled and manipulated SAS, the budget, and staffing

determinations; (v) Brookdale violated its own internal policies; and (vi) Brookdale’s senior

assisted living and memory care segment and SAS system were its core operations;

              i.   The Individual Defendants Had Knowledge of Understaffing and Resident
                   Care Because Defendant Baier Visited Local Communities and Was
                   “Hands On”

       290.     The Individual Defendants were aware of the staffing issues and the inability to

meet resident needs because Defendant Baier visited local communities and shadowed various

staff members to see firsthand the staffing issues in communities.




                                               120

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 124 of 157 PageID #: 708
       291.    According to CW1, it was known company-wide that defendant Baier was very

involved and very hands on from the minute she started as CEO. CW1 recalled that in

approximately the spring or summer of 2018, defendant Baier and other executives, including

Chief Compliance Officer John Blackwood, went to Oregon to visit Brookdale’s communities

including CW1’s. CW1 recalled that defendant Baier conducted the visit so that Baier could see

why the communities in Oregon were having such big staffing issues.

       292.    In fact, Baier was aware that the entire Portland region had serious understaffing

issues so she personally went to the communities in that region to see the nature and extent of the

issues and targeted the facilities that had the worst problems, such as CW1s and the one in

Wilsonville. CW1 stated that defendant Baier visited the community in Wilsonville where Baier

shadowed a housekeeper. CW1 recalled that Baier’s visit was posted over the internal internet at

Brookdale. According to CW1, defendant Baier had full knowledge that Brookdale’s facilities

were grossly understaffed from her visits.

       293.    Defendant Baier’s own representations corroborate CW1’s account. According to

defendant Baier, her site visits were not limited to Oregon. Rather, as stated during the 1Q18 Call,

these visits occurred on a monthly basis:

       I’ll now turn to some drivers to reduce controllable move-outs. Our goal is to make
       decisions as close to the customer as we can, while capturing the benefits of scale.
       Our operations leadership team is empowering our Executive Directors with more
       local decision [ rights ] so that they can take care of the community as if they owned
       it. For example, they're reallocating resources during low-contact time periods to
       look at ways to enhance our facility's focus. I'm committed to spending time in our
       communities every month to ensure that our communities have what they need
       to succeed. During my visits, I've seen evidence that our culture of winning locally
       is starting to be revitalized with a focus on differentiating Brookdale, based on
       caring, quality, personalized service to our residents. The Brookdale team is
       actively pursuing all 3 of our strategic priorities. So let me provide the highlights
       for the third priority, our shareholders.



                                                121

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 125 of 157 PageID #: 709
       294.     Accordingly, by virtue of these visits, defendant Baier was well aware that SAS

was undervaluing the time needed for staff to care for residents, resulting in inadequate care.

              ii.   The Individual Defendants Were Aware of Regulatory Violations Because
                    They Frequently Monitored Reports Concerning Such Violations

       295.     The Individual Defendants were aware that Brookdale’s facilities were violating

numerous local, state, and federal regulations, as well as its own policies, due to understaffing and

inadequate care because they closely monitored and tracked compliance. As explained in the

Company’s annual reports on form 10-K, Brookdale has quality assurance inspections “conducted

by corporate staff” at its communities on a regular basis to purportedly ensure the care of residents

and compliance with regulations are met:

       Our quality control measures include, among other things, community
       inspections conducted by corporate staff on a regular basis. These inspections
       cover the appearance of the exterior and grounds; the appearance and cleanliness
       of the interior; the professionalism and friendliness of staff; quality of resident
       care (including assisted living services, nursing care, therapy and home health
       programs); the quality of activities and the dining program; observance of
       residents in their daily living activities; and compliance with government
       regulations. Our quality control measures also include the survey of residents and
       family members on a regular basis to monitor their perception of the quality of
       services provided to residents.
       296.     According to CW1, there was an internal quality system called Continuous Quality

Improvement program, or CQI, where Brookdale would upload site visit reports. CW1 explained

that any kind of site visit, regardless of the nature of the visit, was uploaded to CQI. This included

site visits from the Regional Director of Operations and the Regional Director of Nursing for

compliance, audits, and checks. CW1 stated that everyone had access to CQI, including Vice

Presidents, Senior Vice Presidents. CW1 recalled that visit after visit there would be compliance

issues at certain communities. CW1 believed the information reported in CQI would have been

reported to the Baier, Smith, and Swain.


                                                 122

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 126 of 157 PageID #: 710
       297.      Upon information and belief, CQI also included quarterly report cards that looked

at local, state and federal regulations and whether there were deficiencies within Brookdale’s

communities, including with respect to staffing.

       298.      Accordingly, through quality assurance inspections and Defendants access to CQI

and its compliance reports, the Individual Defendants were aware of Brookdale’s violations

throughout the Class Period.

              iii.   The Individual Defendants Were Aware Of Staffing and Quality of Care
                     Issues Because They Controlled SAS, the Budget, and Staffing
                     Determinations

       299.      The Individual Defendants had knowledge of Brookdale’s understaffing and

resulting inadequate quality of care because they controlled staffing decisions, including by

accessing and controlling SAS, controlling budget determinations, and having final say on staffing

requests.

       300.      First, Defendants were aware that Brookdale’s facilities were not adequately staffed

through SAS. The SAS system was designed at the corporate level and only the highest individuals

in the Company could access it or have knowledge of how it works. As attested to in the Boisen

Declaration, the time studies and algorithms that SAS used were “not generally available within

Brookdale or its independent subsidiaries,” “Community-level associates and executive directors

do not have access to Brookdale’s time studies,” the “development of the Service Alignment

Software’s underlying algorithms and source code was performed by a very limited set of

Brookdale’s own personnel,” and “no one at the community level have access to the underlying

algorithms and source codes for the program.” The Boisen Declaration further attested to the fact

that “[a]ccess to the Service Alignment System is limited to appropriate decision makers and




                                                 123

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 127 of 157 PageID #: 711
those individuals directly involved in staffing decisions.” Moreover, as represented in the Boisen

Declaration, SAS was Brookdale’s prized possession and of great importance to the Company:

       This system [SAS] is critical to the daily operations of Brookdale and its
       independent subsidiaries who operate individual communities and represents the
       core of Brookdale’s business. The Service Alignment System is also completely
       unique to Brookdale and distinguishes it from its competitors in the industry.

       301.    As defendant Baier conceded during the 3Q16 Call, the Defendants were the ones

working in SAS:

       We are continuing to work on our service alignment labor model which help us
       make sure that we’ve got the right labor in the communities to match to the acuity
       of the residents’ needs and that helps us offset some of the labor pressure, to
       make sure that you're matching labor appropriately to need.

       302.    Confidential witnesses further confirm that SAS was operated and controlled at the

corporate level. For example, CW1 stated that only those at the corporate level could manipulate

SAS and that long-term staffing needs required approval from corporate. CW5 confirmed that SAS

flowed out of corporate offices.

       303.    With nearly exclusive possession and control of SAS and the time studies and

algorithms used therein, and given that the Defendants had ultimate authority over approving or

denying the numerous staffing requests they received, the Individual Defendants were aware that

SAS was allotting labor hours significantly below realistic expectations for the care that residents

needed and paid to receive.

       304.    Second, similar to SAS, budgets also were created at the highest level at Brookdale

and then dictated to each local community. See Section IV.F.ii. As explained in Brookdale’s 2020

Definitive Proxy filed on May 18, 2020, “The Board and management use this measure [Resident

Fee Revenue, FOI,] in the budgeting process and when evaluating our results.” The 2020

Definitive Proxy further referred to other metrics that the “board and management use . . . in the



                                                124

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 128 of 157 PageID #: 712
budgeting process” and that the “board and management team[‘s]” focus on metrics such as move-

outs and occupancy. Not only did they create the budget, but any deviation from the budget

required approval at the corporate level.

        305.         That the Individual Defendants were involved in approving and setting the budget

is further confirmed by confidential witnesses. For example, CW4 stated that Defendant Baier was

involved in finalizing the budget and that defendant Baier participated in monthly calls discussing

occupancy, residency, NOI most gain to date, staffing, and overtime. CW4 further stated that

defendants Baier, Smith and Swain had access to CRM, which included information such as all

sales (leads), occupancy trends, overtime, and overage of spend. CW5 similarly stated that the

budget was approved or modified at the corporate level. Further, the Individual Defendants were

closely monitoring the budget in order to obtain lucrative bonus awards, as set forth below Section

VII.B.ii.

        306.         Lastly, any changes to staffing required corporate approval. For example, CW1

recalled that long term staffing needs required corporate approval. CW5 stated that he believed the

directives to cut staff came from the C-Suite, meaning defendants Baier and Smith.

        307.         Accordingly, as CFOs of the Company, Defendants Baier and Swain would have

approved and/or created the budget and were well aware that its SAS system was understaffing its

facilities across the nation, resulting in a reduced quality of care to residents, yet they declined to

approve additional staffing.

               iv.      The Individual Defendants Had Knowledge of Brookdale’s Understaffing
                        Because Brookdale Has Been Subject to Numerous Lawsuits and Citations
                        for Violating Laws, Understaffing, and Not Providing Quality Care

        308.         Prior to and throughout the Class Period, Brookdale has been named in countless

lawsuits and cited for numerous regulatory violations stemming from Brookdale’s systemic



                                                   125

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 129 of 157 PageID #: 713
understaffing and inadequate quality of care, some of which were the result of deaths of Brookdale

residents. As set forth in Section IV.G above, Brookdale has been cited as violating laws and

regulations and has multiple lawsuits against it for misrepresenting the level of care and number

of staff available at its facilities. The deficiency reports repeatedly found that Brookdale’s facilities

were not adequately staffed and, due to such understaffing, they did not respond within a

reasonable time to resident calls. Id. Further, the investigation and findings in the deficiency

reports often included statements from staff commenting the incident(s) that resulted in the fine.

Time and time again, staff member were quoted, or summarized, in the citation as stating they

were unable to fully perform their job duties because the facility did not have enough staff. See

¶¶132-33, 137, 139.

        309.    As Brookdale admits, throughout the Class Period, it’s facilities were the subject of

“unannounced surveys or inspections . . . annually or bi-annually, or following a regulator’s

receipt of a complaint about the provider.” As represented by Brookdale, the Company received

reports from regulators after such inspections documenting Brookdale’s violations: “From time to

time in the ordinary course of business, we receive deficiency reports from state and federal

regulatory bodies resulting from such inspections or surveys.” Further, the receipt of deficiency

reports by Brookdale in “most” instances were “resolved through a plan of corrective action

relating to the community’s operations.” As Chief Operating Officers and Chief Financial Officers

of the Company, the Individual Defendants were aware of each of these regulatory reports and

violations and the resulting community compliance changes that were implemented.

        310.    Additionally, the Individual Defendants were aware as a result of repeated lawsuits

naming Brookdale as a defendant. See ¶¶141-49. These lawsuits alleged time and time again that

Brookdale’s SAS system was manipulated to intentionally understaff its facilities, Brookdale did



                                                  126

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 130 of 157 PageID #: 714
not have sufficient staffing to meet its residents’ needs, residents were not receiving quality care,

and, as a result, patients did not receive the care they paid for and in some instances died. In fact,

the Individual Defendants have been named among some of the defendants in these lawsuits. For

example, the Johnson litigation initiated on February 21, 2019 names Defendant Baier as a

defendant, alleging that defendant Baier engaged in a fraudulent scheme to misrepresent the

number of staff and care a resident at Brookdale receives. See ¶146. As a named defendant,

Defendant Baier was aware of the Johnson lawsuit and its allegations.

       311.    Similarly, according to a public post on Indeed.com, one family member of a

neglected resident contacted defendant Andrew Smith directly to notify him of the neglect. The

Indeed post states as follows:

       Although it’s been awhile since this post and many others, I wanted to inform
       anyone who may be interested, on Oct. 4, 2017, I sent a letter to Andrew Smith
       along with 52 others regarding their neglect of the elder. My Mother was a victim
       like so many. I am doing my best to expose them. My letter was mailed to anyone
       and everyone you can think of, as well as ALL the proper government agencies (for
       what that’s worth), newspapers, magazines, organizations who care about the elder,
       news stations and specific reporters, to name a few. I pointed out their only concern
       was for money, etc. and the salary/compensation Andrew Smith drew (salary.com).
       My Mother went to the Lohmans Crossing facility in Lakeway, Austin area, Texas.
       You can read what happened to her on my public Facebook post, Brenda Chapman.
       I became sick to say the least over her treatment as well as others I’ve read about
       online. My concern now lies with those currently in these facilities! This monster
       of a Corp. and L.L.C. Needs to be investigated and stopped immediately before
       there are more victims. Adult Protective Services has also been notified. I’ve been
       contacted by the Attorney General who informed me they were in receipt of my
       letter and I had sent it to all of the appropriate people. I do not plan to let this issue
       continue to be swept under the table while these “people" get wealthier and
       wealthier by taking advantage of the elders because it’s so easy for them, obviously,
       I can be contacted at *********** if anyone cares to.

       312.    Moreover, the Individual Defendants knew of these violations, complaints, and

lawsuits as a result of having to change, modify, and approve internal procedures to theoretically

prevent future violations. As Brookdale acknowledges “Most inspection deficiencies are resolved



                                                 127

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 131 of 157 PageID #: 715
through an agreed-to plan of corrective action relating to the community’s operations.” For

example, as described in ¶¶138-40, after a resident was locked in a bus over a 90 degree weekend

and passed away, and the Department of Health issued a report finding Brookdale failed to

supervise the resident, Brookdale changed its policies and procedures with respect to taking

residents off campus. According to Brookdale’s 2019 Form 10-K, any such changes must be done

at the corporate level given Brookdale’s centralized operations:

       We have implemented intensive standards, policies and procedures, and systems,
       including detailed staff resources and training materials, which we believe have
       contributed to high levels of customer service. Further, we believe our centralized
       support infrastructure allows our community-based leaders and personnel to focus
       on resident care and family connections.
                                                ***
       We have developed a centralized support infrastructure and services platform,
       which provides us with a significant operational advantage over local and regional
       operators of senior living communities. The size of our business also allows us to
       achieve increased efficiencies with respect to various corporate functions such as
       procurement, human resources, finance, accounting, legal, information technology,
       and marketing. We are also able to realize cost efficiencies in the purchasing of
       food, supplies, insurance, benefits, and other goods and services. In addition, we
       have established centralized operations groups to support all of our product lines
       and communities in areas such as training, regulatory affairs, asset management,
       dining, clinical services, sales, customer engagement, marketing, and procurement.
       We have also established company-wide policies and procedures relating to,
       among other things: resident care; community design and community operations;
       billing and collections; accounts payable; finance and accounting; risk
       management; development of associate training materials and programs;
       advertising and marketing activities; the hiring and training of management and
       other community-based personnel; compliance with applicable local and state
       regulatory requirements; and implementation of our acquisition, development, and
       leasing plans.

       313.     Moreover, the volume, severity, and frequency of the violations and lawsuits

involving Brookdale supports the Individual Defendants’ knowledge or, at a minimum, their

reckless disregard of such violations and understaffing.

              v.   Defendants’ Violations of Brookdale’s Own Internal Policies Supports
                   Scienter



                                               128

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 132 of 157 PageID #: 716
       314.         Brookdale’s internal policy requires compliance with applicable state and local

regulatory requirements:

       We have also established company-wide policies and procedures relating to,
       among other things: resident care; community design and community
       operations; billing and collections; accounts payable; finance and accounting; risk
       management; development of employee training materials and programs;
       marketing activities; the hiring and training of management and other community-
       based personnel; compliance with applicable local and state regulatory
       requirements; and implementation of our acquisition, development and leasing
       plans.

      315.          Defendants violated their internal policy by not ensuring appropriate resident care

and failing to comply with applicable laws. As discussed above, Brookdale has even been cited

for specifically violating its own policies by not conducting night checks. See, e.g., ¶136.

Accordingly, the Individual Defendants had knew that Brookdale’s communities were

understaffed and residents were not receive quality care.

              vi.      The Individual Defendants Were Aware that Facilities Were Understaffed
                       Because Senior Living Facilities and SAS Were a Highly Material Aspect
                       of the Company’s Business Operations and its “Core” Business

       316.         As alleged herein, during the Class Period, Brookdale’s senior assisted living and

memory care segments comprised approximately 50% of the Company’s total units within each

community. For the year ended December 31, 2019, Brookdale generated approximately 56% of

its annual revenue from its Assisted Living and Memory Care business segment alone.

       317.         Further, the SAS system that determined staffing was the prized possession of the

Company that only its highest officers had access to. As conceded in the Boisen Declaration,

       This system [SAS] is critical to the daily operations of Brookdale and its
       independent subsidiaries who operate individual communities and represents the
       core of Brookdale’s business. The Service Alignment System is also completely
       unique to Brookdale and distinguishes it from its competitors in the industry.




                                                    129

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 133 of 157 PageID #: 717
       318.     Consequently, Brookdale’s assisted living and memory care business segments,

including the SAS program used to determine staffing needs, constituted the Company’s “core

business operations” and a “vital corporate function” that Brookdale’s most senior executives are

reasonably presumed to have knowledge of its performance as a matter of law.

       B.       Defendants’ Motive to Commit the Alleged Fraud

              i.    Defendants Were Motivated to Commit the Alleged Fraud to Avoid
                    Violating the Company’s Debt Covenants

       319.     As discussed above, Brookdale’s aggressive acquisition strategy resulted in the

accumulation of massive amounts of debt used to finance those acquisitions. In connection with

its July 31, 2014 acquisition of Emeritus, alone, Brookdale assumed $1.4 billion of principal

mortgage debt. According to the 2014 Form 10-K:

       The aggregate acquisition-date fair value of the consideration transferred in the
       [Emeritus] Merger was approximately $3.0 billion which consisted of the issuance
       of 47.6 million shares of the Company's common stock with a fair value of
       approximately $1.6 billion upon the cancellation of all shares of Emeritus' common
       stock and stock options, as well as the Company’s assumption of approximately
       $1.4 billion aggregate principal amount of existing mortgage indebtedness of
       Emeritus. The fair value of the 47.6 million common shares issued was determined
       based on the closing market price of the Company's common shares on July 31,
       2014, the effective date of the Merger.

       320.     Moreover, as demonstrated in the chart below, according to Brookdale’s 2014 Form

10-K, Emeritus contributed an additional $4 billion to the Company’s debt load, while only adding

$28 million in cash:

                        Purchase Price Allocation             (in millions)
                   Cash and Cash Equivalents                               $28
                   Property Plant & Equipment and                        5,506
                   Leasehold intangibles
                   Goodwill                                                639
                   Other Intangible Assets, net                            259
                   Other Assets, net                                       308
                   Trade Accounts Payable and Accrued                    (297)
                   Expenses

                                              130

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 134 of 157 PageID #: 718
                  Long-term Debt                                         (1,5,16)
                  Capital and Financing Lease                             (2,692)
                  Obligations
                  Deferred Tax Liability                                   (337)
                  Other Liabilities                                        (248)
                  Noncontrolling Interest                                     (1)
                  Fair Value of Brookdale Common                          $1,649
                  Stock Issue


       321.   The overall effect on the Company’s debt from the Emeritus acquisition was to

increase its overall net debt load by over $3.5 billion. According to the Company’s financial

statements, prior to and during the Class Period, Brookdale reported the following debt on its

balances sheet:

 Year-ended
  December
      31,         2013        2014       2015          2016       2017        2018         2019
 (in millions)
 Current          $168.6      $156.1     $173.5        $145.6     $495.4       $294.4      $339.4
 Portion     of
 Long-Term
 Debt
 Current           $33.4      $112.3      $62.2           69.6     107.1        $23.1       $63.1
 Portion     of
 Financing
 Leases
 Current                          $--        $--           $--        $--           $--    $193.6
 Portion     of
 Operating
 Leases
 Long-term      $2,138.2      $3,341    $3,459.4      $3,375.3    $3,414     $3,215.7     $3,345.8
 Debt (net)
 Financing        $266.5     $2,436.9   $2,427.4      $1,164.5   $2,415.9      $771.4      $851.3
 Leases (net)
 Operating                        $--        $--           $--        $--    $1,277.2          $--
 Leases (net)
 Credit Line         $30        $100       $310            $--        $--           $--        $--

   TOTAL          $2,636.7   $6,146.3   $6,432.5       $4,755    $6,432.4    $5,581.8     $4,793.2




                                                131

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 135 of 157 PageID #: 719
          322.    Brookdale’s credit agreements in effect throughout the Class period, required that

Brookdale comply with certain covenants and ratios. As stated in the Company’s Form 10Ks:

          Our debt and lease documents contain financial and other covenants,
          including covenants that limit or restrict our operations and activities
          (including our ability to borrow additional funds and engage in certain
          transactions without consent of the applicable lender or lessor); any default
          under such documents could result in the acceleration of our indebtedness and
          lease obligations, the foreclosure of our mortgaged communities, the
          termination of our leasehold interests, and/or cross-defaults under our other
          debt or lease documents, any of which could materially and adversely impact
          our capital structure, financial condition, results of operations, cash flow, and
          liquidity and interfere with our ability to pursue our strategy.

          Certain of our debt and lease documents contain restrictions and financial
          covenants, such as those requiring us to maintain prescribed minimum net worth
          and stockholders' equity levels and debt service and lease coverage ratios, and
          requiring us not to exceed prescribed leverage ratios, in each case on a consolidated,
          portfolio-wide, multi-community, single-community, and/or entity basis... In
          addition, our debt and lease documents generally contain non-financial covenants,
          such as those requiring us to comply with Medicare or Medicaid provider
          requirements.51

          323.    The financial covenants in the Company’s line of credit agreements required

Brookdale to maintain a Consolidated Fixed Charge Coverage Ratio “for any period of four

consecutive calendar quarters ending on the last day of any calendar quarter” of equal to or greater

than 1.20 to 1.00 for 2014 through 2018 and of equal to or greater than 1.10 to 1.00 for 2019 to

the present and a Consolidated Tangible Net Worth ratio as of the end of any calendar quarter” of

“equal to or greater than $1,000,000,000.”



51
     According to the Company’s 10-K:
         Net worth is generally calculated as stockholders' equity, as calculated in
         accordance with accounting principles generally accepted in the United States, or
         GAAP, and in certain circumstances, reduced by intangible assets or liabilities or
         increased by deferred gains from sale-leaseback transactions and deferred entrance
         fee revenue. The debt service and lease coverage ratios are generally calculated as
         revenues less operating expenses, including an implied management fee and a
         reserve for capital expenditures, divided by the debt (principal and interest) or lease
         payment.
                                                   132

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 136 of 157 PageID #: 720
       324.   For the years-ended December 31, 2017, 2018 and 2019, Brookdale reported

Tangible Net Worth of $1.5 billion (down from $2.1 billion in 2016), $1.02 billion and $.696

billion, respectively. Accordingly, Brookdale was prohibited from borrowing from its credit

facility in 2018 and 2019 because the Company was not (or barely) in compliance with the Net

Worth requirement.

       325.   This forced Defendants to borrow from other sources. As disclosed in Brookdale’s

2019 10-K, in 2019, the Company borrowed $111.1 million of debt secured by the non-recourse

first mortgages on 14 communities and $160.3 million of debt secured by the non-recourse first

mortgages on five communities. Similarly, in 2018, the Company borrowed $247.6 million of

debt secured by the non-recourse first mortgages on 11 communities and $327.0 million of debt

secured by the non-recourse first mortgages on 28 communities.

       326.   Moreover, the Company’s Master Transactions and Cooperation Agreements and

Master Lease and Security Agreements effective during the Class Period required Brookdale to

comply with certain financial ratios, including the (i) Net Debt to EBITDA Ratio; and (ii) Lease

Coverage Ratio, among others. Defendants did not publicly disclose the specific ratios

requirements, instead redacting them with “[***]” because the disclosure of such information is

purportedly “not material” and “would likely cause competitive harm.”52

       327.   Of course, Defendants’ real reason for excluding such information was to conceal

from investors how dangerously close the Company was to violating multiple financial covenants




52
  See, e.g., Ex. 10.1.1 to the Company’s 2019 Form 10-K, filed on February 19, 2020, stating
“Information identified by "[***]" has been excluded from this exhibit pursuant to Item
601(b)(10) of Regulation S-K because it is both not material would likely cause competitive
harm to the registrant if publicly disclosed.
                                              133

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 137 of 157 PageID #: 721
or alerting investors to the fact that but for Brookdale’s cost-cutting, the Company would be in

violation of its covenants.

        328.     Indeed, if investors caught wind that Brookdale failed to comply with the above

covenants constituting an “event of default,” they would likely sell their Brookdale securities

before creditors began accelerating full payment of the outstanding debt—a bill Brookdale could

not afford to pay given its cash balance of only $240 million and years’ worth of net losses. Indeed,

Brookdale reported net losses for the years-ended December 31, 2016, 2017, 2018 and 2019 of

($404.6), ($571.6), ($528.4) and ($268.5) million, respectively.

        329.     A default on its debt would likely drive Brookdale into bankruptcy. As stated in the

Company’s Form 10-Ks during the Class Period:

        Furthermore, our debt and leases are secured by our communities and, in certain cases, a
        guaranty by us and/or one or more of our subsidiaries. Therefore, if an event of default has
        occurred under any of our debt or lease documents, subject to cure provisions in certain
        instances, the respective lender or lessor would have the right to declare all the related
        outstanding amounts of indebtedness or cash lease obligations immediately due and
        payable, to foreclose on our mortgaged communities, to terminate our leasehold interests,
        to foreclose on other collateral securing the indebtedness and leases, to discontinue our
        operation of leased communities, and/or to pursue other remedies available to such lender
        or lessor. Further, an event of default could trigger cross-default provisions in our other
        debt and lease documents (including documents with other lenders or lessors). We cannot
        provide assurance that we would be able to pay the debt or lease obligations if they became
        due upon acceleration following an event of default.

        330.     The only way Defendants were able to avoid defaulting on the Company’s debt was

to employ the scheme alleged herein and slash Brookdale’s largest expense—salaries—by grossly

understaffing its facilities.

               ii.   Defendants Were Motivated to Commit the Alleged Fraud to Meet Their
                     Lucrative Bonus Targets

        331.     According to Brookdale’s Form 14(a) Proxy Statements, throughout the Class

Period, the Individual Defendants’ annual compensation was comprised of a: (i) base salary; (ii)



                                                 134

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 138 of 157 PageID #: 722
target annual incentive cash bonus; and (iii) time-based and performance-based restricted shares.

The target annual incentive cash bonus was tied directly to the Company’s budget:

       Performance goals were chosen to focus our leaders on execution of our
       operational turnaround strategy and were generally cascaded to our corporate,
       divisional, and community leadership. Target levels were generally reflective of
       our 2019 budget approved by the Board….

       332.    Throughout the Class Period, Defendants’ annual incentive cash bonuses were

based upon the following four criteria: (i) Resident Fee Revenue; (2) Facility Operating Income

(“FOI”); (3) Combined Adjusted Free Cash Flow; and (4) individual strategic objectives. As

demonstrated in the chart below, in 2018, coinciding with Defendants’ implementation of its

restructuring plan, Defendants changed the weighting of the four bonus criteria to weight 40%, or

nearly one half of Defendants’ bonuses, on facility operating income, or FOI.

                             2019               2018                2017               2016

 Resident       Fee          10%                10%                 10%                15%
 Revenue
 Facility Operating          40%                40%                 20%                20%
 Income
 Combined                    10%                20%                 40%                60%
 Adjusted      Free
 Cash Flow
 Strategic                   40%                30%                 30%                25%
 Objectives
       TOTAL                100%                100%               100%                100%


       333.    FOI is defined as “consolidated resident fee revenue less facility operating expense”

and reflects “the net result of [Brookdale’s] revenue and the facility operating expenses of [its]

consolidated senior housing portfolio and Health Care Services segment, which are the largest

drivers of [the Company’s] financial results and which management has the ability to impact on

a day-to-day basis.” Moreover, according to the Company’s 2020 Proxy Statement, “[t]he Board



                                               135

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 139 of 157 PageID #: 723
and management use this measure in the budgeting process and when evaluating our results.”

Accordingly, FOI was a critical metric closely monitored by the Individual Defendants.

       334.    Defendants changed the incentive structure in 2018 to weigh 40%, or nearly one

half of Defendants’ bonuses, on the performance of the facilities to coincide with Brookdale’s

restructuring plan put in place to remedy years’ of poor financial results.

       335.    As discussed above, Defendants went about meeting their bonus goals by slashing

critical facility personnel to meet the budget and bonus targets. Cutting personnel is the easiest and

fastest way to cut costs and increase profitability because salary expense is indisputably the single

largest cost of running a company.

       336.    Defendants’ plan worked. As demonstrated in the charts below, after aggressively

implementing the SAS system and reducing salary expense, Defendants more than doubled their

prior year bonuses. For the year-ended December 31, 2019, Defendant Baier received an incentive

bonus of $657,295 as compared to $281,023 in the prior year. Defendant Swain received an

incentive bonus of $275,545 for 2019 as compared to $46,038 for 2018. Moreover, Defendants

achieved a significant increase in their bonuses because they achieved some portion of the targets

for the corporate objectives in 2019 whereas they did not achieve any of the corporate objectives

in 2018:




                                                                                      Achievement
 Measure                                                            Weighting           / Payout

 Resident Fee Revenue                                                  10%                106%

 Facility Operating Income                                             40%                 29%

 Combined Adjusted Free Cash Flow                                      10%                103%


                                                 136

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 140 of 157 PageID #: 724
 Strategic Objectives                                                  40%                52%

       Aggregate Achievement/Payout                                                       54%

                               2017–2019 Annual Incentive Plan Achievement




         337.       As a result of Defendants’ aggressive cost-cutting and understaffing efforts,

Defendants received significant incentive bonuses, as set forth in the following chart:

                                            2019            2018        2017         2016
             Baier

                -    Annual Salary      $910,000         $782,24853   $550,00054 $552,115

                -    Incentive Bonus    $657,295         $281,023     $196,150   $222,750

                -
                Total              $2,236,266 $1,389,787              $2,407,188 $2,492,367
                Compensation
             - Incentive Bonus as 72%         36%                     35%        40%
                % of Salary
             - Incentive Bonuses 29%          20%                     8.1%       9%
                as % of Total
                Compensation
             Swain

                -    Annual Salary      $515,000         $161,538
                -    Incentive Bonus    $275,545         $46,038
                -    Total              $884,927         $207,576
                     Compensation

53
     PRE 14A, filed with the SEC on September 10, 2019.
54
     DEF 14A, filed with the SEC on August 21, 2018.
                                                   137

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 141 of 157 PageID #: 725
                -  Incentive Bonus as 54%               28%
                   % of Salary
               - Incentive Bonuses 31%                  22%
                   as % of Total
                   Compensation
               T. Andrew Smith55

                -      Annual Salary                                    $950,000   $953,654
                -      Incentive Bonus                                  $356,709   $418,594
                -      Total                                          $1,315,829 $6,608,593
                       Compensation
                -      Incentive Bonus as                                38%          44%
                       % of Salary
                -      Incentive Bonuses                                 27%          6.3%
                       as % of Total
                       Compensation

        338.        Defendants incentivized employees to acquiesce to their chronic understaffing by

paying bonuses to Executive Directors, Directors of Nursing, and individuals at the Vice President

level in charge of managing the individual facilities based on whether they met the FOI budget.

As discussed above (Section IV.F.iii, supra), according to confidential witnesses, their entire

annual bonuses throughout the Class Period were directly tied to whether the facility they managed

met the Company’s FOI budget. CW2 explained that either you met your NOI and got a percentage

of your bonus, or you got nothing.

                iii.     Defendants Were Motivated to Secure and Protect Their Positions From
                         Shareholder Activists

         339.       With the Company’s value shrinking after the Emeritus acquisition, activist

shareholders were not satisfied with the Company’s declining stock price and began demanding

that Brookdale extract its real estate as a separate entity from operations in order to increase

stockholder value. After activist shareholder Sandell Asset Management (“Sandell”) achieved its

goal of getting its representatives appointed to Brookdale’s Board in 2015, the Individual


55
     T. Andrew Smith left the Company in February 2018.
                                                  138

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 142 of 157 PageID #: 726
Defendant’s positions with the Company became jeopardized. When Land & Buildings started

waging another proxy contest in 2019, the Individual Defendants positions became threatened

because if the activist appointees were to be elected to the Board and controlled a majority, the

Individual Defendants could be ousted from their positions.

       340.    Specifically, a February 9, 2016 article in Modern Healthcare56 explained the

backlash leading to shareholder activist Sandell gaining seats on the Board:

       Nashville-based Brookdale acquired Seattle-based Emeritus Corp. in a July 2014
       deal that added 10 states to the company's portfolio. But the deal proved disruptive.
       Brookdale struggled with turnover of key employee and falling occupancy.
       Activist investors Sandell Asset Management, unhappy with the company's
       performance, last year pushed for a real estate transaction and eventually won
       seats on the board.

       Brookdale directors—including two added to the board last year under an
       agreement with hedge fund Sandell Asset Management—have reviewed
       operations and endorsed the company’s existing organization and long-term
       strategy, Brookdale CEO Andy Smith said on the call.

       Investors reacted to the news with a selloff and Brookdale’s stock fell took a
       “surprising” dive on the news no real estate deal is in the works, Frank Morgan, an
       analyst with RBC Capital Market, said in an investor note following the company's
       earnings call.

       In light of the stock’s recent weak performance, “we believed the market was
       already pricing this in, and are surprised by the magnitude of the selloff,” he wrote.
       Brookdale's stock was already down 50% in the last six months, a sharper decline
       than the S&P 500, which has fallen 12% during the period, Morgan noted.57

       341.    Then, in 2019, Land & Buildings began vigorously advocating for Brookdale to

spinoff its real estate to increase stockholder value. Having not received an affirmative response

from Brookdale, on July 3, 2019, Land & Buildings delivered notice to Brookdale of its



56
   Melanie Evans, Emeritus deal drags down Brookdale Senior Living results, Modern Healthcare,
Feb.                 9,                   2016,                  available                  at
https://www.modernhealthcare.com/article/20160209/NEWS/160209855/emeritus-deal-drags-
down-brookdale-senior-living-results.
57
   Id.
                                                139

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 143 of 157 PageID #: 727
nomination of James F. Flaherty II and Jonathan Litt for election the Company’s Board at the 2019

Annual Meeting of Stockholders due to its dissatisfaction with Brookdale’s current Board.

       342.    On July 16, 2019, Land & Buildings issued a press release inviting fellow

Brookdale shareholders to vote in favor of its slate of directors, noting that since defendant Baier

became CEO the Company’s downward trend had not improved. Land & Buildings stated, in part:

       We have tried to engage in constructive dialogue with the Brookdale Board of
       Directors (the “Board”) and management team regarding the opportunities that
       we believe are available to unlock this value. However, despite our sincere efforts
       to reach a collaborative solution, we remain deeply disappointed that the Board
       does not appear to recognize the need for urgent and real change at Brookdale.

       Brookdale’s total shareholder return has consistently underperformed relative to
       Proxy Peersi, Healthcare REITsii, and the broad marketiii over the trailing 10-year,
       5-year, 3-year, and 1-year time periodsiv. Since Cindy Baier and Lee Wielansky
       were appointed CEO and Chairman of the Board respectively in February 2018,
       this trend has not reversed. We are deeply disappointed and fault a lack of urgency
       on the part of the Company, having not sought to maximize value for all
       shareholders through an asset monetization program since the majority of leases
       were restructured more than a year ago.




       343.    Land & Buildings advocated for “outright asset sales as well as separating the real

estate from the management company into two separate public companies.” It further minimized

Brookdale’s restructuring in February 2018 as a reactionary move designed to entrench Brookdale

management:

       Recent steps taken by the Company to enhance governance have, in our view, been
       reactionary and in direct response to our strident criticisms as well as our director

                                                140

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 144 of 157 PageID #: 728
       nomination, including an accelerated de-staggering of the Board (which the
       Company initially resisted and fell well short of our expectations) and two recent
       resignations by long-tenured Brookdale directors. We are concerned these actions,
       and potential future actions, are a means to entrenchment as opposed to genuine
       positive change.

       344.   On July 30, Land & Buildings issued another letter to Brookdale stockers,

indicating its frustration with management and advocating for change:

       However, we have reached a point where the facts are simply too
       overwhelming to ignore: the current Board and management team have
       abjectly failed to reverse the Company’s track record of alarming operational
       underperformance and poor shareholder returns. We can no longer stand idly
       by while shareholder value is destroyed, and the Company continues to window
       dress the real issues facing Brookdale.

       Meaningful change is clearly – and urgently – needed. That is why we have
       nominated two highly qualified and experienced director candidates, Jay Flaherty
       and Jonathan Litt, for election to the Board at the Company’s 2019 Annual Meeting
       of Shareholders (the “Annual Meeting”).
       ….
       Importantly, this sustained underperformance is not an aberration or a trend that
       can be blamed on external market conditions. It is the result of consistently poor
       decision-making and a failure of oversight that we believe is symptomatic of a
       deeply under-qualified and out of touch Board. And we are past the point where it
       is prudent to trust the patients to adequately perform surgery on themselves.
       (emphasis in original)

       345.   Over the next few months, Land & Buildings continued to demand change among

Brookdale’s Board while Brookdale denied such requests. In response to Land & Buildings’

requests, defendant Baier remarked during the 2Q19 Call that Land & Buildings suggestion was

imprudent:

       I want to touch on the recent public letters from one of our shareholders, Land &
       Buildings that you might have seen. I’d like to reiterate that at Brookdale, we are
       always open to constructive feedback from all of our shareholders and appreciate
       engaging in a dialogue toward a common goal of value creation.

       Earlier this year, the Investment Committee of the Board, made up of three
       independent directors, one of whom was appointed as part of a prior agreement with
       Land & Buildings, carefully evaluated Land & Buildings’ ideas with the assistance
       of BofA Merrill Lynch, which was the independent advisory firm suggested by
       Land & Buildings. Based on that review, and as discussed in our February 2019
                                              141

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 145 of 157 PageID #: 729
        earnings call, we determined, at the unanimous recommendation of the
        Investment Committee, after consultation with BofA Merrill Lynch, not to
        proceed with the actions advocated by Land & Buildings, as they would be
        unlikely to generate additional shareholder value.

        More recently, the Board asked BofA Merrill Lynch to assist with the Board's
        further evaluation of Land and Buildings’ proposal, and also asked a second
        independent financial advisor, Morgan Stanley, to evaluate a range of potential
        Prop Co/Op Co structures. Following that review and discussions with each of the
        advisors, the Board concluded that pursuing a Prop Co/Op Co transaction would be
        imprudent at this time and that there were fundamental flaws in Green Street
        Advisors’ theoretical assessment of a Prop Co/Op Co structure. Those flaws include
        disregard of numerous critical practical and market considerations and execution
        risk, and the use of unrealistic assumptions.

        There is no question that we have tremendous value in our owned real estate
        portfolio. At this time, we believe there is sizable upside to the portfolio by
        maximizing net operating income, and with our operational turnaround and
        increased capital investments, we are making strides to realize that value.

        We don’t intend to say anything more on this matter today, as the purpose of this
        call is to discuss our strong results and the progress we are demonstrating with our
        turnaround plan.

        346.    Accordingly, to ensure that the Individual Defendants maintained their positions as

 CEO and CFO, it was imperative that they prevented activist shareholders from infiltrating the

 Board and removing them from office.

VIII.   LOSS CAUSATION

        347.    At all relevant times, the market for Brookdale securities was open, well-developed,

 and efficient. During the Class Period, Defendants named in this Action materially misled the

 investing public by publicly issuing false and/or misleading statements and/or omitting to disclose

 material facts necessary to make their statements, as set forth herein, not false and/or misleading,

 thereby inflating the price of Brookdale securities. These material misstatements and omissions

 concerned (i) staffing levels and the quality of care of resident services; (ii) compliance with

 internal policies and local, state, and federal laws and regulations; and (iii) increased occupancy.



                                                 142

  Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 146 of 157 PageID #: 730
Defendants’ materially false or misleading statements and omissions of material fact, alleged

above in Section V, caused the price of Brookdale’s securities to be artificially inflated, and/or

maintained such artificial inflation during the Class Period, operating as a fraud or deceit upon

Plaintiff and other Class Period purchasers of Brookdale securities.

       348.    Plaintiff and other members of the Class purchased or otherwise acquired

Brookdale securities relying upon the integrity of the market of Brookdale and market information

related to the Company and have been damaged thereby.

       349.    When Defendants’ misrepresentations and fraudulent conduct were disclosed and

became apparent to the market, the artificial inflation in the price of Brookdale securities was

removed, and the price of Brookdale shares fell.

       350.    Specifically, on April 30, 2020, the Nashville Business Journal58 published an

article titled “Lawsuit accuses Brentwood health care giant of deception, understaffing,” which

publicly reported for the first time that a proposed class action lawsuit had been filed by a

Brookdale resident against Brookdale accusing the Company of, among other things, purposeful

“chronically insufficient staffing” at its facilities in an effort to meet financial benchmarks since

at least April 24, 2016.

       351.    Plaintiff Gunza in this action was a resident of Brookdale’s Reynolds Road facility

and experienced first-hand the Company’s grossly inadequate staffing.

       352.    The Gunza lawsuit caught the attention of multiple news sources including

McKnight’s Senior Living, a national media brand, which published an April 30, 2020 article titled




58
   The Nashville Business Journal is a widely disseminated publication available in print and
digital media with thousands of subscribers. The Journal has been in business for over 25 years
and has up to 50 employees.
                                                143

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 147 of 157 PageID #: 731
“Brookdale says lawsuit questioning marketing materials, residency agreements ‘completely

without merit” and the NashvillePost, which also reported on the Gunza lawsuit on April 30, 2020.

       353.    Upon the reporting of the filing of the Gunza complaint and its allegations of

understaffing, Brookdale’s stock price fell from a closing price of $3.68 on April 29, 2020 to a

closing price of $3.61 per share on April 30, 2020, and continued to drop until reaching a closing

price of $2.92 on May 5, 2020.

       354.    As a result of their purchases of Brookdale stock during the Class Period at

artificially inflated prices, Plaintiff, and the other Class members suffered economic loss, i.e.,

damages, under the federal securities laws. The timing and magnitude of the price decline in

Brookdale stock negate any inference that the loss suffered by Plaintiff and the other Class

members was caused by changed market conditions, macroeconomic or industry factors, or

Company specific facts unrelated to the Defendants’ fraudulent conduct.

IX.    PRESUMPTION OF RELIANCE: THE FRAUD ON THE MARKET
       PRESUMPTION OF RELIANCE APPLIES

       355.    At all relevant times, the market for Brookdale securities was efficient for the

following reasons:

           a. Brookdale common stock met the requirements for listing, and was listed and

               actively traded on the NYSE, a highly efficient and automated market;

           b. As a regular issuer, Brookdale filed periodic reports with the SEC and NYSE;

           c. Brookdale regularly communicated with public investors via established market

               communication mechanisms, including through regular disseminations of press

               releases on the national circuits of major newswire services and through other wide-

               ranging public disclosures, such as communications with the financial press and

               other similar reporting services;

                                                   144

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 148 of 157 PageID #: 732
           d. Brookdale was followed by eight securities analysts employed by major brokerage

                firms (including Wells Fargo Securities, LLC; Bank of America Merrill Lynch,

                RBC Capital Markets; Stifel, Nicolaus & Company, Incorporated; Jefferies LLC;

                Barclays Bank PLC; Stephens Inc.; and Nephron Research LLC) who participated

                in the Company’s Class Period earnings calls and wrote reports which were

                distributed to those brokerage firms’ sales force and certain customers and each of

                these reports was publicly available and entered the public marketplace;

           e.   Brookdale had approximately 184 million shares outstanding as of February 14,

                2020, with an average of 2.35 million shares trading daily on the NYSE;

           f. During the Class Period, Brookdale common stock averaged a weekly trading

                volume of 13.5 million shares, translating to an average weekly turnover of 7.3%

                of the outstanding shares;

           g. During the Class Period, the Company was eligible to register and sell its common

                stock pursuant to a Form S-3 shelf registration statement; and

           h. During the Class Period, the Company’s public float ranged from 98.3% to 98.5%,

                indicating market efficiency.

       356.     As a result of the foregoing, the market for Brookdale securities promptly digested

current material information regarding Brookdale from all publicly available sources and reflected

such information in Brookdale’s stock price. Under these circumstances, all purchasers of

Brookdale securities during the Class Period suffered similar injury through their purchase of

Brookdale securities at artificially inflated prices, and a presumption of reliance applies.




                                                145

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 149 of 157 PageID #: 733
       357.    Further, to the extent that the Defendants concealed or improperly failed to disclose

material facts with regard to the Company, Plaintiff is entitled to a presumption of reliance in

accordance with Affiliated Ute Citizens v. United States, 406 U.S. 128, 153 (1972).

 X.    THE STATUTORY SAFE HARBOR AND BESPEAKS CAUTION DOCTRINE
       DO NOT APPLY

       358.    The statutory safe harbor and/or bespeaks caution doctrine applicable to forward-

looking statements under certain circumstances does not apply to any of the materially false or

misleading statements pleaded in this Complaint.

       359.    None of the statements complained of herein was a forward-looking statement.

Rather, each was a historical statement or a statement of purportedly current facts and conditions

at the time such statement was made.

       360.    To the extent that any of the false or misleading statements alleged herein can be

construed as forward-looking, any such statement was not accompanied by meaningful cautionary

language identifying important facts that could cause actual results to differ materially from those

in the statement. As alleged above in detail, then-existing facts contradicted Defendants’

statements regarding, inter alia, (i) the quality of care and level of staffing provided to residents;

(ii) Brookdale’s compliance with internal policies and local and state laws and regulations; and

(iii) Brookdale’s occupancy rates.      Given the then-existing facts contradicting Defendants’

statements, any generalized risk disclosures made by Brookdale were not sufficient to insulate

Defendants from liability for their materially false or misleading statements.

       361.    To the extent that the statutory safe harbor does apply to any forward-looking

statement pleaded herein, Defendants are liable for any such statement because at the time such

statement was made, the particular speaker actually knew that the statement was false or

misleading.

                                                 146

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 150 of 157 PageID #: 734
XI.     CLASS ACTION ALLEGATIONS

        362.    Plaintiff brings this action pursuant to Federal Rules of Civil Procedure 23(a) and

(b)(3) on behalf of a class of all persons or entities that purchased or otherwise acquired Brookdale

securities during the Class Period, seeking to pursue remedies under the Exchange Act (the

“Class”).

        363.    Excluded from the Class are Brookdale and its subsidiaries and affiliates, and their

respective officers and directors at all relevant times, and any of their immediate families, legal

representatives, heirs, successors, or assigns, and any entity in which any Defendant has or had a

controlling interest.

        364.    Because Brookdale had approximately 184.3 million shares of common stock

outstanding during the Class Period, and because its securities were actively traded on the NYSE,

the members of the Class are so numerous that joinder of all Class members is impracticable.

While the exact number of Class members is unknown at this time and can only be ascertained

through discovery, Plaintiff believes that there are, at a minimum, thousands of Class members.

Members of the Class may be identified from records maintained by Brookdale or its transfer agent

and may be notified of the pendency of this action by mail, using forms of notice customarily used

in securities class actions.

        365.    Plaintiff’s claims are typical of those of the members of the Class, as all Class

members have been similarly affected by Defendants’ wrongful conduct as alleged herein.

        366.    Plaintiff will fairly and adequately protect the interests of the Class and has retained

counsel competent and experienced in class action and securities litigation.

        367.    Common questions of law and fact exist as to all Class members and predominate

over any questions solely affecting individual Class members. These common questions include:



                                                  147

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 151 of 157 PageID #: 735
                a. Whether Defendants violated the federal securities laws as alleged herein;

                b. Whether Defendants’ statements to the investing public during the Class

                    Period misrepresented material facts about Brookdale’s business and

                    operations;

                c. Whether the price of Brookdale’s securities was artificially inflated during the

                    Class Period; and

                d. The extent to which members of the Class have sustained damages and the

                    proper measure of damages.

       368.    A class action is superior to all other available methods for the fair and efficient

adjudication of this matter as joinder of all Class members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for Class members to individually redress the wrongs

done to them. There will be no difficulty in the management of this action as a class action.

                                    COUNT I
                 For Violations of Section 10(b) of the Exchange Act and Rule 10b-5
                         Against Brookdale and the Individual Defendants

       369.    Plaintiff realleges each allegation as if fully set forth herein.

       370.    This claim is brought under §10(b) of the Exchange Act, 15 U.S.C. § 78j(b) and

Rule 10b-5 promulgated thereunder by the SEC, 17 C.F.R. § 240.10b-5, against Brookdale and the

Individual Defendants (the “Count I Defendants”).

       371.    The Count I Defendants (a) employed devices, schemes and artifices to defraud;

(b) made untrue statements of material fact and/or omitted material facts necessary to make the

statements made not misleading; and (c) engaged in acts, practices and a course of business which




                                                 148

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 152 of 157 PageID #: 736
operated as a fraud and deceit upon Plaintiff and the Class, in violation of §10(b) of the Exchange

Act and Rule 10b-5 promulgated thereunder.

         372.    The Count I Defendants individually and in concert, directly and indirectly, by the

use, means or instrumentalities of interstate commerce and/or the mails, engaged and participated

in a continuous course of conduct to conceal non-public, adverse material information about the

Company’s financial condition as reflected in the misrepresentations and omissions set forth

above.

         373.    The Count I Defendants each had actual knowledge of the misrepresentations and

omissions of material facts set forth herein or acted with reckless disregard for the truth by failing

to ascertain and to disclose such facts even though such facts were available to them, or

deliberately refrained from taking steps necessary to discover whether the material facts were false

or misleading.

         374.    As a result of the Count I Defendants’ dissemination of materially false and

misleading information and their failure to disclose material facts, Plaintiff and the Class were

misled into believing that the Company’s statements and other disclosures were true, accurate, and

complete.

         375.    Brookdale is liable for the acts of the Individual Defendants and other Company

personnel referenced herein under the doctrine of respondeat superior, as those persons were

acting as the officers, directors, and/or agents of Brookdale in taking the actions alleged herein.

         376.    Plaintiff and the Class purchased Brookdale securities, without knowing that the

Count I Defendants had misstated or omitted material facts about the Company’s financial

performance or prospects. In so doing, Plaintiff and the Class relied directly or indirectly on false

and misleading statements made by the Count I Defendants, and/or an absence of material adverse



                                                 149

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 153 of 157 PageID #: 737
information that was known to the Count I Defendants or recklessly disregarded by them but not

disclosed in the Count I Defendants’ public statements. Plaintiff and the Class were damaged as a

result of their reliance on the Count I Defendants’ false statements and misrepresentations and

omissions of material facts.

        377.   At the time of the Count I Defendants’ false statements, misrepresentations and

omissions, Plaintiff and the Class were unaware of their falsity and believed them to be true.

Plaintiff and the Class would not otherwise have purchased Brookdale securities had they known

the truth about the matters discussed above.

        378.   By virtue of the foregoing, the Count I Defendants have violated §10(b) of the

Exchange Act and Rule 10b-5 promulgated thereunder.

        379.   As a direct and proximate result of the Count I Defendants’ wrongful conduct,

Plaintiff and the Class have suffered damages in connection with their purchase of Brookdale

securities.

                                    COUNT II
                     For Violations of Section 20(a) of the Exchange Act
                             Against the Individual Defendants
        380.   Plaintiff realleges each allegation as if fully set forth herein.

        381.   This claim is brought under §20(a) of the Exchange Act, 15 U.S.C. § 78t, against

the Individual Defendants (the “Count II Defendants”).

        382.   Each of the Count II Defendants, by reason of their status as senior executive

officers and/or directors of Brookdale, directly or indirectly, controlled the conduct of the

Company’s business and its representations to Plaintiff and the Class, within the meaning of §20(a)

of the Exchange Act. The Count II Defendants directly or indirectly controlled the content of the

Company’s SEC statements and press releases related to Plaintiff and the Class’ investments in


                                                 150

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 154 of 157 PageID #: 738
Brookdale securities within the meaning of §20(a) of the Exchange Act. Therefore, the Count II

Defendants are jointly and severally liable for the Company’s fraud, as alleged herein.

       383.     The Count II Defendants controlled and had the authority to control the content of

the Company’s SEC statements and press releases. Because of their close involvement in the

everyday activities of the Company, and because of their wide-ranging supervisory authority, the

Count II Defendants reviewed or had the opportunity to review these documents prior to their

issuance or could have prevented their issuance or caused them to be corrected.

       384.     The Count II Defendants knew or recklessly disregarded the fact that Brookdale’s

representations were materially false and misleading and/or omitted material facts when made. In

so doing, the Count II Defendants did not act in good faith.

       385.     By virtue of their high-level positions and their participation in and awareness of

Brookdale’s operations and public statements, the Count II Defendants were able to and did

influence and control Brookdale’s decision-making, including controlling the content and

dissemination of the documents that Plaintiff and the Class contend contained materially false and

misleading information and on which Plaintiff and the Class relied.

       386.     The Count II Defendants had the power to control or influence the statements made

giving rise to the securities violations alleged herein, and as set forth more fully above.

       387.     As set forth herein, the Count II Defendants each violated §10(b) of the Exchange

Act and Rule 10b-5, thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, the Individual Defendants are also liable pursuant to §20(a) of the

Exchange Act.

       388.     As a direct and proximate result of the Count II Defendants’ wrongful conduct,

Plaintiff and the Class suffered damages in connection with their purchase of Brookdale securities.



                                                 151

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 155 of 157 PageID #: 739
                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

       A.      Declaring this action to be a proper class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure and certifying Plaintiff as a representative of the Class;

       B.      Awarding Plaintiff and the members of the Class damages, including interest;

       C.      Awarding Plaintiff reasonable costs and attorneys’ fees; and

       D.      Awarding such other relief as the Court may deem just and proper.

                                         JURY DEMAND

       In accordance with Fed. R. Civ. P. 38(b), Plaintiff demands a jury trial of all issues

involved, now, or in the future, in this action.

 Dated: November 17, 2020                            Respectfully Submitted,

                                                     /s/ Al Holifield

                                                     HOLIFIELD & JANICH, PLLC
                                                     Al Holifield (BPR # 015494)
                                                     Sarah R. Johnson (BPR # 030781)
                                                     11907 Kingston Pike, Suite 201
                                                     Knoxville, TN 37934
                                                     Telephone: (865) 566-0115
                                                     Facsimile: (865) 566-0119
                                                     aholifield@holifieldlaw.com
                                                     sjohnson@holifieldlaw.com

                                                     Liaison Counsel

                                                     /s/ Shannon L. Hopkins__________________
                                                     Shannon L. Hopkins
                                                     LEVI & KORSINSKY LLP
                                                     1111 Summer Street, Suite 403
                                                     Stamford, Connecticut 06905
                                                     Tel.: (203) 992-4523
                                                     Fax: (212) 363-7171
                                                     shopkins@zlk.com

                                                     Attorneys for Plaintiff

                                                   152

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 156 of 157 PageID #: 740
                                   CERTIFICATE OF SERVICE

        I, hereby certify that this document was filed through the CM/ECF system and will be
served pursuant to the Civil Docket for Case #: 3:20-cv-00543 on this 17th day of November 2020,
as follows:

Electronic Mail Notice List
The following are those who are currently on the CM/ECF list to receive email notices for this
case:

Britt K. Latham
blatham@bassberry.com      bmccaskill@bassberry.com      briana.sprick.schuster@bassberry.com
lbilbrey@bassberry.com

Geoffrey J. Ritts
gjritts@jonesday.com

J. Alexander Hood, II
ahood@pomlaw.com

James A. Holifield, Jr.
aholifield@holifieldlaw.com

Jeremy A. Lieberman
jalieberman@pomlaw.com disaacson@pomlaw.com lpvega@pomlaw.com

Patrick V. Dahlstrom
pdahlstrom@pomlaw.com

Paul Kent Bramlett
pknashlaw@aol.com

Robert P. Bramlett
robert@bramlettlawoffices.com

Manual Notice List:
No manual recipients

                                                                  /s/ Al Holifield
                                                                  Al Holifield




                                              153

 Case 3:20-cv-00543 Document 35 Filed 11/17/20 Page 157 of 157 PageID #: 741
